Exhibit 99.2 CANADIAN SATELLITE RADIO HOLDINGSINC. NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 17, 2011 AND MANAGEMENT INFORMATION CIRCULAR Our annual and special meeting of shareholders will be held at 2:00p.m. (Toronto time) on February17, 2011 at Ivey ING Direct Leadership Centre, Exchange Tower, Ground Floor 130King Street West, Toronto, Ontario, M5X1A9. As a holder of ClassA Subordinate Voting Shares or ClassB Voting Shares of Canadian Satellite Radio HoldingsInc., you have the right to vote your shares, either by proxy or in person at themeeting. These materials are important and require your immediate attention. They require shareholders of Canadian Satellite Radio HoldingsInc. (the“Company”) to make important decisions. If you are in doubt as to how to make such decisions, please contact your financial, legal or other professional advisors. If you are a Registered Shareholder and have any questions or require more information with regard to voting your shares, please contact the Company’s transfer agent, CIBCMellon Trust Company at (416)643-5500 or by email at inquiries@cibcmellon.com. If you are Non-Registered Shareholder please contact your broker oragent. January12, 2011 Canadian Satellite Radio HoldingsInc. Third Floor, 590King Street West Toronto, Ontario M5V1M3 416-361-1575 (t) 416-361-6018 (f) January12, 2011 Dear Shareholders: You are invited to attend the annual and special meeting of the holders of ClassA subordinate voting shares and ClassB voting shares of Canadian Satellite Radio HoldingsInc., or CSR, which will be held at Ivey ING Director Leadership Centre, Ground Floor, 130King Street West, Toronto, Ontario, M5X1A9 on Thursday, February17, 2011, at 2:00p.m. (Torontotime). As you are aware, on November24, 2010, CSR (theparent company of XM Canada) and Sirius CanadaInc. entered into a securities purchase agreement to combine the companies in a merger of equals with a combined enterprise value of approximately C$520million (asat the date of announcement), which includes total debt of approximately C$150million. Together, Sirius Canada and XM Canada will create a stronger platform for future innovation within the audio entertainment industry through key content and programming relationships and distribution agreements with every major automaker and retailers nationwide. Subscribers will continue to be offered a broad range of commercial-free music, plus exclusive sports coverage, news, talk and entertainment programming and a best-of-both channel package overtime. CSR believes that the combination transaction will create a leading Canadian media company and nationwide audio entertainment provider that will benefit from a highly experienced management team with extensive industry knowledge in media and broadcast operations, consumer electronics, customer care and subscriber management, automotive engineering and information technology. At the annual and special meeting, shareholders will be asked to consider and vote upon, among other things, the issuance from treasury of shares representing a 58.0% equity interest in CSR (ona partially diluted basis) immediately following closing of the combination transaction, to be issued as partial payment of the purchase price payable in connection with the combination transaction. The approximate ownership interest in CSR immediately following closing will be as follows (allfigures expressed on a non-diluted basis): CSRIInc., or CSRI, an entity controlled by John I. Bitove, the Executive Chairman of CSR, 30.0% voting interest (22.7% equity interest); Canadian Broadcasting Corporation/Radio-Canada, or CBC, 20.2% voting interest (15.0% equity interest); Slaight CommunicationsInc., or Slaight, 20.2% voting interest (15.0% equity interest); SiriusXM RadioInc., or SiriusXM, 25.0% voting interest (37.1% equity interest); with the remainder being widelyheld. Subject to shareholder approval, following closing of the combination transaction, CSR’s board of directors will consist of nine directors, including two directors nominated by each of CSRI and SiriusXM, one director nominated by each of CBC and Slaight and three independent members. John I. Bitove will be Executive Chairman of CSR. Subject to Canadian Radio-television and Telecommunications Commission (CRTC) approval of the combination transaction, Mark Redmond, the current President and CEO of Sirius Canada, will be President and CEO, and Michael Washinushi, the current CFO of XM Canada, will beCFO. The companies will continue to operate independently until closing. The combination transaction is subject to, among other things, the approval of disinterested shareholders (i.e.excluding the votes of SiriusXM and its affiliates) at the meeting, a refinancing of CSR’s current indebtedness, regulatory review and approvals, including CRTC approval, as well as the satisfaction of certain other conditions that are customary for a transaction of this nature, all as more particularly described in the accompanying management information circular. CSRI currently holds a 77.0% voting interest in CSR (ona non-diluted basis), and has entered into a voting support agreement with Sirius Canada and its shareholders pursuant to which it has committed to vote all of its shares of CSR in favour of the combination transaction, subject to certain terms and conditions, thereby assuring shareholder approval of the combination transaction (subject to unforeseen circumstances). CSR’s board of directors, based on the unanimous recommendation of a committee of independent directors, has recommended that shareholders vote in favour of the combination transaction. National Bank FinancialInc. acted as financial advisor to CSR and the CSR board of directors. Canaccord Genuity Corp. acted as financial advisor to the CSR board of directors and the CSR committee of independent directors and has rendered an opinion, subject to the assumptions and limitations described therein, that the consideration to be paid pursuant to the combination transaction is fair, from a financial point of view, to CSR and its shareholders. The accompanying management information circular provides a detailed description of the combination transaction as well as information regarding CSR and Sirius Canada. Please give this material your careful consideration. If you require assistance, consult your financial or other professional advisors. On behalf of CSR’s board of directors, management and employees, I would like to thank you for your consideration of these important transactions and for your continued support of our company. We look forward to seeing you at themeeting. Yours very truly, John I. Bitove Executive Chairman CANADIAN SATELLITE RADIO HOLDINGSINC. NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 17, 2011 NOTICE IS HEREBY GIVEN THAT the annual and special meeting (the“Meeting”) of the holders (the“Shareholders”) of ClassA subordinate voting shares (the“ClassA Shares”) and ClassB voting shares (the“ClassB Shares”, andtogether with the ClassA Shares, the “Shares”) of Canadian Satellite Radio HoldingsInc. (the“Company”) will be held at Ivey ING Director Leadership Centre, Ground Floor, 130King Street West, Toronto, Ontario, M5X1A9 on Thursday, February17, 2011 at 2:00p.m. (Toronto time) for the following purposes: to receive the audited consolidated financial statements of the Company for the fiscal year ended August31, 2010, together with the auditors’ reportthereon; to elect the directors of the Company; to re-appoint the auditors of the Company and authorize the directors to fix its remuneration; to consider and, if thought fit, to pass ordinary resolutions (the“Share Issuance Resolutions”), the full text of which are set forth in Appendix“B” tothe management information circular dated January12, 2011 (the“Circular”), approving, among other things, the issuance from treasury of Shares representing a 58.0% equity interest in the Company (ona partially diluted basis) immediately following closing of the combination transaction (the“Combination Transaction”), all as more particularly described in theCircular; to consider and, if thought fit, to pass ordinary resolutions (the“NewBoard Resolutions”), the full text of which are set forth in Appendix“C” tothe Circular, approving the appointment of a new slate of directors of the Company, to be conditional on, and effective as of, the closing of the Combination Transaction, all as more particularly described in theCircular; to consider and, if thought fit, to pass special resolutions (the“Articles of Amendment Resolutions”), the full text of which are set forth in Appendix“D” tothe Circular, approving certain amendments to the Company’s articles, to be conditional on, and effective as of, the closing of the Combination Transaction, all as more particularly described in the Circular;and to transact such further or other business as may properly come before the Meeting or any adjournments or postponements thereof. Accompanying this Notice of Meeting are a copy of the Circular, a form of proxy, and the audited consolidated financial statements of the Company for the fiscal year ended August31, 2010 and Management’s Discussion and Analysis thereon. These materials, as well as the Company’s Annual Information Form on Form20-F, can also be viewed under the Company’s profile at www.sedar.com. If you wish to receive a hard copy of any of these materials, please contact us at 590King Street West, 3rdFloor, Toronto, Ontario, M5V1M3. The Company’s board of directors has fixed the close of business on January10, 2011 as the record date for determining Shareholders entitled to receive notice of, and to vote at, the Meeting and any postponement or adjournment of the Meeting. No Shareholders becoming Shareholders of record after that time will be entitled to vote at the Meeting, or any adjournment or postponement thereof. Whether or not you expect to attend the Meeting, please exercise your right to vote. Shareholders who have voted by proxy may still attend theMeeting. Registered Shareholders are requested to complete, date, sign and return (inthe pre-paid return envelope provided for that purpose) the form of proxy printed on YELLOW paper. You may also vote your Shares by proxy by appointing another person to attend the Meeting and vote your Shares for you. To be valid, the enclosed form of proxy must be signed and received by the proxy department of the Company’s transfer agent, CIBCMellon Trust Company, by mail at P.O.Box721, Agincourt, Ontario, M1S0A1, or by facsimile at (416)368-2502 or toll-free in North America at 1-866-781-3111, not later than 5:00p.m. (Toronto time) on February15, 2011, or if the Meeting is adjourned or postponed, prior to 5:00p.m. (Toronto time) on the second business day before any adjournment or postponement of the Meeting. Failure to properly complete or deposit a proxy may result in its invalidation. Most Shareholders do not hold their Shares in their own names. Such Shares may be beneficially owned by you but registered either: (a)in the name of an intermediary such as a bank, trust company, securities dealer or broker, or the trustee or administrator of a self-administered RRSP, RRIF, RESP, TFSA or similar plan, or (b)in the name of a clearing agency (such as CDS Clearing and Depository ServicesInc.) or its nominee, of which the intermediary is a participant. If your Shares are shown in an account statement provided to you by your intermediary, in almost all cases, your Shares will not be registered in your name in the records of the Company. Only proxies deposited by registered Shareholders can be recognized and acted upon at the Meeting. As a result, if you hold your Shares through a broker or other intermediary, we urge you to complete only the voting instruction form or provide your voting instructions to your broker or other intermediary by other acceptable methods. Please read the instructions regarding how to vote at, or attend, the Meeting under “General Proxy Matters - Non-Registered Shareholders” in theCircular. DATED at Toronto, Ontario this 12thday of January, 2011. BY ORDER OF THE BOARD OF DIRECTORS By: John I. Bitove Executive Chairman TABLE OF CONTENTS Page INFORMATION CONTAINED IN THIS CIRCULAR 1 NOTICE TO SHAREHOLDERS NOT RESIDENT IN CANADA 1 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 2 REPORTING CURRENCY 2 QUESTIONS AND ANSWERS 3 General Questions About the Meeting and Voting 3 Questions About the Combination Transaction 7 SUMMARY 9 ANNUAL BUSINESS OF THE MEETING 14 Presentation of Financial Statements 14 Election of Directors 14 Appointment of Auditor 15 SPECIAL BUSINESS OF THE MEETING 16 Approval of Issuance of Consideration Shares 16 Election of NewBoard 16 Approval of Articles of Amendment 16 Dissent Rights 16 INFORMATION REGARDING THE COMBINATION TRANSACTION 17 Background to the Combination Transaction 17 Benefits of the Combination Transaction 19 Recommendation of the Committee and Board 20 Reasons for the Committee and Board Recommendations 20 Canaccord Genuity Financial Fairness Opinion 23 The Combination Transaction 23 Purchase Agreement 23 Voting Agreement 28 Governance Agreement 30 Consent Letter Agreements 32 Transaction Steps Agreement 32 CBC Program Licence Agreement 33 Chair Amending Agreement 33 Description of Refinancing 33 Anticipated Timing 34 Effect on the Company if the Combination Transaction is Not Completed 34 INFORMATION ABOUT SIRIUS CANADAINC. 34 INFORMATION ABOUT EACH OF THE VENDORS 35 REQUIRED APPROVALS 35 Shareholder Approval 35 TSX Approval 36 CRTC Approval 37 Competition Bureau Approval 37 SECURITIES LAW CONSIDERATIONS 38 Application of MI 61-101 38 RISK FACTORS 38 Risk Factors Related to the Combination Transaction 38 Risk Factors Related to the Company 41 INFORMATION ABOUT THE COMPANY 41 General 41 Market for Securities 41 Purchase and Sale of Securities 42 Dividends 42 Interest of Informed Persons in Material Transactions 43 Interest of Certain Persons or Companies in Matters to be Acted Upon 43 Indebtedness of Directors and Executive Officers 44 Executive Compensation Summary 44 Compensation Discussion& Analysis 47 Summary of Employment Agreements 52 Directors Compensation 55 Statement of Corporate Governance Practices 56 Legal Proceedings 60 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 61 Summary of 2010 Stock Option Plan 61 Summary of Restricted Stock Unit Plan (RSUPlan) 62 INFORMATION ABOUT THE COMPANY POST-COMBINATION 64 Corporate Structure 64 Description of Business following the Combination Transaction 64 Articles of Amendment 64 Description of Shares 65 ProForma Financial Information 67 ProForma Consolidated Capitalization 68 NewBoard 68 Management 70 Legal Proceedings 70 GENERAL PROXY MATTERS 71 Date, Time and Place of Meeting 71 Record Date 71 Quorum 71 Solicitation of Proxies 71 Registered Shareholders 71 Non-Registered Shareholders 72 VOTING SHARES AND PRINCIPAL SHAREHOLDERS 74 Ownership of Shares of the Company 74 Other Benefits to Owners of Shares of the Company 74 INTEREST OF EXPERTS 74 OTHER BUSINESS 75 ADDITIONAL INFORMATION 75 Other Material Changes in the Affairs of the Company 75 APPROVAL OF THIS CIRCULAR 76 AUDITOR’S CONSENT - THE COMPANY 77 AUDITOR’S CONSENT - SIRIUS CANADAINC. 78 APPENDICES APPENDIX “A” GLOSSARY OF TERMS A-1 APPENDIX “B” SHARE ISSUANCE RESOLUTIONS B-1 APPENDIX “C” NEW BOARD RESOLUTIONS C-1 APPENDIX “D” ARTICLES OF AMENDMENT RESOLUTIONS D-1 EXHIBIT “A” FORM OF ARTICLES OF AMENDMENT D-2 APPENDIX “E” FAIRNESS OPINION OF CANACCORD GENUITY E-1 APPENDIX “F” INFORMATION CONCERNING SIRIUS F-1 APPENDIX “G” FINANCIAL STATEMENTS OF SIRIUS G-1 APPENDIX “H” PROFORMA FINANCIAL STATEMENTS OF THE COMPANY H-1 INFORMATION CONTAINED IN THIS CIRCULAR Certain capitalized terms used in this Circular that are not otherwise defined herein have the respective meanings set out in the “Glossary of Terms” which is attached as Appendix“A” tothis Circular. Information in this Circular (excluding documents incorporated by reference herein) is given as at January12, 2011, unless otherwise indicated. This Circular is furnished in connection with the solicitation of proxies by and on behalf of the management of the Company in respect of the matters set forth in the accompanying Notice of Meeting, including the Combination Transaction. This Circular does not constitute an offer to buy, or a solicitation of an offer to sell, any securities, or the solicitation of a proxy, by any Person in any jurisdiction in which such an offer or solicitation is not authorized or in which the Person making such an offer or solicitation is not qualified to do so or to any Person to whom it is unlawful to make such an offer or solicitation. No Person has been authorized to give any information or to make any representation in connection with the Combination Transaction or any other matters to be considered at the Meeting other than those contained in this Circular and, if given or made, any such information or representation must not be relied upon as having been authorized. All summaries of, and references to, the Purchase Agreement and the Voting Agreement in this Circular are qualified in their entirety by reference to the complete text of the Purchase Agreement and the Voting Agreement, respectively, copies of which are available on SEDAR at www.sedar.com. You are urged to carefully read the full text of the Purchase Agreement, the Voting Agreement and thisCircular. The information contained in this Circular concerning Sirius and each of the Vendors and their respective affiliates is based solely upon information provided to the Company by Sirius and each of the Vendors, respectively. With respect to this information, the Board has relied exclusively upon Sirius and each of the Vendors, without independent verification by theCompany. Shareholders should not construe the contents of this Circular as legal, tax or financial advice and should consult with their own professional advisors as to the relevant legal, tax, financial and other consequences to them in connection with the Combination Transaction. NOTICE TO SHAREHOLDERS NOT RESIDENT IN CANADA The Company is established under the laws of the Province of Ontario. The solicitation of proxies and the Combination Transaction involve securities of a Canadian issuer and are being effected in accordance with applicable corporate and securities laws in Canada. The proxy rules under the UnitedStates Securities Exchange Act of 1934, as amended, are not applicable to the Company or this solicitation. Accordingly, this solicitation is not being effected in accordance with such U.S.laws. Shareholders should be aware that the requirements applicable to the Company under Canadian laws may differ from requirements under corporate and securities laws relating to corporations in other jurisdictions. The enforcement by investors of civil liabilities under U.S.federal securities laws or the securities laws of other jurisdictions outside Canada may be affected adversely by the fact that the Company is formed under the laws of the Province of Ontario, that a majority of the Company’s officers and directors are residents of Canada and that all or substantially all of their and the Company’s respective assets are located in Canada. You may not be able to sue the Company or its officers or directors in a Canadian court for violations of U.S. or other foreign securities laws. It may be difficult to compel the Company to subject itself to a judgment of a court outsideCanada. THE COMBINATION TRANSACTION HAS NOT BEEN APPROVED OR DISAPPROVED BY ANY SECURITIES REGULATORY AUTHORITY, NOR HAS ANY SECURITIES REGULATORY AUTHORITY PASSED UPON THE FAIRNESS OR MERITS OF THE COMBINATION TRANSACTION OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS ANOFFENCE. 1 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Statements contained or incorporated by reference in this Circular that are not current or historical factual statements may constitute forward looking information within the meaning of applicable securities laws. All statements, other than statements of historical fact, included in this Circular that address activities, events or developments that the Company expects or anticipates will or may occur in the future, including, in particular, statements regarding any company’s objectives, plans and goals, including its future operating results, economic performance and subscriber recruitment efforts are or involve forward- looking statements. Although the forward-looking statements contained in this Circular are based on what management of the relevant company considers to be reasonable assumptions based on information currently available to it, there can be no assurance that actual events, performance or results will be consistent with these forward-looking statements, and management’s assumptions may prove to be incorrect. These forward-looking statements can sometimes be identified by the use of forward-looking words such as “believe”, “may”, “will”, “anticipate”, “estimate”, “expect”, “plan”, “likely”, “forecast”, “intend” or other similar words or phrases. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from those contemplated by the statements. Some of these risks, uncertainties and other factors include: (a)the inability to obtain (i)the required Regulatory Approvals, and (ii)the approval of the Combination Transaction Resolutions by the Shareholders at the Meeting; (b)the occurrence of a Buyer Material Adverse Change or a Sirius Material Adverse Change; and (c)the occurrence of any other event, change or other circumstances that could give rise to the termination of the Purchase Agreement, or the delay of consummation of the Combination Transaction or failure to complete the Combination Transaction for any other reason, including a failure to complete the Refinancing. When relying on forward looking statements to make decisions, investors should ensure that the preceding information, the risk factors described herein under the section entitled “Risk Factors”, the contents of this Circular (including any documents incorporated herein by reference and the attached Appendices) are all carefully considered. The forward-looking statements included in this Circular are made only as of the date of this Circular and are not intended, and should not be assumed to create any obligation, to update or revise them to reflect new events or circumstances, except as required by law. In addition to the disclosure contained herein, for more information concerning the Company’s various risks and uncertainties, please refer to the Company’s periodic public filings, all of which are available under the Company’s profile at www.sedar.com. You are cautioned not to place undue reliance on forward-looking statements and should not rely upon this information as of any otherdate. REPORTING CURRENCY All amounts in this Circular are expressed in Canadian dollars (“$”), unless otherwise indicated. On January12, 2011, the noon rate of exchange as reported by the Bank of Canada was Cdn.$1.00 U.S.$1.0138. U.S.Shareholders are urged to obtain a current market quotation for the U.S.dollar/Canadian dollar exchangerate. 2 QUESTIONS AND ANSWERS The following list of Questions and Answers is intended to address some of the key aspects of the Meeting and the Combination Transaction. This section is a summary only and is qualified in its entirety by the more detailed information contained elsewhere in the Circular, the documents incorporated by reference herein and the attached Appendices. Shareholders are urged to read the Circular, including the documents incorporated herein by reference and the attached Appendices, in their entirety. Capitalized terms used in these Questions and Answers, where not otherwise defined in this section, are defined in the Circular. See “Glossary ofTerms”. General Questions About the Meeting and Voting Q: WHY AM I RECEIVING THIS CIRCULAR? A: You are receiving this Circular and form of proxy because you owned Shares of the Company as of the close of business on the Record Date, being January10, 2011. Only Shareholders as of the close of business on the Record Date will be entitled to receive notice of the Meeting or any adjournment or postponement thereof, and to vote at the Meeting. No Shareholders becoming Shareholders of record after that time will be entitled to vote at the Meeting, or any adjournment or postponement thereof. Q: WHO IS SOLICITING MY PROXY? A: Management is soliciting your proxy for use at the Meeting. In connection with such solicitation, management is providing you with thisCircular. Q: HOW WILL THE SOLICITATION BE MADE? A: It is expected that the solicitation will be primarily by mail, but proxies may also be solicited personally by telephone or other electronic means by management of the Company, including directors and officers. The costs of the solicitation will be borne by theCompany. Q: WHEN AND WHERE IS THE MEETING? A: The Meeting is scheduled to be held on Thursday, February17, 2011 at 2:00p.m. (Toronto time) at Ivey ING Director Leadership Centre, Ground Floor, 130King Street West, Toronto, Ontario, M5X1A9 for the purposes set forth in the Notice of Meeting. The Company reserves the right to adjourn or postpone the Meeting if considered appropriate by the Board, subject to the provisions of the Purchase Agreement. Q: HOW MANY VOTES DO I HAVE? A: Each Shareholder will be entitled to one vote for each ClassA Share or ClassB Share held on the close of business on January10, 2011 on all matters proposed to come before theMeeting. At all of the Company’s Shareholder meetings, except meetings at which only holders of another class of shares are entitled to vote, the holders of the ClassB Shares are entitled to one vote in respect of each ClassB Share and the holders of ClassA Shares are entitled to one vote in respect of each ClassA Share. Since each three ClassB Shares are convertible into one ClassA Share and have essentially the same economic rights as one ClassA Share, the ClassB Shares effectively have three times the voting entitlement of the ClassA Shares for comparable equity participation. The Company does not have any other classes of voting securities. Q: HOW MANY SHARES ARE ELIGIBLE TO VOTE? A: As of the Record Date (January10, 2011), there were 24,380,867ClassA Shares outstanding (representing a 47.3% equity interest and a 23.0% voting interest in the Company, both on a non-diluted basis) and 81,428,133ClassB Shares outstanding (representing a 52.7% equity interest and a 77.0% voting interest in the Company, both on a non-diluted basis). All of the outstanding ClassB Shares are currently held by CSRI. SiriusXM currently beneficially owns 11,077,500ClassA Shares (representing a 10.5% voting interest and a 21.5% equity interest in the Company, both on a non-diluted basis). Under applicable TSX rules, the votes of SiriusXM and its affiliates are required to be excluded from the shareholder vote at the Meeting. See “Required Approvals - Shareholder Approval - Shareholder Dilution and TSXRules”. 3 Q: WHAT AM I BEING ASKED TO VOTE ON? A: At the Meeting, Shareholders will be presented with the audited consolidated financial statements of the Company for the fiscal year ended August31, 2010 and will be asked to vote on the following annual business matters: • to elect the directors of the Company; and • to re-appoint PricewaterhouseCoopersLLP as the auditor of the Company and authorize the directors to fix the remuneration of theauditor. In addition, Shareholders will also be asked to vote on the adoption of the following special business matters in connection with the Combination Transaction described elsewhere in thisCircular: • to pass the Share Issuance Resolutions, set out in Appendix“B”, approving, among other things, the issuance from treasury of Shares representing a 58.0% equity interest in the Company (ona partially diluted basis) immediately following closing of the Combination Transaction; • to pass the NewBoard Resolutions, set out in Appendix“C”, approving the appointment of a new slate of directors of the Company, to be conditional on, and effective as of, the closing of the Combination Transaction;and • to pass the Articles of Amendment Resolutions, set out in Appendix“D”, approving certain amendments to the Company’s Articles, to be conditional on, and effective as of, the closing of the Combination Transaction. Q: WHAT LEVEL OF SHAREHOLDER APPROVAL WILL BE NECESSARY TO PASS EACH SPECIAL BUSINESS MATTER? A: In order to be effective, each of the Share Issuance Resolutions and the NewBoard Resolutions must be passed by a vote of more than 50% of the votes cast by disinterested Shareholders (i.e.excluding the votes held by SiriusXM and its affiliates) voting in person or by proxy at the Meeting. The Articles of Amendment Resolutions must be passed by a vote of not less than 662/3% of the votes cast by disinterested Shareholders (i.e.excluding the votes held by SiriusXM and its affiliates) voting in person or by proxy at theMeeting. Q: HOW DOES THE COMPANY’S BOARD RECOMMEND I VOTE? A: After carefully considering and weighing various factors, benefits, procedural safeguards and risks, all as more fully described in “Information Regarding the Combination Transaction”, the Board unanimously determined that the Combination Transaction is in the best interests of the Company (considering the interests of other stakeholders) and is fair to the Shareholders, and the Board unanimously approved the Combination Transaction and unanimously recommends that the Shareholders vote FOR (1)the election of the directors referred to in this Circular; (2)the re-appointment of the auditor of the Company with remuneration to be fixed by the directors; and (3)the approval of each of the Combination Transaction Resolutions. Two directors, Mr.Verbrugge and Ms.Altman, abstained from voting due to a potential conflict of interest resulting from their respective relationships with SiriusXM. Q: HAS THE COMPANY RECEIVED A FAIRNESS OPINION? A: Canaccord Genuity has delivered the Fairness Opinion to the Committee and the Board concluding that, on the basis of the assumptions, limitations and qualifications set forth in the opinion, as of the date thereof, that the consideration to be paid pursuant to the Combination Transaction is fair, from a financial point of view, to the Company and its Shareholders. The full text of the Fairness Opinion is attached as Appendix“E” tothis Circular. The Board encourages all Shareholders to read the Fairness Opinion carefully and in its entirety for a description of the matters considered, assumptions made and limitations on the review undertaken. The Fairness Opinion does not constitute a recommendation to any Shareholder as to whether they should vote in favour of the Combination Transaction. See also “Interest ofExperts”. 4 Q: IS THE COMPANY AWARE OF ANY “LOCK UP AGREEMENTS” THAT HAVE BEEN SIGNED INCONNECTION WITH THE SPECIAL BUSINESS MATTERS TO BE VOTED ON AT THEMEETING? A: CSRI currently holds a 77.0% voting interest in the Company (ona non-diluted basis) and has entered into the Voting Agreement with Sirius and the Vendors pursuant to which it has committed to vote all of its Shares in favour of the Combination Transaction, subject to certain terms and conditions, thereby assuring shareholder approval of the Combination Transaction (subject to unforeseen circumstances). Q: WHAT IS THE QUORUM? A: A quorum of shareholders is present at a meeting of shareholders if the holders of not less than five percent of the Shares entitled to vote are present in person or represented by proxy, and at least two persons entitled to vote at the Meeting are actually present at theMeeting. Q: HOW DO I VOTE? A: If you are a Registered Shareholder, you can vote in person at the Meeting or by proxy. Voting in person at the Meeting will automatically cancel any proxy you completed earlier. At the Meeting, you should see a representative of CIBCMellon Trust Company, the Company’s transferagent. Q: HOW DO I VOTE IN ADVANCE BY PROXY? A: Voting by proxy means that you are giving the person or people named on your proxy form (your proxyholder) the authority to vote your Shares for you at the Meeting or any adjournment or postponement thereof. Complete and return the enclosed form of proxy on YELLOW paper in the pre-paid return envelope provided. The proxy must be executed by the Shareholder or the attorney of such Shareholder, duly authorized in writing. The directors and officers who are named on the proxy form will vote your Shares for you, unless you appoint someone else to be your proxyholder. If you appoint someone else to be your proxyholder, he or she does not have to be a Shareholder, but, in any event, must be present at the Meeting to vote yourShares. Q: HOW WILL MY PROXY BE VOTED? A: The Shares represented by any proxy received by management will be voted for or against or withheld from voting, as the case may be, by the persons named in the enclosed form of proxy in accordance with the instructions of the Shareholder appointing them. In the absence of any instructions to the contrary, it is intended that the Shares represented by proxies received by management will be voted on any ballot “FOR”: (1)the election of the directors referred to in this Circular; (2)the re-appointment of the auditor of the Company with remuneration to be fixed by the directors; and (3)the approval of each of the Combination Transaction Resolutions. Q: HOW CAN A NON-REGISTERED OR BENEFICIAL SHAREHOLDER VOTE? A: If you are a Non-Registered Shareholder, your Shares are likely held through a broker or other nominee. If so, they will not be registered in your name on our records. Unless you instruct your broker or other nominee to vote in accordance with their request for voting instructions, they are generally prohibited from voting your Shares, as shares should only be voted upon instructions of the beneficial holder. You may vote your Shares in person at the Meeting or through your nominee by following the instructions provided to you bythem. 5 If you are a Non-Registered Shareholder and wish to vote in person at the Meeting, please review the voting instructions provided to you or contact your broker or agent well in advance of the Meeting to determine how you can do so. At the Meeting, you should see a representative of CIBCMellon TrustCompany. Applicable regulations in Canada require brokers and other intermediaries to seek voting instructions from Non-Registered Shareholders in advance of the Meeting. Every broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Non-Registered Shareholders in order to ensure that their Shares are voted at theMeeting. The majority of brokers now delegate responsibility to Broadridge for obtaining instructions from clients. Broadridge typically mails a scannable voting instruction form in lieu of a proxy form to the Non-Registered Shareholders and provides appropriate instructions respecting voting of Shares to be represented at the Meeting. Please refer to “General Proxy Matters - Non-Registered Shareholders” for further details regarding Broadridge voting instructions. Non-Registered Shareholders who receive voting instructions from their intermediary other than those contained in the voting instruction forms sent by Broadridge should carefully follow the instructions provided by their intermediary to ensure their vote iscounted. A Non-Registered Shareholder may revoke a voting instruction or proxy authorization form or a waiver of the right to receive meeting materials and to vote given to an intermediary at any time by written notice to the intermediary, except that an intermediary may not act on a revocation of a voting instruction or proxy authorization form or of a waiver of the right to receive meeting materials and to vote that is not received by the intermediary in sufficient time prior to theMeeting. Q: WHAT IF AMENDMENTS OR OTHER MATTERS ARE BROUGHT BEFORE THE MEETING? A: The enclosed form of proxy and any voting instructions submitted confer discretionary authority upon the persons named therein with respect to matters not specifically mentioned in the Notice of Meeting but which may properly come before the Meeting or any adjournment(s) or postponement(s) thereof and with respect to amendments to or variations of matters identified in the Notice of Meeting. As at the date hereof, management knows of no such amendments, variations or other matters to come before the Meeting other than the matters referred to in the Notice of Meeting and routine matters incidental to the conduct of the Meeting. If any further or other business is properly brought before the Meeting, it is intended that the persons appointed as proxy will vote on such other business in such manner as such persons then consider to beproper. Q: MAY I REVOKE MY PROXY? A: A Registered Shareholder executing the enclosed form of proxy may revoke it at any time before it has been exercisedby: • completing a proxy form that is dated later than the proxy form you are revoking and mailing it to CIBCMellon Trust Company so that it is received before 5:00p.m. (Toronto time) on Tuesday, February15,2011; • sending a notice in writing to the Corporate Secretary of the Company so that it is received before 5:00p.m. (Toronto time) on Tuesday, February15, 2011. The notice can be from the Shareholder or the authorized attorney of such Shareholder;or • attending the Meeting and voting your Shares in person. In addition, any Registered Shareholder may revoke its form of proxy by delivering a completed proxy form or notice of revocation to: (i)the registered office of the Company at any time up to and including the last business day preceding the Meeting, or (ii)the chair of the Meeting on or prior to the day of theMeeting. If you are not sure whether you are a Registered Shareholder or a Non-Registered Shareholder, please contact the Company’s transfer agent, CIBCMellon Trust Company at (416)-643-5500 or by email at inquiries@cibcmellon.com. If you are a Non-Registered Shareholder and you are not sure what to do, you should contact your broker or othernominee. 6 Questions About the Combination Transaction Q: WHY ARE THE COMPANY AND SIRIUS PROPOSING TO COMBINE? A: The Company believes that the Combination Transaction will create a leading Canadian media company and nationwide audio entertainment provider that will benefit from a highly experienced management team with extensive industry knowledge in media and broadcast operations, consumer electronics, customer care and subscriber management and information technology. After the Combination Transaction, the Company believes that it will have a stronger platform for future innovation within the audio entertainment industry through key content and programming relationships and distribution agreements with every major automaker and retailers nationwide. Subscribers will continue to be offered a broad range of commercial-free music, plus exclusive sports coverage, news, talk and entertainment programming and a best-of-both channel package overtime. The Company believes that the combined company will have a total subscriber base of over 1.7million. In the most recently reported quarter ending November30, 2010, the combined company will have proforma revenues of approximately $55million and proforma Adjusted EBITDA of approximately $5.5million, and currently expects to have total debt of approximately $150million. On a trailing 12-month basis, the combined company will have proforma revenues of approximately $200million, and proforma Adjusted EBITDA of approximately $3.7million. The Combination Transaction is currently expected to yield synergies of approximately $20million (onan annualized basis) within 18months after Closing by allowing the combined company to better manage costs through improved efficiencies and greater economies ofscale. In addition, the Company currently anticipates that the Combination Transaction will result in additional benefits including those set out below under the headings “Information Regarding the Combination Transaction - Recommendation of the Committee and Board” and “ Reasons for the Committee and Board Recommendation”. It is currently anticipated that these benefits will increase shareholder value over the mid tolong-term. Q: WHEN IS IT EXPECTED THE COMBINATION TRANSACTION WILL BE COMPLETED? A: The Combination Transaction is expected to close in the third quarter of the Company’s 2011 fiscalyear. Q: HOW MANY SHARES COULD BE ISSUED IN CONNECTION WITH THE COMBINATION TRANSACTION? A: If the Combination Transaction is completed, the Company will issue from treasury to the Vendors, in the aggregate, up to a maximum of 26,000,000ClassA Shares and 160,000,000ClassB Shares, equal to, in aggregate, approximately 154.0% of Company’s current outstanding equity and 176.0% of the Company’s current outstanding votes, provided that in aggregate the Vendors will only receive a total number of Shares that is economically equivalent to 71,284,578ClassA Shares (representing a 58.0% equity interest in the Company, on a partially diluted basis, immediately following Closing). The allocation and number of such Shares will be determined prior to Closing in accordance with the Purchase Agreement. Q: WHO WILL BE THE SIGNIFICANT SHAREHOLDERS OF THE COMPANY FOLLOWING THE CLOSING OF THE COMBINATION TRANSACTION? A: The approximate ownership interest in the Company immediately following Closing will be as follows (allfigures expressed on a non-diluted basis): CSRI, an entity controlled by John I. Bitove, the Executive Chairman of the Company, 30.0% voting interest (22.7% equity interest); CBC 20.2% voting interest (15.0% equity interest); Slaight 20.2% voting interest (15.0% equity interest); SiriusXM 25.0% voting interest (37.1% equity interest); with the remainder being widelyheld. 7 Q: ARE THERE ANY RISKS IN CONNECTION WITH THE COMBINATION TRANSACTION THAT ISHOULD CONSIDER WHEN DECIDING HOW TOVOTE? A: Yes. A number of risk factors that you should consider in connection with the Combination Transaction are described in the section of this Circular entitled “Risk Factors”. Shareholders should carefully consider the risk factors set out in that section as well as consider all other information contained herein and in the Company’s other public filings before determining how to vote on the matters before theMeeting. Q: AM I ENTITLED TO DISSENT RIGHTS? A: Dissent rights are statutory rights that, if applicable under law, enable shareholders to dissent from fundamental changes, such as an amalgamation or plan of arrangement, and to demand that the company pay the fair value for their shares as determined by a court in a judicial proceeding instead of receiving the consideration offered to shareholders in connection with the fundamental change. Under the Business Corporations Act (Ontario), or OBCA, the holders of ClassA Shares are not entitled to dissent rights in connection with any of the matters before the Meeting, including the Combination Transaction Resolutions. Q: WHO SHOULD I CONTACT IF I HAVE ANY QUESTIONS ABOUT THE MEETING OR THE COMBINATION TRANSACTION? A: Shareholders who wish to receive additional information about the Combination Transaction should contact their professional advisors. If you are a Registered Shareholder, you may also contact CIBCMellon Trust Company at (416)643-5500 or by email at inquiries@cibcmellon.com, should you have any questions with regard to the voting of your Shares. If you are a Non-Registered Shareholder please contact your broker oragent. 8 SUMMARY The following is a summary of certain significant information appearing elsewhere in this Circular. Certain capitalized terms used in this summary are defined in the “Glossary of Terms” attached as Appendix“A” tothis Circular. This summary is qualified in its entirety by the more detailed information appearing elsewhere in this Circular, the documents incorporated herein by reference and the attached Appendices. Shareholders are urged to read this Circular, including the documents incorporated herein by reference and the attached Appendices, in theirentirety. Purpose of the Meeting At the Meeting, Shareholders will be presented with the audited consolidated financial statements of the Company for the fiscal year ended August31, 2010, together with the auditor’s report thereon and will be asked to consider and to vote to elect the directors of the Company and to re-appoint the auditors of the Company. Shareholders will also be asked to consider and vote to approve the Combination Transaction Resolutions, substantially in the forms attached as Appendices“B”, “C” and“D” to this Circular, authorizing the Combination Transaction between the Company and Sirius, as described in this Circular, including, among other things, the issuance from treasury to the Vendors, in the aggregate, up to a maximum of 26,000,000ClassA Shares and 160,000,000ClassB Shares, equal to, in aggregate, approximately 154.0% of Company’s current outstanding equity and 176.0% of the Company’s current outstanding votes, provided that in aggregate the Vendors will only receive a total number of Shares that is economically equivalent to 71,284,578ClassA Shares (representing a 58.0% equity interest in the Company, on a partially diluted basis, immediately following Closing). Date, Time and Place of Meeting The Meeting is scheduled to be held on Thursday, February17, 2011 at 2:00p.m. (Toronto time) at Ivey ING Director Leadership Centre, Ground Floor, 130King Street West, Toronto, Ontario, M5X1A9 for the purposes set forth in the Notice of Meeting. The Company reserves the right to adjourn or postpone the Meeting if considered appropriate by the Board, subject to the provisions of the Purchase Agreement. Record Date The Board has established the Record Date for the determination of Shareholders entitled to notice of the Meeting and to vote at the Meeting, and any adjournment or postponement thereof, as the close of business on January10,2011. Recommendation of the Committee and Board of Directors The Committee and the Board have unanimously determined that the Combination Transaction is in the best interests of the Company (considering the interests of other stakeholders) and is fair to Shareholders. Accordingly, upon the recommendation of the Committee, the Board has unanimously approved the Combination Transaction and recommends that Shareholders vote FOR the Combination Transaction. Two directors, Mr.Verbrugge and Ms.Altman, abstained from voting due to a potential conflict of interest resulting from their respective relationships with SiriusXM. Registered Shareholders If you are a Registered Shareholder, you can vote in person at the Meeting or by proxy. Voting by proxy means that you are giving the person or people named on your proxy form (your proxyholder) the authority to vote your Shares for you at the Meeting or any adjournment or postponement thereof. How to Vote in Person If you intend to be present and vote in person at the Meeting, you do not need to complete or return your proxy form. Voting in person at the Meeting will automatically cancel any proxy you completed earlier. At the Meeting, you should see a representative of CIBCMellon Trust Company, the Company’s transferagent. 9 How to Vote by Proxy Complete and return the enclosed form of proxy in the pre-paid return envelope provided. The proxy must be executed by the Shareholder or the attorney of such Shareholder, duly authorized inwriting. If you vote by proxy, the directors and officers who are named on the proxy form will vote your Shares for you, unless you appoint someone else to be your proxyholder. If you appoint someone else, he or she must be present at the Meeting to vote your Shares. This person does not have to be a Shareholder. Write the name of the person you are appointing in the space provided. Complete your voting instructions and date and sign the form. Make sure that the person you appoint is aware that he or she has been appointed and attends the Meeting. At the Meeting, he or she should see a representative of CIBCMellon TrustCompany. If you are voting your Shares by proxy, the Company’s transfer agent, CIBCMellon Trust Company, must receive your signed proxy by mail at P.O.Box721, Agincourt, Ontario, M1S0A1, or by facsimile at (416)368-2502 or toll-free in North America at 1-866-781-3111, not later than 5:00p.m. (Toronto time) on February15, 2011, or, if the Meeting is adjourned or postponed, prior to 5:00p.m. (Toronto time) on the second business day preceding the day of the Meeting, or any adjournment(s) or postponement(s) thereof. Failure to properly complete or deposit a proxy may result in its invalidation. Non-Registered Shareholders If you are a Non-Registered Shareholder, your Shares are likely held through a broker or other nominee. If so, they will not be registered in your name on our records. Unless you instruct your broker or other nominee to vote in accordance with their request for voting instructions, they are generally prohibited from voting your Shares, as shares should only be voted upon instructions of the beneficial holder. You may vote your Shares in person at the Meeting or through your nominee by following the instructions provided to you bythem. If you are a Non-Registered Shareholder and wish to vote in person at the Meeting, please review the voting instructions provided to you or contact your broker or agent well in advance of the Meeting to determine how you can do so. At the Meeting, you should see a representative of CIBCMellon TrustCompany. Applicable regulations in Canada require brokers and other intermediaries to seek voting instructions from Non-Registered Shareholders in advance of the Meeting. Every broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Non-Registered Shareholders in order to ensure that their Shares are voted at theMeeting. If you are not sure whether you are a Registered Shareholder or a Non-Registered Shareholder, please contact the Company’s transfer agent, CIBCMellon Trust Company at: (416)643-5500 or by e-mail at inquiries@cibcmellon.com. How to Vote by Voting Instruction Form Applicable regulations in Canada require brokers and other intermediaries to seek voting instructions from Non-Registered Shareholders in advance of the Meeting. Every broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Non-Registered Shareholders in order to ensure that their Shares are voted at the Meeting. Sometimes, the voting instruction form supplied to a Non-Registered Shareholder by its broker is identical to the form of proxy provided to Registered Shareholders. However, in order for such proxy to be valid, it must be properly executed by the financial intermediary holding the Shares and returned to CIBCMellon Trust Company, the Company’s transfer agent, prior to the proxy deposit deadline of 5:00p.m. (Toronto time) on February15, 2011, or if the Meeting is adjourned or postponed, prior to 5:00p.m. (Toronto time) on the second business day preceding the date of the Meeting, or any adjournments or postponements thereof. The majority of brokers now delegate responsibility to Broadridge for obtaining instructions from clients. Broadridge typically mails a scannable voting instruction form in lieu of a proxy form to Non-Registered Shareholders and provides appropriate instructions respecting voting of Shares to be represented at the Meeting. Voting instruction forms sent by Broadridge can becompleted: 10 By Internet using your 12-digit control number: • go to www.proxyvote.com By telephone using your 12-digit control number: • Shareholders with their Shares held in a Canadian brokerage account, toll free at 1-800-474-7493(English) or 1-800-474-7501(French) • Shareholders with their Shares held in a U.S.brokerage account, toll free at1-800-454-8683 By mail: • using the enclosed postage-paid envelope For telephone and Internet voting, Non-Registered Shareholders will need the 12-digit control number found on the voting instruction form. Non-Registered Shareholders who have lost or misplaced their voting instruction form can still vote by obtaining a new 12-digit control number from their broker, securities dealer, trust company or other intermediary. Please refer to “General Proxy Matters - Non-Registered Shareholders” for further details regarding Broadridge voting instructions. How to Vote in Person We do not have access to the names or holdings of our Non-Registered Shareholders. That means you can only vote your Shares in person at the Meeting if you have instructed your nominee to appoint you as proxyholder. To do this, write your name in the space provided on the voting instruction or proxy authorization form provided by your nominee and follow the instructions of yournominee. If you are a Non-Registered Shareholder and wish to vote in person at the Meeting, please review the voting instructions provided to you or contact your broker or agent well in advance of the Meeting to determine how you can do so. At the Meeting, you should see a representative of CIBCMellon TrustCompany. Required Approval Various approvals are required in connection with the Combination Transaction, including approval from the Shareholders, TSX, CRTC and Competition Bureau. See “Required Approvals”. Shareholder Dilution and TSX Rules Pursuant to applicable TSX rules, (i)securityholder approval is required in instances where the number of securities issued or issuable in payment of the purchase price of an acquisition, such as the Combination Transaction, exceeds 25% of the number of securities of the listed issuer which are outstanding, on a non-diluted basis; (ii)disinterested securityholder approval is required in instances where the number of securities issued or issuable to insiders (asa group) in payment of the purchase price for an acquisition, such as the Combination Transaction, exceeds 10% of the number of securities of the listed issuer which are outstanding, on a non-diluted basis; and (iii)disinterested securityholder approval is required for the issuance of multiple voting securities pursuant to an acquisition, such as the Combination Transaction. Because the Combination Transaction contemplates the issuance of greater than 25% of the current outstanding Shares (ona non-diluted basis), as well as the issuance of greater than 10% of the current outstanding Shares (ona non-diluted basis) to SiriusXM, an insider of the Company, and the issuance of ClassB Shares to SiriusXM, the rules of the TSX require that the Company obtain approval of the Share Issuance Resolutions by the holders of a majority of Shares represented in person or by proxy at the Meeting, after excluding any votes by SiriusXM and its affiliates. Under applicable TSX policies, the Company’s ClassB Shares are considered multiple voting securities since they have three times the voting entitlement of the ClassA Shares for a comparable equity participation. 11 As of the Record Date, there were 24,380,867ClassA Shares outstanding (representing a 47.3% equity interest and a 23.0% voting interest in the Company, both on a non-diluted basis) and 81,428,133ClassB Shares outstanding (representing a 52.7% equity interest and a 77.0% voting interest in the Company, both on a non-diluted basis). All of the outstanding ClassB Shares are currently held by CSRI. SiriusXM currently beneficially owns 11,077,500ClassA Shares (representing a 10.5% voting interest and a 21.5% equity interest in the Company, both on a non-diluted basis). Sirius XM holds its beneficial interest through its wholly-owned subsidiaryXM. If the Combination Transaction is completed, the Company will issue from treasury to the Vendors, in the aggregate, up to a maximum of 26,000,000ClassA Shares and 160,000,000ClassB Shares, equal to, in aggregate, approximately 154.0% of Company’s current outstanding equity and 176.0% of the Company’s current outstanding votes, provided that in aggregate the Vendors will only receive a total number of ClassA Shares and ClassB Shares that is economically equivalent to 71,284,578ClassA Shares. The allocation and number of such Shares will be determined prior to Closing in accordance with the Purchase Agreement. See “Required Approvals - Shareholder Approval - Shareholder Dilution and TSXRules”. Anticipated Timing The Company currently expects that the Combination Transaction will be completed during the third quarter of the Company’s 2011 fiscalyear. Information Concerning Sirius and the Vendors Sirius operates a subscription based satellite digital audio radio service in Canada. Through the satellite system of SiriusXM, Sirius currently offers 120channels of programming, which include commercial-free music, as well as news, talk, sports and children’s programming, including 12channels offering Canadian content. See “Appendix“F” - Information Concerning Sirius”. SiriusXM is a U.S.-based radio company that was formed in July2008 through the merger of XM Satellite Radio HoldingsInc. and Sirius Satellite RadioInc. As noted above, SiriusXM currently owns an approximate 19.9% voting interest (approximately 49.9% equity interest) in Sirius and indirectly holds, through XM Satellite RadioInc., a 10.5% voting interest (21.5% equity interest) in theCompany. CBC, a Crown corporation, is Canada’s national broadcaster. CBC provides over-the-air radio and television as well as speciality television services. In addition, it reaches Canadians on new platforms, including satellite distributed services to Sirius listeners. CBC operates two over-the-air English radio services in Canada, Radio 1 (aradio news and information service) and Radio 2 (anational music service). In addition, it operates Radio 3, a national new music radio service that is exclusively available on Sirius’ satellite and CBC’s and Sirius’ online services. Slaight is wholly owned by J. Allan Slaight. The company formerly owned a large number of radio and television broadcasting properties in Canada, but has sold most of these properties. Today, in addition to its interest in Sirius, Slaight holds minority interests in Astral MediaInc. (6.6% equity and voting), the Haliburton Broadcasting Group (29.9% equity and voting), Milestone RadioInc., (29.9% equity and 32.54% voting) and The Fight Network (7.19% equity and voting). Haliburton owns “Moose FM” which is broadcast in various cities and towns in Northern Ontario. Milestone owns a radio station in Toronto that is in the process of being sold to CTV (subject to CRTC approval). The Fight Network is a television specialty channel for combatsports. Risk Factors See “Risk Factors” in this Circular for a discussion of some of the risk factors that should be considered by Shareholders, in conjunction with the other information contained in this Circular, before approving the Combination Transaction. 12 DOCUMENTS INCORPORATED BY REFERENCE Information in respect of the Company has been incorporated by reference in this Circular from documents filed with securities commissions or similar authorities in Canada. Copies of the documents incorporated by reference in this Circular may be obtained, free of charge, from SEDAR at www.sedar.com. The following documents are specifically incorporated by reference into, and form an integral part of, thisCircular: • the Company’s annual information form on Form20-F dated November19, 2010 (the“Annual Information Form” or “Form20-F”); • the Company’s audited consolidated financial statements for the fiscal year ended August31, 2010, together with the accompanying report of theauditors; • the Company’s unaudited interim consolidated financial statements for the three months ended November30,2010; • management’s discussion and analysis of results of operations and financial condition of the Company for the fiscal year ended August31,2010; • management’s discussion and analysis of results of operations and financial condition of the Company for the three months ended November30, 2010;and • the Company’s material change report dated December1, 2010, in respect of the Combination Transaction. Any document of the type referred to in the preceding paragraph (excluding confidential material change reports) or press release filed by the Company with a securities commission or similar authority in Canada after the date of this Circular and prior to the Meeting that specifically states that it is intended to be incorporated by reference into this Circular will be deemed to be incorporated by reference into thisCircular. Any statement contained in a document incorporated, or deemed to be incorporated, by reference in this Circular or contained in this Circular is deemed to be modified or superseded, for purposes of this Circular, to the extent that a statement contained in this Circular or in any other subsequently filed document which also is, or is deemed to be, incorporated by reference in this Circular modifies or supersedes such statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any other information set forth in the document that it modifies or supersedes. The making of a modifying or superseding statement will not be deemed an admission for any purposes that the modified or superseded statement, when made, constituted a misrepresentation, an untrue statement of a material fact or an omission to state a material fact that is required to be stated or that is necessary to make a statement not misleading in light of the circumstances in which it was made. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of thisCircular. 13 ANNUAL BUSINESS OF THE MEETING Presentation of Financial Statements The audited consolidated financial statements of the Company for the fiscal year ended August31, 2010, together with the report of the auditors thereon, will be presented to Shareholders at the Meeting for their consideration. Election of Directors The Company’s Articles provide for a flexible number of directors, subject to a minimum of three and a maximum of 15. Shareholders have authorized the Board to increase or decrease, from time to time, the number of directors within the limits prescribed by the Articles. By resolution of the Board dated April8, 2009, the number is currently fixed at10. It is intended that on any resolution or ballot that may be called for relating to the election of the directors, the Shares represented by proxies in favour of management nominees will be voted in favour of the election of Dara Altman, John I. Bitove, Pierre Boivin, Marc Comeau, Philip Evershed, Stewart Lyons, James W. McCutcheon, Robert Storey, Joseph A. Verbrugge and Mat Wilcox as directors of the Company, unless a Shareholder has specified in his proxy that his Shares are to be withheld from voting on the election of directors. Management does not contemplate that any of the proposed nominees will be unable to serve as a director, but if that should occur for any reason prior to the Meeting, it is intended that discretionary authority shall be exercised to vote the Shares represented by such proxies for the election of such other person or persons as directors nominated in accordance with the Articles and the best judgment of the management nominees. The Company has been informed by each nominee that he or she is willing to stand for election and to serve as adirector. The current term of office of the directors of the Company will expire immediately prior to the election of the directors at the Meeting. It is proposed that each of the persons whose name appears below be elected as a director of the Company to serve until the appointment of the NewBoard upon the Closing of the Combination Transaction (ascontemplated by the NewBoard Resolutions). See “Special Business of the Meeting - Election of the NewBoard”. Unless and until the Closing of the Combination Transaction, it is proposed that each of the persons whose name appears below be elected to serve as a director of the Company to serve until the next annual meeting of Shareholders or until his or her successor is elected orappointed. The following table sets forth the names of the nominees, their respective principal occupation and the year they became a director. See “Information About The Company - Interest of Certain Persons or Companies in Matters to be Acted Upon - Ownership of Shares by Certain Persons” for information on the number Shares beneficially owned, directly or indirectly, or over which control or direction is exercised by each of them as at the datehereof. Nominee as Directors Position PresentlyHeld Principal Occupation Director Since Dara Altman(1) Darnestown, Maryland, UnitedStates Director Executive Vice President and Chief Administrative Officer of SIRIUSXM RadioInc.(2) John I. Bitove Toronto, Ontario, Canada Director and Executive Chairman Executive Chairman of the Company, Executive Chairman of Priszm Income Fund, Chairman and CEO of Scott’s Real Estate Investment Trust, and Chairman of Data Audio-Visual Enterprises WirelessInc. (operating as Mobilicity) Pierre Boivin(3) Mount Royal, Québec, Canada Director President of the Montréal Canadiens and the Bell Centre 14 Nominee as Directors Position PresentlyHeld Principal Occupation Director Since Marc Comeau(4) Courtice, Ontario, Canada Director Vice President, Sales, Service and Marketing of General Motors of Canada Limited Philip Evershed Toronto, Ontario, Canada Director Managing Director and Head of Investment Banking, Canaccord Genuity Corp. Stewart Lyons(5) Toronto, Ontario, Canada Director Chief Operating Officer of Data& Audio-Visual Enterprises WirelessInc. (operating as Mobilicity) James W. McCutcheon, Q.C(3) Toronto, Ontario, Canada Director Independent Counsel(6) and Corporate Director(7) Robert Storey(3) Ottawa, Ontario, Canada Director Chairman of MASABE and Company, a consulting firm; President of Teraca Communications Corporation Joseph A. Verbrugge Grand Rapids, Michigan, UnitedStates Director Senior Vice President and General Manager, Automotive Remarketing Division of SiriusXM RadioInc. Mat Wilcox Vancouver, British Columbia, Canada Director Principal of Wilcox Group Notes: From January2006 until the SIRIUSXM RadioInc. merger, Ms.Altman was the Executive Vice President of Business and Legal Affairs for XM Satellite RadioInc. where she headed the legal, business affairs, business development, public policy, facilities and human resources departments. Prior to joining XM, Ms.Altman was the Executive Vice President of Business Affairs for Discovery Communications,Inc. At Discovery, Ms.Altman oversaw and directed all business negotiations for Discovery’s global television assets, including Discovery Channel, TLC and Animal Planet. In addition, she was responsible for the talent relations department, the production management department and Discovery’s international television syndication businesses. Ms.Altman was also a member of the Board of Directors of the Discovery Times television network, which was a joint venture between Discovery Communications and The NewYork Times. During her 20-year career, Ms.Altman has also held several other key legal and management positions at entertainment media companies, includingHBO. Ms.Altman was appointed to the Board effective November12, 2009, upon the resignation of Gary M.Parsons. Member of the Audit Committee, Compensation Committee and Corporate Governance Committee. Marc Comeau has been a director and executive officer of General Motors of Canada Limited (“GMCL”) since 2002. As has been publicly disclosed, GMCL has been the recipient of significant financial support from the governments of Canada and Ontario and as a result, GMCL did not file for protection from bankruptcy or insolvency proceedings. Mr.Lyons was appointed a director of the Company on April8, 2009. Mr.Lyons joined the Company at its inception and served as Executive Vice-President until April8, 2009. From 2003 to 2005, MrLyons was employed at Scotia CapitalInc. where he served as an interest rate derivatives trader in the global trading division. Mr.McCutcheon was Counsel to McCarthy TétraultLLP from 1990 until December31,2005. Mr.McCutcheon is a Corporate Director of Guardian Capital Group Limited and San Gold Corporation. Appointment of Auditor The directors propose to nominate PricewaterhouseCoopersLLP, Chartered Accountants, the present auditor of the Company, as the auditor of the Company to hold office until the earlier of the close of the next annual meeting of the Shareholders and any change of auditor in connection with the Combination Transaction, and to authorize the directors to fix the remuneration of theauditor. 15 SPECIAL BUSINESS OF THE MEETING As a result of SiriusXM’s current beneficial interest in the Company and its participation in the Combination Transaction as a Vendor, SiriusXM and its affiliates will be excluded from voting on each of the following special business matters below. See “Required Approvals - Shareholder Approval - Shareholder Dilution and TSX Rules”. Please also note that CSRI has committed to vote its Shares, representing a 77.0% voting interest in the Company (ona non-diluted basis), in favour of each of the special business matters described below, thereby assuring approval of the Combination Transaction resolutions (subject to unforeseen circumstances). See “Information Regarding the Combination Transaction - Voting Agreement”. As the Shares held by SiriusXM and its affiliates will be excluded from voting on the special business matters, CSRI’s Shares represent 86.0% of the Shares eligible to vote on suchmatters. References herein to the “Combination Transaction Resolutions” refer to, collectively, the Share Issuance Resolutions, the NewBoard Resolutions and the Articles of Amendment Resolutions. Approval of Issuance of Consideration Shares At the Meeting, Shareholders will be asked to consider and vote on an ordinary resolution (the“Share Issuance Resolutions”) approving, among other things, the issuance from treasury of Shares representing a 58.0% equity interest in the Company (ona partially diluted basis) immediately following Closing of the Combination Transaction, to be issued in partial satisfaction of the purchase price payable in connection with the Company’s acquisition of all of the issued and outstanding securities of Sirius. To be effective, the Share Issuance Resolutions must be approved by more than 50% of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates), voting in person or by proxy at the Meeting. A copy of the Share Issuance Resolutions is set out in Appendix“B” tothis Circular. See “Required Approvals - Shareholder Approval”. Election of NewBoard At the Meeting, Shareholders will be asked to consider and vote on ordinary resolutions (the“NewBoard Resolutions”) approving the appointment of a new slate of directors of the Company (the“NewBoard”), to be conditional on, and effective as of, the Closing of the Combination Transaction. To be effective, the NewBoard Resolutions must be approved by more than 50% of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates), voting in person or by proxy at the Meeting. A copy of the NewBoard Resolutions is set out in Appendix“C” tothis Circular. See “Required Approvals - Shareholder Approval” and “Information Regarding the Company Post-combination - NewBoard”. Approval of Articles of Amendment At the Meeting, Shareholders will be asked to consider and vote on special resolutions (the“Articles of Amendment Resolutions”) approving certain amendments to the Articles as more particularly set forth in Exhibit“A” to Appendix“D” of this Circular. To be effective, the Articles of Amendment Resolutions must be approved by more than 662/3% of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates), voting in person or by proxy at the Meeting. A copy of the Articles of Amendment Resolutions is set out in Appendix“D” tothis Circular. See “Required Approvals - Shareholder Approval”. Dissent Rights Dissent rights are statutory rights that, if applicable under law, enable shareholders to dissent from fundamental changes, such as an amalgamation or plan of arrangement, and to demand that the company pay the fair value for their shares as determined by a court in a judicial proceeding instead of receiving the consideration offered to shareholders in connection with the fundamental change. Dissent rights are not available in all circumstances. Under the OBCA, the holders of ClassA Shares are not entitled to dissent rights in connection with any of the matters to be authorized and approved by the Combination Transaction Resolutions. 16 INFORMATION REGARDING THE COMBINATION TRANSACTION Background to the Combination Transaction The decisions of the Board to approve the Combination Transaction and recommend that Shareholders vote in favour of the Combination Transaction Resolutions are the result of a process that was initiated in October2007, but only materially developed and advanced during the Company’s 2011 fiscal year (which commenced September1, 2010). The following is a summary of the process as well as the material meetings, negotiations, discussions and actions between the parties that preceded the execution and public announcement of the Purchase Agreement. On February19, 2007, Sirius Satellite RadioInc. and XM Satellite RadioInc., both Nasdaq-listed companies, announced that they had entered into a definitive agreement, under which the companies would merge in a merger of equals (the“U.S.Merger”). The UnitedStates Federal Communications Commission (FCC) formally approved the U.S.Merger on July25, 2008, and the merger was consummated on July29, 2008. The merged entity operates as SiriusXM and currently has more than 20million subscribers in the UnitedStates. In light of the U.S.Merger, on October27, 2008, the Company and Sirius, being the respective licensees of the XM and Sirius brand satellite radio services in Canada, entered into a mutual confidentiality agreement for the purpose of allowing the parties to commence exploratory discussions with respect to a potential merger transaction. For a variety of reasons, such exploratory discussions did not persist for very long, nor did they result in any material progress toward exploring a merger transaction. The initial discussions regarding a potential merger transaction largely ceased by the end of 2008 and the two companies continued to operate in the marketplace according to their respective businessplans. On February1, 2009, the Company engaged National Bank Financial to provide financial advisory services in the event any discussions resumed in respect of a potential merger transaction withSirius. During 2009, meetings occurred sporadically between the parties and their respective advisors to attempt to revisit a potential merger transaction. The meetings and dialogue between the parties increased in frequency during the summer of 2009 and National Bank Financial met with the financial advisor to the shareholders of Sirius, TDSecurities, on July8, 2010, to explore potential merger transaction parameters. This second round of exploratory discussions also did not result in any material progress toward exploring a merger transaction. On July12, 2010, the Company received from SiriusXM an outline for discussion purposes setting out potential transaction alternatives involving the Company and Sirius that SiriusXM might be willing to support. Prior to such date, SiriusXM and management of the Company had held several high-level discussions which led to the delivery of the outline by SiriusXM. The outline at that time had not been shared or discussed withSirius. On July13, 2010, the investment committee of the Board (the“Investment Committee”) comprised of three directors, being Pierre Boivin, Philip Evershed and John I. Bitove, held a meeting to review, discuss, and evaluate, among other things, the SiriusXM outline. To assist in this review process, Michael Washinushi, the Chief Financial Officer of the Company, and National Bank Financial attended themeeting. On July26, 2010, the Board held a meeting by teleconference to receive a summary overview of the SiriusXM outline, and to discuss the Company’s initial reactions and feedback, based on the recommendation of the Investment Committee. The following day, the Company delivered its feedback to SiriusXM. During August2010, the Board met to receive additional advice of Stikemans, legal counsel to the Company, with respect to the duties and responsibilities of the directors in the context of a potential combination transaction and, upon the advice of counsel, the Board established a committee of independent directors (the“Committee”) comprised of Pierre Boivin (Chair), James W. McCutcheon, QC and Robert Storey. The Committee’s mandate included, among other things, supervision of any negotiations that might occur with respect to a potential merger transaction and related matters, all with a view to ensuring that the directors fulfilled their fiduciary duties. On August19, 2010, and then again on August24, 2010, National Bank Financial met with TDSecurities, and key principals from the CSR Working Group (defined below) and the Sirius Working Group (defined below) also met during this period, for the purpose of exploring whether there was a basis for a potential merger transaction. 17 During September2010, there were several discussions and negotiations that occurred between the CSR Working Group and the Sirius Working Group resulting in a potential basis for developing a transaction between the two companies, subject to a number of conditions including due diligence. As a result of these discussions, there was a further meeting involving certain board members of each of the Company and Sirius, along with their respective external legal counsel, regarding how to proceed to determine whether there was a basis for a merger transaction between theparties. On September22, 2010, the Company and Sirius, along with their respective external legal counsel, commenced discussions regarding the appropriate scope of reciprocal due diligence reviews, having regard to the competitively sensitive nature of the information to be exchanged by theparties. On October12, 2010, Goodmans, on behalf of Sirius and its principal shareholders, being SiriusXM, CBC and Slaight, and their respective legal counsel (collectively, the “Sirius Working Group”), circulated to Stikemans a proposed draft of the Purchase Agreement. Promptly following receipt of the first draft of the definitive agreement, Stikemans circulated same to the Committee, the Company’s financial advisors, the Company’s management, CSRI and CSRI’s legal counsel (collectively, the “CSR Working Group”). On October13, 2010, the Company formally executed an engagement letter with Canaccord Genuity to provide financial advisory services to the Board and Committee, including a fairness opinion at the appropriate time to assist the Committee’s and the Board’s deliberations in respect of the merits of a proposed merger transaction. On October14, 2010, the Committee held a meeting by teleconference to be briefed by its legal and financial advisors of preliminary issues raised by the proposed draft of the Purchase Agreement circulated on October12, 2010. Certain members of the CSR Working Group were also present to assist in the discussion. At the conclusion of the meeting, the Committee instructed Stikemans to present an issues list for discussion with Goodmans, which Stikemans did on the following day, October15,2010. On October20, 2010, the Committee held a meeting by teleconference with certain members of the CSR Working Group participating, including the Company’s financial and legal advisors. The purpose of the meeting was to update the Committee on the status of the resolution of issues previously identified and the Company’s due diligence investigations of Sirius as of thatdate. On November9, 2010, representatives of the CSR Working Group and the Sirius Working Group, including principals of the significant shareholders of the respective companies, met to discuss and negotiate a number of outstanding issues, including, among others, closing conditions and deal protections, potential transaction structures, as well as post-combination governance matters and potential share transfer restrictions. Following the meeting, Stikemans, on behalf of the CSR Working Group, circulated a revised form of the definitive agreement toGoodmans. On November16, 2010, the Committee held a meeting by teleconference, with certain members of the CSR Working Group participating, including financial and legal advisors. At the meeting, the Company’s management and financial and legal advisors provided the Committee with an overview of their due diligence investigations of Sirius as of that date, and Stikemans provided an update to the Committee on the progress of resolving outstanding issues, as well as a summary overview of the key terms and conditions of the proposed definitive agreement and related agreements among theparties. On November17, 2010, the Board held a scheduled meeting to approve fiscal year-end business matters, including the Company’s audited annual consolidated financial statements. The Board also received from the Company’s management and financial and legal advisors a briefing on the status of discussions and negotiations between the CSR Working Group and the Sirius Working Group, including, among other matters, outstanding transaction issues and an overview of key financial, legal and business due diligence findings as of that date. The Board also received a summary overview of the key terms and conditions of the proposed definitive agreement and related agreements among theparties. 18 Over the following week, the parties completed their reciprocal due diligence reviews (with certain confidential and competitively sensitive information that was previously unavailable being made available to the respective management teams), legal counsel of the various parties finalized the terms of the Purchase Agreement and related agreements, and the parties negotiated the Voting Agreement and the Chair Amending Agreement with CSRI and itscounsel. On November23, 2010, the Committee held a meeting by teleconference, with certain members of the CSR Working Group participating, including financial and legal advisors. The Committee received an update on all remaining transaction issues and proposed resolutions and on any recent changes to key terms and conditions of the Purchase Agreement and related agreements among the parties. The Committee was advised that there were still certain issues to be resolved and that Sirius was not yet in a position to approve pursuing the Combination Transaction. As a result, the Committee determined that it was not yet in a position to finish its deliberations and make a recommendation to the Board and accordingly adjourned its meeting. Immediately following the Committee meeting, the Board held a meeting by teleconference and received substantially the same update, and likewise, adjourned itsmeeting. On the morning of November24, 2010, after further discussions among the parties’ advisors and further internal meetings among Sirius and its shareholders, Goodmans advised the CSR Working Group that Sirius and its shareholders had approved the Combination Transaction subject only to the receipt by CBC of an Order in Council, which is required under the Broadcasting Act (Canada) to consummate a transaction of this nature and which is a closing condition under the Purchase Agreement. On November24, 2010, the meeting of the Committee was reconvened to complete its deliberations in respect of the Combination Transaction. At the meeting, Canaccord Genuity delivered an oral opinion, which opinion was later confirmed in writing, that the consideration to be paid pursuant to the Combination Transaction is fair, from a financial point of view, to the Company and its Shareholders. After discussion with its financial and legal advisors, the Committee unanimously determined that the Combination Transaction is in the best interests of the Company (considering the interests of all stakeholders) and is fair to Shareholders, and unanimously resolved to recommend that the Board (i)approve the Combination Transaction and (ii)recommend that Shareholders vote in favour of the Combination Transaction Resolutions at theMeeting. Following the Committee meeting, the Board reconvened to receive the recommendation of the Committee. At the meeting, the Committee delivered its recommendation to the Board together with the reasons for its recommendation. The Board, with the assistance of its financial and legal advisors, discussed the Committee’s recommendation and its reasons, the terms of the Purchase Agreement and the related agreements among the parties and the impact of the Combination Transaction on the Company’s stakeholders. After further discussion, the Board unanimously resolved to approve the Combination Transaction and to recommend that Shareholders vote in favour of the Combination Transaction at the Meeting. Two directors, Mr.Verbugge and Ms.Altman, did not attend this meeting (ascommenced and adjourned) as they previously agreed to abstain from voting on the Combination Transaction due to a potential conflict of interest resulting from their respective relationships with SiriusXM. Immediately following the Board’s approval of the Combination Transaction, the Company requested that the Investment Industry Regulatory Organization of Canada (IIROC) halt the trading of the Company’s stock on the TSX. The parties then proceeded to execute the Purchase Agreement, the Voting Agreement and other related agreements, as applicable. The Company promptly issued a press release shortly after noon on November24, 2010 publicly announcing the Combination Transaction, and trading of the Company’s stock on the TSX resumed shortly thereafter. Benefits of the Combination Transaction The Company believes that the Combination Transaction will create a leading Canadian media company and nationwide audio entertainment provider that will benefit from a highly experienced management team with extensive industry knowledge in media and broadcast operations, consumer electronics, customer care and subscriber management, automotive engineering and information technology. 19 After the Combination Transaction, the Company believes that it will have a stronger platform for future innovation within the audio entertainment industry through key content and programming relationships and distribution agreements with every major automaker and retailers nationwide. Subscribers will continue to be offered a broad range of commercial-free music, plus exclusive sports coverage, news, talk and entertainment programming and a best-of-both channel package overtime. The Company believes that the combined company will have a total subscriber base of over 1.7million. In the most recently reported quarter ending November30, 2010, the combined company will have proforma revenues of approximately $55million and proforma Adjusted EBITDA of approximately $5.5million, and currently expects to have total debt of approximately $150million. On a trailing 12-month basis, the combined company will have proforma revenues of approximately $200million, and proforma Adjusted EBITDA of approximately $3.7million. The Combination Transaction is currently expected to yield synergies of approximately $20million (onan annualized basis) within 18months after Closing by allowing the combined company to better manage costs through improved efficiencies and greater economies ofscale. In addition, the Company currently anticipates that the Combination Transaction will result in additional benefits including those set out below under the heading “ Reasons for the Committee and Board Recommendations”. It is currently anticipated that these benefits will increase shareholder value over the mid tolong-term. Recommendation of the Committee and Board The Committee and the Board have unanimously determined that the Combination Transaction is in the best interests of the Company (considering the interests of other stakeholders) and is fair to Shareholders. Accordingly, upon the recommendation of the Committee, the Board has unanimously approved the Combination Transaction and recommends that Shareholders vote FOR the Combination Transaction. Two directors, Mr.Verbrugge and Ms.Altman, abstained from voting due to a potential conflict of interest resulting from their respective relationships with SiriusXM. Reasons for the Committee and Board Recommendations In reaching its conclusions and in making its recommendations, the Committee and the Board considered a number of substantive factors and benefits including thefollowing: information concerning the business, operations, property, assets, financial performance and condition, operating results and prospects of each of the Company (including its operating subsidiary XM Canada) andSirius; the impact and status of general industry, economic and market conditions and trends applicable to the Company andSirius; the opinion delivered by Canaccord Genuity to the effect that the consideration to be paid by the Company is fair, from a financial point of view, to the Company and its Shareholders; the reputation, experience and financial standing of Sirius and each of theVendors; the likelihood that the Combination Transaction will be completed, given the nature of the conditions to the parties’ obligations to complete the Combination Transaction; the Vendors will receive a fixed number of Shares and accordingly the dilution to Shareholders is not subject to fluctuation based on the trading price of the Company’s ClassA Shares prior toClosing; Sirius received board approval and shareholder approval from SiriusXM and Slaight for the Combination Transaction prior to executing the Purchase Agreement and as soon as practicable, and subject only to the requirement that CBC obtain the Order in Council, Sirius will obtain shareholder approval from CBC for the Combination Transaction; CSRI, which holds a 77.0% voting interest in the Company (ona non-diluted basis), has entered into the Voting Agreement and continues to support the Combination Transaction; 20 the Company’s Shareholders will have a 42% economic interest in the Company (ona partially-diluted basis) upon completion of the Combination Transaction and, through such ownership, will continue to participate in any increase in the value of the Company, including any increase in the value of the Company due to the acquisition of the assets currently owned by Sirius as a result of the Combination Transaction; the Company and Sirius have complementary licensed intellectual property rights and product and technology portfolios with a high level of overlap. In addition, there is overlap between the two companies’ target markets. Combining such rights and products in a single company is expected to provide significant realizable cost synergies, thus increasing revenue and accelerating the long term growth of the combined company; the Combination Transaction will better position the Company to compete for consumers’ attention and entertainment stability against a host of products and services in the highly competitive and rapidly evolving audio entertainment marketplace. In addition, cost reductions resulting from the Combination Transaction will enable the Company to maintain competitive prices for subscriptions anddevices; in connection with the Combination Transaction, the Company will refinance its existing debt, which is expected to materially improve the Company’s current financial position (see“Description of Refinancing”); the anticipated improved financial strength of the combined company is expected to provide it with a more diversified platform to operate and develop the combined portfolio of assets, access capital and achieve long-term futuregrowth; the combined company is expected to be more attractive to large national advertisers, since it will have a significantly broader audience than either the Company or Sirius on itsown; the combined company will offer consumers more choice and value (each company expects to be able to add the best of the other’s line-up to their service, subject to obtaining permission of the applicable content provider, and the Company may offer other new programming packages) and is therefore expected to have a broader audience;and the combined company is expected to have a highly experienced workforce with extensive industry knowledge in media and broadcast operations, consumer electronics, customer care and subscriber management and information technology, which should enhance the combined company’s ability to successfully complete growth initiatives. In addition, the Committee and the Board observed that a number of procedural safeguards were present to ensure the fairness of the Combination Transaction to the Company, the Shareholders and other stakeholders, and to permit the Committee and the Board to represent effectively the interests of the Company, its Shareholders and other stakeholders, including thefollowing: the Company undertook a comprehensive due diligence process covering legal, financial and operational aspects of Sirius’ business; the evaluation and negotiation process was conducted under the oversight of the Committee, which was comprised solely of directors who are independent of management, SiriusXM, CSRI and the Company, and who have no financial interest in the Combination Transaction that is different from that of the Shareholders; the Committee retained and received advice from experienced and qualified financial and legal advisors, including its and the Company’s advisors, in evaluating, negotiating and recommending the terms of the Purchase Agreement and related agreements; the terms of the Purchase Agreement and related agreements are the result of arm’s length negotiations with Sirius and the Vendors;and each of the Share Issuance Resolutions and the NewBoard Resolutions will have to be approved by a majority of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) that are present in person or represented by proxy at the Meeting and the Articles of Amendment Resolutions will have to be approved by more than 662/3% of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates), that are present in person or represented by proxy at theMeeting. 21 The Committee and the Board also considered a variety of risks and other potentially negative factors concerning the Combination Transaction and the Purchase Agreement, including thefollowing: the risks to the Company if the Combination Transaction is not completed, including the fees and expenses associated with the Company pursuing the Combination Transaction, other risks associated with the parties’ ability to complete the Combination Transaction, and the diversion of management’s attention away from the conduct of the Company’s business in the ordinary course (see“Risk Factors”); the potential for increased employee attrition during the period prior to Closing and thereafter and the potential effect of same on the Company’s and Sirius’ respective businesses and relations with customers, suppliers andregulators; the potential impact of the restrictions under the Purchase Agreement on the Company’s ability to take certain actions during the period prior to Closing (see “ Purchase Agreement Covenants”); neither the Committee nor the Board know whether any potential alternatives to the Combination Transaction would have been more favourable than the Combination Transaction (though the Committee and the Board considered that to be unlikely given the similarity of the companies respective businesses and the fact that SiriusXM is a significant shareholder of both the Company and Sirius, as well as the licensor of both the Company’s and Sirius’ respective satellite services); the fact that certain Regulatory Approvals will need to be obtained in relation to the Combination Transaction and the risk that the applicable regulatory agencies may not approve the Combination Transaction or may impose terms and conditions on their approvals that would materially and adversely affect the financial results of the combined company (see“Required Approvals” and “Risk Factors - Risk Factors Related to the Combination Transaction”); the conditions to the Company’s and the Vendors’ respective obligations to complete the Combination Transaction and the rights of each party to terminate the Purchase Agreement in certain circumstances (see “ Purchase Agreement - Conditions”); the risks to the Company associated with the fact that the representations and warranties in the Purchase Agreement (except for title to the shares of Sirius) will not survive Closing and no indemnification for breaches of representations and warranties may be sought by either party following Closing (see “ Purchase Agreement - Representations and Warranties”);and the risk that anticipated synergies from the Combination Transaction will not beachieved. After carefully weighing all of the foregoing factors, the Committee and the Board unanimously determined that the Combination Transaction is in the best interests of the Company (considering the interests of other stakeholders) and is fair to the Shareholders, and the Board unanimously approved the Combination Transaction and unanimously recommends that Shareholders vote FOR the Combination Transaction. Two directors, Mr.Verbrugge and Ms.Altman, abstained from voting due to a potential conflict of interest resulting from their respective relationships with SiriusXM. The foregoing discussion of the information and factors considered by the Committee and the Board is not intended to be exhaustive but includes the material factors considered by the Committee and the Board. In view of the wide variety of factors considered, the Committee and the Board did not find it practical to, nor did they attempt to, quantify or otherwise assign relative weight to the specific factors they considered in reaching their decisions. Furthermore, individual members of the Committee and the Board may have given different weight to different factors. The Committee and the Board considered this information and these factors as a whole and, as a result, found the relevant information and factors to be favourable to, and in support of, their determinations and recommendations. 22 Canaccord Genuity Financial Fairness Opinion The Board retained Canaccord Genuity to assess the Combination Transaction and to provide advice to the Committee and to the Board in connection with the Combination Transaction. Canaccord Genuity has delivered the Fairness Opinion addressed to the Committee and the Board concluding that, on the basis of the assumptions, limitations and qualifications set forth in the opinion, as of the date thereof, the consideration to be paid by the Company is fair, from a financial point of view, to the Company and its Shareholders. The full text of the Fairness Opinion is attached as Appendix“E” tothis Circular. The Board encourages all Shareholders to read the Fairness Opinion carefully and in its entirety for a description of the matters considered, assumptions made and limitations on the review undertaken. The Fairness Opinion does not constitute a recommendation to any Shareholder as to whether they should vote in favour of the Combination Transaction. See “Interest ofExperts”. The Combination Transaction If the Combination Transaction is approved at the Meeting and the other conditions set out in the Purchase Agreement, as described below, are satisfied or waived, then upon the consummation of the Combination Transaction the Company will acquire all of the issued and outstanding securities of Sirius. Under the terms of the Purchase Agreement, among other things, the Vendors will be issued Shares representing a 58.0% equity interest in the Company (ona partially diluted basis) immediately following Closing. The Company currently anticipates that the approximate ownership interest in the Company immediately following Closing will be as follows (allfigures expressed on a non-diluted basis): Shareholder ClassA Shares ClassB Shares Voting Interest(1) Equity Interest(1) CSRI(2) % % SiriusXM % % CBC - % % Slaight - % % Other - % % TOTAL % % Note: Calculations based on 122,808,156ClassA Shares to be issued and outstanding (ona non-diluted basis) immediately following completion of the Combination Transaction (assuming the conversion of ClassB Shares for ClassA Shares on a three-for-one basis). The Company currently anticipates that an aggregate of approximately 144,760,819ClassB Shares will be issued to the Vendors in connection with the Combination Transaction, however, such number of ClassB Shares is subject to change based on each of the Vendor’s prorata equity interest in Sirius immediately prior to the Closing. In any event, each of CBC and Slaight will receive their respective share consideration in the form of ClassB Shares and, for regulatory compliance purposes, SiriusXM will receive such number of ClassA Shares and ClassB Shares that, when combined with its current beneficial interest in the Company, will not exceed a 25.0% voting interest in the Company (ona non-diluted basis). See “Information Regarding the Combination Transaction - Governance Agreement”. CSRI is controlled by John I. Bitove, the Executive Chairman of the Company. In addition to the 81,428,133ClassB Shares that Mr.Bitove beneficially owns through CSRI, Mr.Bitove beneficially owns 674,481ClassAShares. Purchase Agreement On November24, 2010, the Company entered into the Purchase Agreement with Sirius and each of the Vendors, being SiriusXM, CBC and Slaight. The Purchase Agreement sets out the terms and conditions relating to the Combination Transaction. The provisions of the Purchase Agreement are the result of arm’s length negotiations conducted among the respective representatives of the Company, Sirius and each of the Vendors. The following discussion describes certain material provisions of the Purchase Agreement and is subject to, and qualified in its entirety by reference to, the Purchase Agreement, a copy of which is available on SEDAR at www.sedar.com. All capitalized terms used in this summary and not otherwise defined in the Glossary of Terms in Appendix“A” have the meanings ascribed to them in the Purchase Agreement. 23 Purchase and Sale The Company, subject to the terms and conditions of the Purchase Agreement, has agreed to buy all of the issued and outstanding securities in the capital of Sirius, all of which are held by the Vendors (collectively, the “Purchased Securities”). As part of the consideration for the Purchased Securities, the Company will issue from treasury to the Vendors a total number of Shares that is economically equivalent to 71,284,578ClassA Shares (representing a 58.0% equity interest in the Company, on a partially diluted basis, immediately following Closing). The allocation and number of such Shares will be determined prior to Closing in accordance with the Purchase Agreement. In the event that the Company has a cash balance (including cash, cash equivalents and restricted investments) at Closing (“Closing Cash Balance”) that is less than $9million (the“Required Cash Balance”), and Sirius has the Required Cash Balance, then each of the Vendors shall receive, on a pro-rata basis, non-interest bearing promissory notes (collectively, the “Promissory Notes”) in the maximum aggregate principal amount equal to the difference between the Required Cash Balance and the Company’s Closing CashBalance. In the event that Sirius has a Closing Cash Balance that is greater than the Required Cash Balance, the Vendors shall receive such excess amount in cash on a prorata basis on or immediately prior toClosing. In addition, the following shall occur at Closing, among other things: (i)the NewBoard shall be appointed, and (ii)the Company shall file Articles of Amendment to effect the following: (x)the consent of two-thirds of the Board members voting at a meeting of the directors of the Company will be required to make certain important decisions, including, among other items described in Schedule1.1(f) tothe Purchase Agreement, amending or modifying the charter or by-laws of the Company, entering into any related-party transactions, and issuing any equity or entering into financings in excess of $50million, and (y)the ClassA Shares will be convertible, at the holder’s option, into ClassC Shares of the Company, and vice-versa. Such conversion feature is required for regulatory compliance purposes. Conditions The obligation of the Company, Sirius and the Vendors to complete the Combination Transaction is subject to the satisfaction of, or compliance with, at or before Closing, each of the following conditions, each of which may only be waived with the mutual consent of the Company and Sirius (onbehalf of theVendors): (i) each of the necessary Regulatory Approvals (including but not limited to CRTC Approval, Competition Act (Canada) Approval and TSX Approval) shall have beenobtained; (ii) at the Meeting, the Shareholders (excluding SiriusXM and its affiliates) shall have approved (x)the filing of the Articles of Amendment by an affirmative vote of not less than 662/3% of the Shares represented (inperson or by proxy) and voted, and (y)the issuance of the Consideration Shares and the appointment of the NewBoard by an affirmative vote of not less than 50% of the Shares represented (inperson or by proxy) and voted (collectively, the “Shareholder Approval”), which given CSRI’s commitment to vote in favour of the Combination Transaction is essentially assured (subject to unforeseen circumstances) (See “ Voting Agreement”); (iii) the Company shall have terminated the CSR Shareholder Agreement and the Director Designation Agreement, and Sirius and the Vendors shall have terminated the Sirius shareholders agreement; (iv) for a period of 180days after the date of Closing, each of the Vendors, CSRI and SiriusXM shall have been granted a one-time registration right with respect to its securities of theCompany; (v) the Refinancing, in all material respects, shall have occurred, provided that any material amendment to the proposed terms and conditions of the Refinancing shall require the prior written approval of each of the Vendors, acting reasonably (see“Information Regarding the Combination Transaction - Description of Refinancing”); (vi) each of the Vendors and CSRI, respectively, shall have entered into a governance agreement with the Company, a form of which is attached as Schedule4.1(f) tothe Purchase Agreement, with respect to the manner in which the affairs of the Company, including its operating subsidiaries, shall beconducted; 24 (vii) CBC shall have received the approval from the Governor in Council to proceed with the Combination Transaction;and (viii) no Claim shall be pending or threatened by any Authority, and no Law shall be in force, to restrain or prohibit the completion of the Combination Transaction. The obligation of the Company to complete the Combination Transaction is also subject to the satisfaction of, or compliance with, at or before Closing, each of the following conditions: (ix) all representations and warranties of Sirius and the Vendors set forth in the Purchase Agreement shall have been true and correct in all respects, without regard to any materiality or Sirius Material Adverse Change qualification contained therein, as of the date of the Purchase Agreement (except for representations and warranties made as of a specified date, the accuracy of which shall be determined as of that specified date) unless the failure or failures of all such representations and warranties to be so true and correct would not, collectively, reasonably be expected to result in a Sirius Material Adverse Change (this exception does not apply in respect of the representations and warranties of the Vendors regarding title to the Purchased Securities, which must be true and correct as of theClosing); (x) Sirius and each of the Vendors shall have performed or complied in all material respects with all of their respective obligations, covenants and agreements in the Purchase Agreement which are to be performed or complied with by them at or prior to theClosing; (xi) Sirius’ CRTC licence shall not have been terminated or rescinded; (xii) Sirius shall not be Insolvent; and (xiii) no Sirius Material Adverse Change shall have occurred. The obligation of Sirius and each of the Vendors to complete the Combination Transaction is also subject to the satisfaction of, or compliance with, at or before Closing, each of the following conditions: (xiv) all representations and warranties of the Company set forth in the Purchase Agreement shall have been true and correct in all respects, without regard to any materiality or Buyer Material Adverse Change qualification contained therein, as of the date of the Purchase Agreement (except for representations and warranties made as of a specified date, the accuracy of which shall be determined as of that specified date) unless the failure or failures of all such representations and warranties to be so true and correct would not, collectively, reasonably be expected to result in a Buyer Material Adverse Change (this exception does not apply in respect of the representations and warranties of the Company regarding the Consideration Shares being duly authorized and validly issued as fully paid and non-assessable, which must be true and correct as of theClosing); (xv) the Company shall have performed or complied in all material respects with all of its obligations, covenants and agreements in the Purchase Agreement which are to be performed or complied with by it at or prior to theClosing; (xvi) the Company’s CRTC licence shall not have been terminated or rescinded; (xvii) the Company shall not be Insolvent; and (xviii) no Buyer Material Adverse Change shall have occurred. Representations and Warranties The Purchase Agreement contains a number of representations and warranties of each of the Company and Sirius customary for a transaction of this type relating to, among other things: (i)corporate formation and authority to enter into the Purchase Agreement, (ii)non-contravention of other agreements, obligations or laws, (iii)enforceability of their respective obligations, (iv)required consents, (v)capitalization, (vi)compliance with all licences, permits and authorizations, (vii)maintenance of books and records, (viii)preparation of financial statements in accordance with GAAP, (ix)no declaration or payment of dividends or other distributions relating to their shares other than as contemplated under the Purchase Agreement, (x)operating metrics as of the year-to-date period ended August31, 2010, (xi)absence of undisclosed liabilities, (xii)tax matters, (xiii)absence of certain changes or events, (xiv)title to assets and summary of fixed assets, (xv)leased and owned real property, (xvi)litigation, (xvii)non-arm’s length transactions, (xviii)material contracts, (xix)environmental matters, (xx)employment matters and benefit plans, (xxi)insurance, (xxii)intellectual property, (xxiii)accounts receivable, (xxiv)use of brokers in connection with the Combination Transaction, and (xxv)absence of knowledge of any fact that may cause or could reasonably be expected to cause a Sirius Material Adverse Change or a Buyer Material Adverse Change, asapplicable. 25 The representations and warranties made by the Company and Sirius, respectively, do not survive Closing (with the exception of the representation and warranty made by the Company with regard to the Consideration Shares being duly authorized and validly issued as fully paid and non-assessable) and terminate on the earlier of the date of Closing or the date the Purchase Agreement is terminated in accordance with itsterms. Each of the Vendors have also provided representations and warranties (ona several basis) with regard to: (i)corporate formation and authority to enter into the Purchase Agreement, (ii)title to Purchased Securities, (iii)non-contravention of other agreements, obligations or laws, (iv)enforceability of their respective obligations, (v)litigation, (vi)residence, (v)use of brokers in connection with the Combination Transaction, and (vi)absence of knowledge of any fact that may cause or could reasonably be expected to cause a Sirius Material AdverseChange. The representations and warranties made by the Vendors, respectively, do not survive the Closing (with the exception of the representation and warranty regarding title to the Purchased Securities) and terminate on the earlier of the date of Closing or the date the Purchase Agreement is terminated in accordance with itsterms. Covenants In the Purchase Agreement, each of the Company and Sirius have agreed to certain customary negative and affirmative covenants relating to the operation of their respective businesses between the date of the Purchase Agreement and the date of Closing. Each party has covenanted in favour of the other party that it will, among other things, carry on business in the ordinary course and use commercially best efforts to maintain its goodwill and preserve its business and its relationships. Each party has also agreed to certain restrictions on its activities, including, among other things, limitations on its financing activities, capital expenditures, changes in its capital structure, and its ability to enter into contracts and certain transactions. Each party must also, among other things, use commercially best efforts to continue in force all policies of insurance maintained by or for its benefit, and conduct its business in a manner that preserves the Required CashBalance. In addition, the Company has agreed that, except in the ordinary course and without the prior written consent of Sirius, it will not incur or guarantee any obligations individually or in the aggregate in excess of $5,000,000 (exclusive of any draw-downs on existing credit facilities), provided that any amounts in excess of $250,000 that remain outstanding at the Closing will be deducted from the Company’s Closing Cash Balance and any such amounts will be subject to prior consent from SiriusXM. Sirius, on the other hand, agreed that it will not incur or guarantee any obligations individually or in the aggregate in excess of$250,000. Shareholders Meeting The Company agreed to establish a record date no later than January10, 2011 and to duly call and give notice of the Meeting and as promptly as practicable (inany event prior to February28, 2011) convene and hold the Meeting. The Company agreed to solicit from its shareholders proxies in favour of approval of the issuance of the Consideration Shares and to use commercial best efforts to obtain the Shareholder Approval. The Purchase Agreement provides that the Company is responsible for the preparation of the Circular and other materials in connection with the Meeting and for filing all Meeting materials required to be filed. Pursuant to the Purchase Agreement, Sirius and its counsel were granted a reasonable opportunity to review and comment on the Meeting materials and the Company agreed to give such comments consideration. All parties agreed that they would ensure that none of the information relating to such parties included in the Meeting materials would contain a misrepresentation. 26 Regulatory Approvals Each of the Company, Sirius and the Vendors have agreed to use commercially best efforts to obtain all of the required Regulatory Approvals (including but not limited to CRTC Approval, Competition Act Approval and TSX Approval) as promptly as reasonably practicable and will cooperate with each other in doing so and consider in good faith each others’ views. The Company and Sirius will keep each other fully and promptly informed of all oral and written communications from any authority in respect of the Regulatory Approvals. The Company, Sirius and the Vendors will use commercially best efforts to attempt to resolve any objections from any Authority with respect to the Purchase Agreement. Mutual Cooperation Each of the parties to the Purchase Agreement have also agreed to use its commercially best efforts to take, or cause to be taken, all reasonable actions and to do, or cause to be done, all things reasonably necessary, proper or advisable to consummate and make effective as promptly as practicable the Combination Transaction and to cooperate with each other in connection with the foregoing, including using commercially best efforts, among otherthings: (i) to obtain, as promptly as reasonably practicable, from any Authority or any other third party all necessary consents, approvals and authorizations as are required to be obtained in connection with the Purchase Agreement and the consummation of the Combination Transaction; (ii) to defend all lawsuits or other legal proceedings challenging the Purchase Agreement or the consummation of the Combination Transaction; (iii) to cause to be lifted or rescinded any injunction or restraining order or other order adversely affecting the ability of the parties to consummate the Combination Transaction; (iv) to effect all necessary registrations and other filings and submissions of information requested by Authorities or required under any Law applicable to the Combination Transaction;and (v) to satisfy (orto cause the satisfaction of) the conditions set out under “Conditions”, to the extent the same is within itscontrol. Termination The Purchase Agreement may be terminated and the transactions contemplated thereby may be abandoned at any time prior to the Closing by the Company or Sirius (onbehalf of Sirius and the Vendors), as the case maybe: (i) by mutual consent of the Company and Sirius; (ii) by the Company or Sirius if: (A) Closing does not occur by November24, 2011, provided that this right to terminate is not available to any party whose failure to fulfill any obligation under the Purchase Agreement is the cause of such failure toclose; (B) there shall be passed any applicable Law that makes consummation of the Combination Transaction illegal or otherwise prohibited;or (C) the Shareholder Approval is not obtained at the Meeting; (iii) by the Company if Sirius or the Vendors shall have breached any of their respective representations, warranties, covenants or agreements under the Purchase Agreement such that the conditions (including after applicable cure periods) described under “Conditions”, paragraphs(ix) and(x), would not be satisfied, provided that the Company is not then in material breach of the Purchase Agreement so as to cause any of the conditions described under “Conditions”, paragraphs(xiv) and(xv), to not besatisfied; 27 (iv) by Sirius if the Company shall have breached any of its representations, warranties, covenants or agreements under the Purchase Agreement such that the conditions (including after applicable cure periods) described under “Conditions”, paragraphs(xiv) and(xv), would not be satisfied, provided that Sirius and each of the Vendors is not then in material breach of the Purchase Agreement so as to cause any of the conditions described under “Conditions”, paragraphs(ix) and(x), to not besatisfied; (v) by the Company or Sirius if, after applicable cure periods, the other party’s CRTC licence is terminated or rescinded, if the other party becomes Insolvent, or if a Buyer Material Adverse Change occurs or a Sirius Material Adverse Change occurs, as applicable;or (vi) by Sirius if, after applicable cure periods, the directors of the Company shall have failed to publicly recommend that the Shareholders vote in favour of the matters requiring Shareholder Approval or shall have withdrawn or qualified, amended or modified in a manner adverse to the Vendors such recommendation. Fees and Expenses Except as otherwise provided in the Purchase Agreement, on or prior to the date of Closing, the Company, Sirius and the Vendors have agreed that they will pay their respective legal, accounting and other professional advisory fees, broker fees, costs and expenses incurred in connection with the negotiation, preparation or execution of the Purchase Agreement and all documents and instruments executed or delivered pursuant to the Purchase Agreement, as well as any other costs and expenses incurred. Voting Agreement Contemporaneously with the signing of the Purchase Agreement, CSRI, which currently holds a 77.0% voting interest in the Company (ona non-diluted basis), entered into the Voting Agreement with Sirius, the Vendors and XM, a wholly owned subsidiary of SiriusXM, pursuant to which CSRI has committed to vote its Shares in favour of the Combination Transaction, subject to certain terms and conditions, thereby assuring its approval (subject to unforeseen circumstances). The following discussion describes certain material provisions of the Voting Agreement and is subject to, and qualified in its entirety by reference to, the Voting Agreement, a copy of which is available on SEDAR at www.sedar.com. All capitalized terms used in this summary and not otherwise defined in the Glossary of Terms in Appendix“A” have the meaning ascribed to them in the Voting Agreement. Agreements with CSRI and XM Each of CSRI and XM, in their capacity as Shareholders, respectively, have agreed, among other things, that itshall: (i) on or before the fifth Business Day prior to the Meeting, duly complete and cause forms of proxy in respect of all of the Shares owned by it to be validly delivered in support of the Shareholder Approval, and will not withdraw those forms ofproxy; (ii) not option, sell, transfer, pledge, encumber, grant a security interest in, hypothecate or otherwise convey, any of its Shares or any right or interest therein (legal or equitable) to any person or group or agree to doso; (iii) not grant or agree to grant any proxy or other right to vote its Shares, or enter into any voting trust, vote pooling or other agreement with respect to the right to vote, call meetings of Shareholders or give consents or approval of any kind as to its Shares that in each case might reasonably be regarded as likely to prevent or delay the successful completion of the Combination Transaction; (iv) not take any other action of any kind which might reasonably be expected to reduce the success of, or delay or interfere with the completion of, the Combination Transaction; (v) if any transaction other than the Combination Transaction is presented for approval of or acceptance by the Shareholders, not, directly or indirectly, vote in favour of, accept, assist or otherwise further the successful completion of that transaction, or purport to tender or deposit into any such transaction any of its Shares;and 28 (vi) act reasonably and cooperate in: (A) settling any revisions as may be necessary to the Registration Rights Agreement;or (B) the termination of, and a release by such Shareholder of all of its entitlements under, the Registration Rights Agreement and the negotiation, settlement and entering into of a similar registration rights agreement; in each case, as prescribed by the Purchase Agreement and conditional upon Closing, in order to provide that, for a period of 180days after the date of Closing, each of the Vendors, CSRI and XM shall have been granted a one-time registration right with respect to its securities of the Company, which registration rights shall be in a form that is mutually agreeable to each of the Vendors and the Buyer Shareholders. In addition, concurrent with and conditional upon completion of Closing, each of CSRI and XM have agreed to deliver a termination agreement in respect of the shareholders agreement in respect of the Company, as well as the Director Designation Agreement, and each of Sirius and the Vendors have agreed to deliver a termination agreement in respect of the shareholders agreement in respect ofSirius. Representations and Warranties The Voting Agreement contains representations and warranties of each of CSRI and XM relating to certain matters including, among other things: formation and authority, title to their respective Shares, enforceability of obligations, non-contravention of constating documents and Laws, andlitigation. The Voting Agreement contains representations and warranties of each of Sirius and the Vendors (ona several basis) relating to certain matters including, among other things: formation and authority, title to their respective shares of Sirius and enforceability ofobligations. Termination The Voting Agreement may be terminated at any time prior to Closing: (i) by mutual consent of CSRI, XM and Sirius (onbehalf of Sirius and theVendors); (ii) by CSRI if: (A) there shall be passed any applicable Law that makes consummation of the Combination Transaction illegal or otherwise prohibited; (B) the Purchase Agreement is amended without the prior written consent of CSRI in circumstances in which CSRI’s rights or interests under the Purchase Agreement are, or would with passage of time be, adversely affected by the amendment, or in circumstances in which CSRI is treated in a manner which unfairly disregards its rights or interests;or (C) the Purchase Agreement has been terminated in accordance with its terms; (iii) by XM if: (A) there shall be passed any applicable Law that makes consummation of the Combination Transaction illegal or otherwise prohibited; (B) the Purchase Agreement is amended without the prior written consent of XM in circumstances in which XM’s rights or interests under the Purchase Agreement are, or would with passage of time be, adversely affected by the amendment, or in circumstances in which XM is treated in a manner which unfairly disregards its rights or interests;or (C) the Purchase Agreement has been terminated in accordance with its terms; and (iv) by Sirius (onbehalf of Sirius and the Vendors) if the Purchase Agreement has been terminated in accordance with itsterms. 29 Governance Agreement The following discussion describes certain material provisions of the proposed governance agreement (the“Governance Agreement”) to be entered into on or prior to Closing between the Company (andits operating subsidiaries) and certain Significant Shareholders (being CSRI, SiriusXM, CBC and Slaight, each a “Shareholder Party”), respectively, such agreements to be substantially in the form attached as Schedule4.1(f) tothe Purchase Agreement. The following discussion is subject to, and qualified in its entirety by reference to, the form of Governance Agreement attached as Schedule4.1(f) tothe Purchase Agreement, a copy of which is available on SEDAR at www.sedar.com. All capitalized terms used in this summary and not otherwise defined in the Glossary of Terms have the meaning ascribed to them in the Governance Agreement. The Governance Agreement sets out certain agreements as between the Company (andits operating subsidiaries) and each of the Significant Shareholders relating to, among other things, Canadian ownership compliance, Board nomination rights, restrictions on transfer of Shares, mechanisms for maintaining maximum voting interest levels, and certain voting limitations. Note that upon Closing, the existing CSR Shareholders Agreement and the Director Designation Agreement will be terminated and have no force oreffect. Canadian Ownership Compliance The parties to the Governance Agreement will take such action that is within their control to ensure that all requirements relating to the ownership and control of broadcasting undertakings as set out in the Broadcasting Act and related regulations, rules and regulatory policies, directions and decisions in effect from time to time and the terms of licences granted to the Company or its operating subsidiaries by the CRTC or Industry Canada (the“Restrictions”) are complied with at alltimes. Unless otherwise permitted by the Restrictions, (i)a majority of members of the Board, (ii)at least 80percent of the board members of each of the Company’s operating subsidiaries, and (iii)the CEO of each of the operating subsidiaries, shall be “Canadians” within the meaning of the Restrictions (the“Residency Requirements”). Board Nomination Rights The Board will be comprised of nine members. For as long as a Shareholder Party has an equity interest in the Company that is equal to or greater than 10% (ona non-diluted basis), such Shareholder Party shall be entitled to nominate a certain number of directors of the Company. Each of CSRI and Sirius XM shall be entitled to nominate two directors for election, and each of CBC and Slaight shall be entitled to nominate one director. The Board will also have three directors who are independent and financially literate within the meaning of applicable securities laws in Canada. At least two of such independent directors, as well as all of the directors nominated by CSRI, CBC and Slaight, must each be Canadian (asdefined by the Residency Requirements). In the event a Shareholder Party has an equity interest that is less than 10% (ona non-diluted basis), such Shareholder’s nominee or nominees will resign from the Board and the size of the Board going forward shall decrease accordingly. A quorum for a meeting of the Board will consist of a majority of the members of the Board, provided that: (i)a majority of the directors present and entitled to vote are Canadians within the meaning of the Restrictions, and (ii)at least two independent directors are present and entitled tovote. The board of directors of each of the Company’s operating subsidiaries will be comprised of five members. For as long as a Shareholder Party has an equity interest in the Company that is equal to or greater than 10% (ona non-diluted basis), the Company will cause one nominee from each Shareholder Party to be a member of the board of each of the Company’s operating subsidiaries. The CEO of the Company will also be a member of the board of each of the Company’s operating subsidiaries. In the event a Shareholder Party has an equity interest that is less than 10% (ona non-diluted basis), such Shareholder’s nominee will resign from the board of each of the Company’s operating subsidiaries, and such vacancy shall be filled with one of the Company’s independent directors. 30 Special Consent Rights The Governance Agreement to be entered into with SiriusXM will contain a number of consent rights relating to the business and operations of the Company and each of its operating subsidiaries. Such special consent rights are substantially the same as the special consent rights SiriusXM is entitled to under the existing CSR Shareholders Agreement. Specifically, for as long as both (a)SiriusXM’s equity interest is equal to or greater than 22.6% (ona non-diluted basis), and (b)SiriusXM’s voting interest is less than its equity interest, the prior written consent of SiriusXM will be requiredfor: (i) any merger or consolidation or sale, transfer, assignment, conveyance or other disposition to a third party of all or substantially all of the property and assets of the Company or any direct or indirect subsidiary of theCompany; (ii) the dissolution or winding-up of the Company or any direct or indirect subsidiary of the Company or adoption of a plan of liquidation for the Company or any direct or indirect subsidiary of theCompany; (iii) the making of loans or advances to, transferring properties (other than in the ordinary course of business) to, or guaranteeing any debt of any other person in any amount by the Company or any direct or indirect subsidiary of the Company, which loans, advances, transfers and guarantees would exceed $5.0million in the aggregate at any time outstanding; (iv) the authorization or filing of articles of amendment or articles of amalgamation for the Company or any direct or indirect subsidiary of theCompany; (v) any action or transaction not in the ordinary course of the satellite radio business of the Company or any direct or indirect subsidiary of theCompany; (vi) the issuance of shares of any direct or indirect subsidiary of the Company to any person other than theCompany; (vii) the incurrence of any indebtedness for borrowed money (including guaranteeing any indebtedness of another person) or the issuance of any debt securities by the Company or any direct or indirect subsidiary of the Company (other than any indebtedness or refinancing of the indebtedness existing at the time of Closing, and inter Company indebtedness and working capital facilities not to exceed $10.0million), which when combined with all incurrences of any indebtedness for borrowed money (including guarantees of third party indebtedness) and issuances of debt securities by the Company or any direct or indirect subsidiary of the Company other than the foregoing debt issuances, would exceed $50.0million in theaggregate; (viii) the issuance of equity securities (orsecurities convertible into equity securities) by the Company and which, when combined with all other equity issuances by the Company issued within the preceding two years, (other than Shares issued pursuant to the Combination Transaction and certain permitted additional securities, which would include options granted under the Company’s security based compensation arrangements, Shares issued upon the exercise of stock options or restricted stock units (RSUs)) would exceed $50.0million in the aggregate;and (ix) any transaction between the Company or a direct or indirect subsidiary of the Company, on the one hand, and a shareholder of the Company or an affiliate of a shareholder of the Company, on the other hand, involving aggregate consideration in excess of $1.0million. In addition, in certain limited circumstances where one of SiriusXM’s nominees is not elected to the Board or is removed from the Board without its consent, SiriusXM will also have a special consent right with respect to the annual operating plan of theCompany. Restrictions on Transfer of Shares During the six month period following Closing, each Shareholder Party will agree that in the event it wishes to transfer to a third party any Shares that it holds as of the Closing Date, it will notify the Company who, in turn, will notify the other Significant Shareholders and invite them to participate in any sale or offering that the Company will use commercially reasonable efforts to facilitate. If no such sale or offering is consummated within a prescribed 60day period then, subject to certain limitations set out in the Governance Agreement, each such Significant Shareholder may transfer to a third party its Shares in its sole and absolute discretion and in accordance with applicable securitieslaws. 31 With respect to the Shares each Shareholder Party holds as of the Closing Date, each of CSRI, CBC and Slaight will agree to a maximum voting interest in the Company that is equal to two times their economic interest, and SiriusXM will agree to a maximum voting interest in the Company that is equal to the lesser of two times its economic interest or 25% (ona non-diluted basis). Each Shareholder Party will also agree that in the event it wishes to transfer to a third party any Shares and such Shares consist of ClassB Shares, it must first convert such ClassB Shares to ClassA Shares in accordance with the Articles of the Company (that is, on the basis of one ClassA Share for every three ClassB Shares). As such, any transfer and conversion of ClassB Shares will necessarily increase the voting interest of the remaining ClassB Shares. If as a result of any such transfer and conversion, any Shareholder Party exceeds its maximum voting interest as described above, such Shareholder Party will agree to convert such number of ClassB Shares to ClassA Shares (orin the case of SiriusXM, if necessary, convert such number of ClassA Shares to ClassC Shares) so as not to exceed its respective maximum voting interest. Voting Limitations With respect to the Shares that each of CSRI, CBC and Slaight holds as of the Closing Date, each such Shareholder Party will agree that in the event such Shares have a voting interest that is greater than the voting interest such Shares represented as of the Closing Date (e.g.as a result of a transfer of Shares to a third party by another Significant Shareholder), it will agree to vote, in respect of any special shareholder resolution (i.e.one requiring the approval of two-thirds of the votes cast), any such excess voting interest in the same proportion as the votes that are exercised by all Shareholders (excluding the other Significant Shareholders). Each of CSRI, CBC and Slaight will be permitted to vote in its discretion the voting interest represented by its Shares as of the Closing Date, as well as any additional Shares it may acquire after the ClosingDate. Consent Letter Agreements Under the existing CSR Shareholders Agreement, each of XM and CSRI, as significant and founding Shareholders, have special consent rights with respect to certain fundamental matters concerning the Company, including transactions such as the Combination Transaction, the Refinancing and other transactions contemplated by the Purchase Agreement. Further, under the XM Licence Agreement, XM has a right to terminate the agreement if the Company undergoes a change of control (assuch term is defined in the XMLicence Agreement). In light of XM’s and CSRI’s existing respective rights, the Company has obtained the written consent of each of SiriusXM (onbehalf of XM) and CSRI, as contractually required, and SiriusXM waived its right to terminate the XMLicence Agreement as a result of the consummation of the Combination Transaction. In addition, the Company and SiriusXM have agreed to certain consequential amendments to the XMLicence Agreement as a result of the Combination Transaction, to be effective immediately following Closing. Such amendments include that, following Closing, SiriusXM will no longer have the right to terminate the XMLicence Agreement in the event that the Company fails to meet the “market share test” set out in such agreement or if the Company undergoes a further change ofcontrol. Transaction Steps Agreement Concurrently with the execution of the Purchase Agreement, the parties to the Purchase Agreement entered in the Transaction Steps Agreement which provides for certain pre-closing internal transactions involving Sirius and the Vendors as well as the manner in which the Company, subject to the terms and conditions of the Purchase Agreement, will acquire all of the Purchased Securities. The Transaction Steps Agreement provides that, among otherthings: (i) in the event that Sirius has a Closing Cash Balance that is greater than the Required Cash Balance, the Vendors shall receive such excess amount in cash on a prorata basis on or immediately prior toClosing; 32 (ii) as part of the consideration for the Purchased Securities, the Company will issue from treasury the Consideration Shares to the Vendors, with the allocation and number of such ClassA Shares and ClassB Shares being determined prior to Closing in accordance with the Purchase Agreement;and (iii) in the event that the Company’s Closing Cash Balance is less than the Required Cash Balance, the Vendors shall each receive (ona prorata basis) a Promissory Note in the maximum aggregate principal amount equal to the difference between the Required Cash Balance and the Company’s Closing CashBalance. CBC Program Licence Agreement The Company has agreed that upon Closing, it will enter into a program licence agreement with CBC (the“CBC Program Licence Agreement”), pursuant to which, subject to certain terms and conditions, six CBC radio channels, including Radio One, Première Plus, Bandeapart, Radio Three, Radio Canada International - Plus and Sports Extra, will be made available to XM Canada subscribers. The CBC radio channels are currently available to Sirius Canada subscribers. The CBC Program Licence Agreement will be substantially similar to Sirius Canada’s existing program licence agreement with CBC, and both program licence agreements with CBC will expire on August24, 2022 unless otherwise renewed by the parties. The parties have agreed that the implementation of the terms of the CBC Program Licence Agreement will occur in an orderly and commercially reasonable manner and in all cases the parties will do whatever is necessary and commercially reasonable to ensure that neither the Company nor Sirius will be in violation of their respective conditions of CRTC licence as a result of such implementation. Chair Amending Agreement John I. Bitove is currently the Executive Chairman of the Company and is responsible for, among other things, leading the Board to act as an effective, high performing team capable of fulfilling the broad range of its responsibilities including, without limitation, strategic planning, succession planning, major financial decisions, stakeholder liaisons and fulfilling its general governance functions. As a condition to entering into the Purchase Agreement, the Vendors requested certain amendments to Mr.Bitove’s existing employment agreement to be effective at any time following Closing if, and only if, requested by at least one of the Vendors. Such amendments include the termination of Mr.Bitove’s existing employment agreement in accordance with the terms thereof, including payment of severance entitlements (onthe basis that Mr.Bitove’s employment has been terminated without just cause), and Mr.Bitove assuming a more traditional pre-defined role as Chairman of the Company (andeach of its operating subsidiaries, as well as certain committees of the Board), with responsibilities set out in the amending agreement and compensation commensurate with such role (asdetermined by the NewBoard, after obtaining and considering feedback from an independent third party consultant). The amendments will not be effective unless and until at least one of the Vendors, in its discretion, delivers written notice to that effect to the Company. Despite his existing contractual entitlements to remain as Executive Chairman following Closing, in order to facilitate the Combination Transaction, Mr.Bitove agreed to provide the Vendors with the option to make the amendments effective, if atall. Description of Refinancing On or prior to the Closing, the Company will use commercially best efforts to refinance (the“Refinancing”) its 12.75% Senior Notes due 2014 (the“Existing Notes”). See “Information Regarding the Combination Transaction - Purchase Agreement - Conditions”. The Company intends to issue new 9.75% Senior Notes due 2018 (the“NewNotes”) by way of an exchange offer for its Existing Notes (the“Exchange Offer”) and a concurrent private placement (the“Private Placement”). Under the proposed terms of the Exchange Offer, holders of Existing Notes will be able to tender their Existing Notes for NewNotes or cash. Concurrently with the closing of the Exchange Offer, the Company anticipates closing a sale of NewNotes to certain accredited investors for cash in the Private Placement. The Company currently anticipates that it will issue up to approximately $130million in aggregate principal amount of NewNotes in the Exchange Offer together with the Private Placement. 33 No cash proceeds will be received in the Exchange Offer. The Company will apply a combination of cash on hand and the cash proceeds from the Private Placement to fund the cash payments under the Exchange Offer, repay all amounts owing under the XM Credit Facility and other subordinated promissory notes, and use the balance for general corporate purposes. Anticipated Timing If the Meeting is held as scheduled on February17, 2011, the Combination Transaction Resolutions are approved in the required manner at the Meeting, the necessary Regulatory Approvals (including CRTC Approval) are obtained, and all of the conditions to the completion of the Combination Transaction are satisfied or waived at the required time, then the consummation of all of the transactions contemplated by the Purchase Agreement, including, among other things, the acquisition of the Purchased Securities, the issuance of the Consideration Shares and the closing of the Exchange Offer and Private Placement, is currently expected to occur during the third quarter of the Company’s 2011 fiscal year. See “Risk Factors - Risks Relating to the Purchase Agreement - Closing of the Combination Transaction”. As provided under the Purchase Agreement, the deadline to complete the Combination Transaction is November24, 2011 (the“Termination Date”). Either the Company or Sirius (onbehalf of the Vendors) may terminate the Purchase Agreement in certain circumstances, including if the Combination Transaction has not been completed by the Termination Date (provided that the party exercising the right of termination is not in material breach of its obligations under the Purchase Agreement which has caused the Combination Transaction not to be completed by the Termination Date). See “ Purchase Agreement - Termination”. Effect on the Company if the Combination Transaction is Not Completed If each of the Combination Transaction Resolutions is not approved by the Shareholders (excluding the votes held by SiriusXM and its affiliates) or if the Combination Transaction is not completed for any other reason, the Company will not combine its business with Sirius, nor will there be any assurances that the Company will have the ability to complete the refinancing of its long-term Indebtedness on the same terms and conditions as currently contemplated under the Exchange Offer and Private Placement. Instead, management will operate the Company in a manner similar to that in which it is being operated today and Shareholders will continue to be subject to the same risks and opportunities to which they are currently subject. See also “Risk Factors - Risks Related to theCompany”. If the Combination Transaction is not completed and the Purchase Agreement is terminated, the Company will nevertheless be required to pay certain non-recoverable fees, costs and expenses in connection with its pursuit of the Combination Transaction and related transactions, including, but not limited to, professional advisor fees in respect of financial and legal advice. See “ Purchase Agreement - Fees and Expenses” and “Risk Factors - Risk Factors Related to the Combination Transaction - Fees, costs and expenses of the Combination Transaction may not be recoverable by theCompany”. INFORMATION ABOUT SIRIUS CANADAINC. Sirius, pursuant to its exclusive licence agreement for Canada with Sirius XM, operates a subscription based satellite digital audio radio service in Canada. Through the satellite system of SiriusXM, Sirius currently offers 120channels of programming, which include commercial-free music, as well as news, talk, sports and children’s programming, including 12channels offering Canadian content. See Appendix“F” tothis Circular for a detailed description of Sirius and Appendix“G” tothis Circular for Sirius’ audited financial statements for the years ended December31, 2009, 2008 and 2007, as well as Sirius’ unaudited interim financial statements for the three and nine-month periods ended September30, 2010 and2009. 34 INFORMATION ABOUT EACH OF THE VENDORS Sirius is owned by SiriusXM, CBC and Slaight. SiriusXM RadioInc. SiriusXM is a U.S.-based radio company that was formed in July2008 through the merger of XM Satellite Radio HoldingsInc. and Sirius Satellite RadioInc. SiriusXM currently owns an approximate 19.9% voting interest (approximately 49.9% equity interest) in Sirius and indirectly holds, through XM Satellite RadioInc., a 10.5% voting interest (21.5% equity interest) in theCompany. Canadian Broadcasting Corporation CBC, a Crown corporation, is Canada’s national broadcaster. CBC provides over-the-air radio and television as well as speciality television services. In addition, it reaches Canadians on new platforms, including satellite distributed services to Sirius. CBC operates two over-the-air English radio services in Canada, Radio 1 (aradio news and information service) and Radio 2 (anational music service). In addition, it operates Radio 3, a national new music radio service that is exclusively available on Sirius’ satellite and CBC’s and Sirius’ online services. Radio-Canada operates two over-the-air French radio services in Canada, Première Chaîne (amix of information and cultural programming) and Espace Musique (anational music service). In addition it operates Bande à Part (anational new music radio service that is exclusively available on Sirius’ satellite and online services). Radio-Canada produces Première Plus, Sports Extra and RCI Plus exclusively for Sirius. Radio Canada International is an international news and information radio service, that is broadcast and distributed around the world in 7languages. Slaight CommunicationsInc. Slaight is wholly owned by J. Allan Slaight. The company formerly owned a large number of radio and television broadcasting properties in Canada, but has sold most of these properties. Today, in addition to its interest in Sirius, Slaight holds minority interests in Astral MediaInc. (6.6% equity and voting), the Haliburton Broadcasting Group (29.9% equity and voting), Milestone RadioInc., (29.9% equity and 32.54% voting) and The Fight Network (7.19% equity and voting). Haliburton owns “Moose FM” which is broadcast in various cities and towns in Northern Ontario. Milestone owns a radio station in Toronto that is in the process of being sold to CTV (subject to CRTC approval). The Fight Network is a television specialty channel for combatsports. REQUIRED APPROVALS Shareholder Approval The full text of the resolutions to be passed by the Shareholders to approve the issuance of the Consideration Shares, the appointment of the NewBoard and the Articles of Amendment are set out in Appendices“B”, “C” and“D”, respectively, to this Circular. Shareholders will be asked to consider, and if thought advisable approve, the Share Issuance Resolutions, the NewBoard Resolutions and the Articles of Amendment Resolutions (collectively, the “Combination Transaction Resolutions”). In order to be effective, (i)each of the Share Issuance Resolutions and the NewBoard Resolutions must be passed by an affirmative vote of not less than 50% of the votes cast by Shareholders, voting in person or by proxy at the Meeting, and (ii)the Articles of Amendment Resolutions must be passed by an affirmative vote of not less than 662/3% of the votes cast by Shareholders, voting in person or by proxy at the Meeting, in each case after excluding the votes of SiriusXM and itsaffiliates. Shareholder Dilution and TSX Rules Pursuant to applicable TSX rules, (i)securityholder approval is required in instances where the number of securities issued or issuable in payment of the purchase price of an acquisition, such as the Combination Transaction, exceeds 25% of the number of securities of the listed issuer which are outstanding, on a non-diluted basis; (ii)disinterested securityholder approval is required in instances where the number of securities issued or issuable to insiders (asa group) in payment of the purchase price for an acquisition, such as the Combination Transaction, exceeds 10% of the number of securities of the listed issuer which are outstanding, on a non-diluted basis; and (iii)disinterested securityholder approval is required for the issuance of multiple voting securities pursuant to an acquisition, such as the Combination Transaction. 35 Because the Combination Transaction contemplates the issuance of greater than 25% of the current outstanding Shares (ona non-diluted basis), as well as the issuance of greater than 10% of the current outstanding Shares (ona non-diluted basis) to SiriusXM, an insider of the Company, and the issuance of ClassB Shares to SiriusXM, the rules of the TSX require that the Company obtain approval of the Share Issuance Resolutions by the holders of a majority of Shares represented in person or by proxy at the Meeting, after excluding any votes by SiriusXM and its affiliates. Under applicable TSX policies, the Company’s ClassB Shares are considered multiple voting securities since they have three times the voting entitlement of the ClassA Shares for a comparable equity participation. See “Voting Shares and Principal Shareholders”. As of the Record Date, there were 24,380,867ClassA Shares outstanding (representing a 47.3% equity interest and a 23.0% voting interest in the Company, both on a non-diluted basis) and 81,428,133ClassB Shares outstanding (representing a 52.7% equity interest and a 77.0% voting interest in the Company, both on a non-diluted basis). All of the outstanding ClassB Shares are currently held by CSRI. SiriusXM currently beneficially owns 11,077,500ClassA Shares (representing a 10.5% voting interest and a 21.5% equity interest in the Company, both on a non-diluted basis). SiriusXM holds its beneficial interest through its wholly-owned subsidiary XM. See “Securities Law Considerations - Application of MI61-101” and “Information about the Company - Interest of Certain Persons or Companies in Matters to be ActedUpon”. If the Combination Transaction is completed, the Company will issue from treasury to the Vendors, in the aggregate, up to a maximum of 26,000,000ClassA Shares and 160,000,000ClassB Shares, equal to, in aggregate, approximately 154.0% of Company’s current outstanding equity and 176.0% of the Company’s current outstanding votes, provided that in aggregate the Vendors will only receive a total number of ClassA Shares and ClassB Shares that is economically equivalent to 71,284,578ClassA Shares. The allocation and number of such Shares will be determined prior to Closing in accordance with the Purchase Agreement. See “Information Regarding the Combination Transaction - The Combination Transaction”. In addition, if the Combination Transaction is completed and the existing CSR Shareholders Agreement is terminated as contemplated by the Purchase Agreement, CSRI will no longer be entitled to the special consent rights it currently has under the existing CSR Shareholders Agreement, and CSRI will be entitled to nominate two directors for election to the Board (asopposed to the three directors it currently nominates). SiriusXM, on the other hand, will maintain its special consent rights (pursuant to the Governance Agreement to be entered into upon Closing) and will continue to be entitled to nominate two directors for election to the Board. Each of CBC and Slaight will be entitled to nominate one director for election to the Board pursuant to the Governance Agreement. See “Information Regarding the Combination Transaction - Governance Agreement” for further information regarding certain agreements as between the Company (andits operating subsidiaries) and each of CSRI, SiriusXM, CBC and Slaight relating to Canadian ownership compliance, Board nomination rights, restrictions on transfer of Shares, mechanisms for maintaining maximum voting interest levels, and certain voting limitations. CSRI has entered into the Voting Agreement, pursuant to which it has agreed to vote its Shares, representing an approximate 77.0% voting interest in the Company (ona non-diluted basis), in favour of each of the Combination Transaction Resolutions. As a result, the Company currently anticipates that each of the Combination Transaction Resolutions will receive the required Shareholder Approval at the Meeting (assuming the Voting Agreement has not been terminated for whatever reason as at the time of the Meeting). See “Information Regarding the Combination Transaction - Voting Agreement” and “Securities Law Considerations - Application of MI61-101”. TSX Approval It is a condition to the completion of the Combination Transaction that the Consideration Shares be approved for listing on the TSX. As of the date hereof, the TSX has conditionally approved the listing of the Consideration Shares with such approval subject to the Company satisfying certain listing requirements of theTSX. 36 CRTC Approval A change in the effective control of a licensed broadcasting undertaking, the issuance of licences to carry on a broadcasting undertaking or the acquisition of 30% or more of the voting interests or 50% or more of the issued common shares of such an undertaking or of a Person that has effective control of such undertaking, requires prior approval of the CRTC pursuant to the BroadcastingAct. The Combination Transaction requires the prior approval of the CRTC for the changes of control of the satellite subscription radio undertakings of XM Canada and Sirius and the associated acquisition by the Company of all of the issued and outstanding shares of Sirius. The Company (through XM Canada) and Sirius applied to the CRTC for such approval on November30, 2010. On January7, 2011, the CRTC publically issued a notice indicating that it will consider the application filed by XM Canada and Sirius at a hearing commencing on March7, 2011. Completion of the Combination Transaction is subject to the condition that the CRTC approve the “change of control” and “acquisition of shares” applications. See “Risk Factors - Risk Factors Related to the Combination Transaction - Failure to Obtain CRTCApproval”. Competition Bureau Approval Pursuant to PartIX of the Competition Act, proposed transactions that exceed certain financial thresholds may require pre-merger notification. If the transaction is notifiable, certain prescribed information must be provided to the Commissioner of Competition and the transaction may not be completed until the expiry, waiver or termination of the applicable waiting period. Where a notification is made, the waiting period is 30days after the day on which the parties to the transaction submit the prescribed information, unless, before the expiry of this period, the Commissioner of Competition notifies the parties that she requires additional information that is relevant to the Commissioner of Competition’s assessment of the transaction (a“Supplementary Information Request”). If the Commissioner of Competition provides the parties with a Supplementary Information Request, the parties cannot complete their transaction until 30days after compliance with such Supplementary Information Request. Where a transaction does not raise substantive issues under the Competition Act, the Commissioner of Competition may, upon request, issue an advance ruling certificate (“ARC”), which exempts the transaction from pre-merger notification. Alternatively, the Commissioner of Competition may issue a “no-action” letter indicating that, in effect, she is of the view that at that time sufficient grounds do not exist on which to apply to the Competition Tribunal under section92 of the Competition Act, and therefore does not, at that time, intend to make such as an application in respect of the proposed transaction. In addition, pursuant to paragraph113(c) of the Competition Act, the Commissioner of Competition may waive an obligation to notify, supply the prescribed information and wait the applicable period, if substantially similar information was previously supplied in relation to a request for anARC. Under the Competition Act, the Commissioner of Competition may decide to challenge a transaction or seek to prevent its closing if she is of the view that the transaction is likely to prevent or lessen competition substantially. The Commissioner of Competition may make an application to the Competition Tribunal to challenge a transaction under the merger provisions of the Competition Act prior to Closing, and, unless an ARC has been issued, for up to one year after the transaction has been substantially completed. If the Competition Tribunal finds that the transaction is likely to prevent or lessen competition substantially, it may order that the transaction not proceed or, in the event that the transaction has been completed, order its dissolution or thedisposition of some or all of the assets or shares involved. With the consent of the Person against whom the order is directed and the Commissioner of Competition, the Competition Tribunal may also order a Person to take any otheraction. The Combination Transaction may be subject to pre-merger notification under the Competition Act. TheCompany and Sirius have requested that the Commissioner of Competition issue an ARC in respect of the Combination Transaction or, alternatively, that the Commissioner of Competition issue a “no-action” letter and waive any obligation to provide a pre-merger notification under the Competition Act in respect of the Combination Transaction. Completion of the Combination Transaction is subject to the condition that theCommissioner of Competition grant such request. See “Risk Factors - Risk Factors Related to the Combination Transaction - Failure to Obtain Competition ActApproval”. 37 SECURITIES LAW CONSIDERATIONS Application of MI 61-101 SiriusXM currently beneficially owns 11,077,500ClassA Shares representing a 10.5% voting interest and a 21.5% equity interest in the Company (both on a non-diluted basis). SiriusXM holds its beneficial interest through its wholly-owned subsidiary, XM. Immediately following Closing, Sirius XM will have a 25.0% voting interest and 37.1% equity interest in the Company (both on a non-diluted basis). As a result of SiriusXM’s current beneficial interest in the Company, it is an “insider” of the Company and the Combination Transaction is a “related party transaction” as defined by MI 61-101. The Combination Transaction is exempt from the formal valuation requirements of Part5 of MI 61-101by virtue of the Combination Transaction being supported by an arm’s length control person. CSRI, an entity controlled by JohnI.Bitove, the Executive Chairman of the Company, (i)controls all of the 81,428,133issued and outstanding ClassB Shares which represent an approximate 77.0% voting interest and a 52.7% equity interest in the Company (both on a non-diluted basis), (ii)is not an “interested party”, as that term is defined in MI 61-101, to the Combination Transaction, (iii)is at arm’s length to Sirius and its affiliates, and (iv)supports the Combination Transaction (asevidenced by the Voting Agreement). The Combination Transaction is also exempt from the minority shareholder approval requirements of MI61-101as a result of the support of the Combination Transaction by CSRI, however, under applicable TSX rules, the votes of SiriusXM and its affiliates are required to be excluded from the Shareholder vote at the Meeting with respect to the Combination Transaction Resolutions. See “Required Approvals - Shareholder Approval - Shareholder Dilution and TSXRules”. RISK FACTORS The Shareholders should carefully consider the risk factors set out below regarding the risks of the Combination Transaction and consider all other information contained herein and in the Company’s other public filings before determining how to vote on the matters before theMeeting. Risk Factors Related to the Combination Transaction The issuance of the Consideration Shares to the Vendors will substantially reduce the interest of the Shareholders If the Combination Transaction is completed, the Company will issue from treasury, Shares representing a 58.0% equity interest in the Company (ona partially-diluted basis) immediately following Closing. The issuance of the Consideration Shares will cause a significant reduction in the relative percentage interest of the current Shareholders in any future earnings, voting, liquidation value and book and market value, as well as a reduction in the collective voting power of the ClassAShares. Failure toObtain CRTC Approval A change in the effective control of a licensed broadcasting undertaking, the issuance of licences to carry on a broadcasting undertaking or the acquisition of 30% or more of the voting interests or 50% or more of the issued common shares of such an undertaking or of a person that has effective control of such undertaking, requires prior approval of the CRTC pursuant to the Broadcasting Act. Accordingly, the Combination Transaction requires the prior approval of the CRTC for the changes of control of the satellite subscription radio undertakings of XM Canada and Sirius and the associated acquisition by the Company of all of the issued and outstanding shares ofSirius. There can be no assurance that the CRTC will approve such “changes of control” and such “acquisition of shares” on acceptable terms or that such approval will be granted prior to the Termination Date under the Purchase Agreement. See “Required Approvals - CRTC Approval”. 38 Failure to Obtain Competition Act Approval PartIX of the Competition Act requires that parties to a transaction exceeding certain financial thresholds, and in the case of a share acquisition, exceeding an additional voting interest threshold, as set out in sections109 and110 of the Competition Act, notify such transaction (a“Notifiable Transaction”) to the Commissioner and prohibits parties from implementing a Notifiable Transaction until the statutory waiting period has expired unless the Commissioner has issued an ARC or, in lieu of an ARC, the Commissioner has issued a no-action letter and waived the obligation to filea notification pursuant to paragraph113(c) of the CompetitionAct. The Combination Transaction may be a Notifiable Transaction and the parties have agreed that the Combination Transaction will not close until the Commissioner has issued an ARC or a no-action letter and waiver of the obligation to filea notification. There can be no assurance that such documents will be received from the Commissioner, or that such documents will be received prior to November24, 2011, the termination date under the Purchase Agreement. There can also be no assurance that the issue of such documents will not be subject to certain terms and conditions, and if so, what such terms and conditions might be. See “Required Approvals - Competition Bureau Approval”. The anticipated benefits of the Combination Transaction may not be realized fully or at all or may take longer to realize thanexpected. The integration of the Company and Sirius requires the dedication of substantial management effort, time and resources. There can be no assurances that management of the combined business will be able to integrate the operations of each of the businesses successfully or achieve any of the synergies or other benefits that are anticipated as a result of the Combination Transaction. Any inability of management to successfully integrate the operations of the Company and Sirius could have a material adverse effect on the business, financial condition and results of operations of the combined company. The challenges involved in the integration may include, among other things, thefollowing: • addressing possible differences in corporate and management philosophies; • integrating and retaining personnel from different companies; • retaining key personnel, partners and clients during the period between execution of the Purchase Agreement and Closing, including addressing the uncertainties of key employees regarding theirfuture; • integrating information technology systems and resources; and • performance shortfalls relative to expectations at one or both of the companies as a result of the diversion of management’s attention to the Combination Transaction. It is possible the integration process could result in the disruption or interruption of, or the loss of momentum, in ongoing business or inconsistencies in standards, controls, procedures and policies, any of which could adversely affect the Company’s ability to maintain relationships with clients and employees or its ability to achieve the anticipated benefits of the Combination Transaction, or could reduce its earnings or otherwise adversely affect the business and financial results of the combined business. In addition, the integration process may strain the Company’s financial and managerial controls and reporting systems andprocedures. The indebtedness of the Company following completion of the Combination Transaction will besubstantial If the Combination Transaction and the Refinancing are completed as currently contemplated, the anticipated total indebtedness of the Company after giving effect to the Combination Transaction and the Refinancing is currently anticipated to be approximately $150million. This level of indebtedness could reduce funds available for investment in research and development and capital expenditures or create competitive disadvantages compared to other audio entertainment companies with lower debtlevels. Reliance on Key Executives and Employees The success of the Combination Transaction will depend in part on the Company’s ability to retain key personnel currently employed by either of the Company and Sirius. It is possible that certain members of the management team may decide not to remain with the combined business while it works to complete the Combination Transaction or after the Combination Transaction has been completed. If key executives or employees terminate their employment, the future success of the combined business might be adversely affected. 39 Fees, costs and expenses of the Combination Transaction may not be recoverable by theCompany If the Combination Transaction is not completed, the Company will not receive any reimbursement from Sirius for the fees, costs and expenses it has incurred in connection with the Combination Transaction. Such fees, costs and expenses include, without limitation, legal fees, financial advisor fees and printing and mailing costs, which will be payable whether or not the Combination Transaction is completed and are anticipated to be a material amount. Closing of the Combination Transaction The Combination Transaction is expected to close during the third quarter of the Company’s 2011 fiscal year, subject to the satisfaction of or compliance with, at or before closing, certain conditions, including: • obtaining Shareholder Approval, which given CSRI’s commitment to vote in favour of the Combination Transaction is essentially assured (subject to unforeseen circumstances); • receiving all necessary Regulatory Approvals (including CRTC Approval, Competition Act Approval and TSX Approval), as well as an Order in Council permitting CBC to proceed with the Combination Transaction;and • the successful refinancing of the Company’s indebtedness (see“Information Regarding the Combination Transaction - Description of Refinancing”). There can be no assurance that the parties will be able to satisfy or comply with these, or any other conditions as further described in the Purchase Agreement, or that the parties will be able to obtain all necessary approvals or that any additional conditions or limitations will not be prescribed in connection with such approvals, compliance with which may have a material adverse effect on the prospects for the completion of the Combination Transaction or thereafter, impose additional obligations or compliance costs on the Company or have a material adverse effect on the business, financial condition and results of operations of the Company, as well as anticipated synergies. Accordingly, there can be no assurance that the Company will complete the Combination Transaction on the basis described herein or on the expected closing date, if atall. Uncertainty about the Combination Transaction could harm the Company or Sirius whether or not the Combination Transaction iscompleted Whether or not the Combination Transaction is completed, the Company’s operations could be adversely affected because matters relating to the Combination Transaction require substantial commitments of time and resources by the Company’s management and employees, which could otherwise be devoted to other opportunities that may have been beneficial to theCompany. In response to the announcement of the Combination Transaction, existing or prospective subscribers, retailers, radio manufacturers, automakers and content providers of XM Canada or Sirius, respectively, may delay or defer their purchasing or other decisions concerning XM Canada or Sirius, or they may seek to change their existing business relationship. In addition, as a result of the Combination Transaction, current and prospective employees could experience uncertainty about their future. These uncertainties may impair each company’s ability to retain, recruit or motivate keypersonnel. The Purchase Agreement may be terminated The parties to the Purchase Agreement have the right to terminate the Purchase Agreement under certain circumstances, as further described in the Purchase Agreement, without incurring or receiving a termination or “break” fee. Accordingly, there is no certainty that the Purchase Agreement will not be terminated prior to the completion of the Combination Transaction. See “Information Regarding the Combination Transaction - Purchase Agreement - Termination”. 40 Risk Factors Related to the Company Whether or not the Combination Transaction is completed, the Company will continue to face many of the risks that it currently faces with respect to its business and affairs. Certain of these risk factors have been disclosed in the Management’s Discussion and Analysis for the twelve month period ended August31, 2010 dated November17, 2010, under the heading “Certain Risk Factors”, which sections under such heading are incorporated by reference into this Circular, and the full text of which can be found on SEDAR at www.sedar.com. INFORMATION ABOUT THE COMPANY General The Company’s vision is to be the leading premium digital audio entertainment and information service provider in Canada. The Company’s strategy is founded on the principles of acquiring subscribers in the near and long-term in the most cost effective manner. The Company currently offers 130channels, including commercial-free music as well as news, talk, sports and children’s programming, and 13Canadian channels designed and developed from studios in Toronto, Ontario and Québec City, Québec. The Company continues to leverage its unique programming assets, such as its exclusive broadcasting agreement with NHL and our NHL Home Icechannel. The Company’s target market in Canada includes more than 25million registered vehicles on the road, an estimated 1.55million new vehicles forecasted to be sold in calendar year 2011 and more than 12million households. The Company is the leader in digital audio entertainment distribution and information delivered via satellite to new vehicles sold in Canada. XM Canada service is available as standard equipment or as a factory- installed option in more than 150different vehicles for model year 2010, including: General Motors, Honda/Acura, Toyota/Lexus, Nissan/Infiniti, Hyundai and Porsche. XM Canada radios are available under Pioneer, Audiovox and other brand names at national consumer electronics retailers such as Best Buy, Future Shop, Canadian Tire, WalMart Canada and other national and regional retailers. The Company is focused on mitigating losses in the short-term while achieving positive operating income as quickly as possible by maximizing its revenues through subscriptions, advertising and other ancillary opportunities as well as maintaining effective cost controls, managing subscriber acquisition costs and by creating a long-term customer base through quality service. The Company believes that a premium service will attract a premium customer. Market for Securities The Company is a reporting issuer in certain provinces of Canada and the ClassA Shares only are listed and posted for trading on the TSX under the symbol “XSR”. As of the Record Date, 24,380,867ClassA Shares were issued and outstanding. 41 The following table shows, for the periods indicated, the high and low trading prices of the ClassA Shares and the volume of trading on the TSX according to published sources. Month High Low Volume January1-10, 2011 December2010 November2010 October2010 September2010 August2010 July2010 June2010 May2010 April2010 March2010 February2010 January2010 December2009 The ClassB Shares are not listed on any stock exchange. As of the Record Date, 81,428,133ClassB Shares were issued and outstanding. The Company’s 8.0% convertible debentures in the principal amount of $20,000,000 due September12, 2014 (“Convertible Debentures”) are not listed on any stockexchange. Purchase and Sale of Securities The Company has not purchased or sold any securities, excluding securities purchased or sold pursuant to the exercise of employee stock options, warrants and conversion rights (including any issuances of Shares to satisfy cash interest payments due under the Convertible Debentures at the election of the holder), during the 12months prior to the date of thisCircular. Dividends The Company has not to date paid dividends on its ClassA Shares. The Company’s current intention is to retain earnings to fund the development and growth of its business, and therefore the Company does not anticipate declaring or paying any cash dividends in the near to medium term. The Board will determine if and when dividends should be paid in the future based on all relevant circumstances, including the desirability of financing further growth of the Company and the Company’s financial position at the relevanttime. Indemnification of Directors and Officers The Company indemnifies its directors and officers against certain losses arising from claims against them for their acts, errors or omissions as such. The Company maintains liability insurance for its directors and officers. The policy provides insurance for directors and officers of the Company in respect of certain losses arising from claims against them for their acts, errors or omissions in their capacity as directors or officers. The Company is also insured against any loss arising out of any payment that it may be required or permitted by law to make to directors or officers in respect of such claims. The policy does not distinguish between the liability insurance for its directors and officers, the coverage being the same for both groups. The policy limit for such insurance coverage, which is currently set to expire on April30, 2011, is $15million with no deductible for non-indemnifiable claims and a deductible of $150,000 for securities claims, and $150,000 for all other claims per occurrence. The premium paid by the Company for the fiscal year ended August31, 2010 was approximately $101,000. 42 Interest of Informed Persons in Material Transactions Other than as described below or elsewhere in this Circular including under “Interest of Certain Persons or Companies in Matters to be Acted Upon”, no director, executive officer or Shareholder who beneficially owns, directly or indirectly, or exercises control or direction over more than 10% of the outstanding Shares (ona non-diluted basis) or known associate or affiliate of any such person, has or had any material interest, direct or indirect, in any transaction since the beginning of the Company’s last completed financial year or in any proposed transaction, that has materially affected or will materially affect theCompany. During the year ended August31, 2010, the Company incurred $0.1million (2009 - $0.3million) of expenses related to the reimbursement of operating and travel expenses and during fiscal 2009, the lease of its Toronto studio from a company controlled by the Executive Chairman of the Company. During the year ended August31, 2009, this property was sold to a thirdparty. During the year ended August31, 2010, the Company received field marketing services from Vision Group of Companies (“Vision”) valued at approximately $0.1million (2009 - $0.3million). The principal of Vision is related to the Executive Chairman of the Company. As at August31, 2010, $0 (August31, 2009 - $0) was included in accounts payable and accrued liabilities. During the year ended August31, 2010, the Company incurred costs on behalf of Data& Audio-Visual Enterprises WirelessInc. (operating as MobilicityInc.) in the amount of $0.2million (2009 - $1.5million) for which the Company was reimbursed. The Company’s Executive Chairman is the Chairman and controlling shareholder of Data& Audio-Visual Enterprises WirelessInc. During the year ended August31, 2010, the Company and the National Hockey League signed an agreement to defer a portion of the licence fees due to the NHL for the 2009/2010 season, which included a guarantee provided by the Executive Chairman of the Company. In return for providing this guarantee, the Company will pay a monthly guarantee fee to the Executive Chairman of 0.25% of the amounts deferred. The related party transactions described above have been recorded at the exchange amount, which is the consideration paid or received as established and agreed to by the related parties. Interest of Certain Persons or Companies in Matters to be Acted Upon Other than disclosed below or elsewhere in this Circular, to the knowledge of the Company, no director or executive officer of the Company, nor any person who has held such a position since the beginning of the Company’s last completed financial year, nor any associate or affiliate of any of the foregoing persons, has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in any matter to be acted on at the Meeting, except for SiriusXM. As a result of SiriusXM’s interest in each of the special business matters to be approved by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) at the Meeting, applicable TSX rules prohibit SiriusXM from voting on these matters. See “Required Approvals - Shareholder Approval - Shareholder Dilution and TSX Rules”. See also “ Interest of Informed Persons in Material Transactions”. Retention Bonuses In connection with the Combination Transaction, the Board approved a retention bonus pool (the“Retention Bonus”) to be administered by the Board or as authorized by them. The Retention Bonus was implemented in order to motivate certain officers and employees to remain with the Company until the completion of the Combination Transaction, and to assist the Company in successfully completing the Combination Transaction. Each recipient is entitled to certain one-time payments contingent upon the recipient being employed on a full-time basis by the Company at the time of final consummation of the Combination Transaction. The aggregate amount of all payments to be made to officers and employees of the Company pursuant to the Retention Bonus is $0.4million. 43 Ownership of Shares by Certain Persons The following table sets out the names and positions with the Company of each of its directors and officers and the number and percentage of outstanding securities of the Company beneficially owned, directly or indirectly, or over which control or direction is exercised by each such person, and, where known after reasonable enquiry, by their respective associates oraffiliates: Name Title Number of ClassA Shares Beneficially Owned or Controlled(1) Percentage of Total Outstanding ClassA Shares Michael Moskowitz President and CEO - Michael Washinushi CFO, Treasurer and Secretary - Mark Knapton Vice President, Customer Operations - Janet Gillespie Vice President, Marketing - - John I. Bitove Executive Chairman 77.0% Dara Altman Director 0 - Pierre Boivin Director - Marc Comeau Director 0 - Philip Evershed Director 0 - Stewart Lyons Director - James W. McCutcheon Director - Robert Storey Director - Joseph A. Verbrugge Director 0 - Mat Wilcox Director - Notes: Individual directors and officers have furnished information as to ClassA Shares, assuming conversion of all ClassB Shares into ClassA Shares, beneficially owned by them, directly or indirectly, or over which they exercise control ordirection. Includes 27,142,711ClassA Shares, assuming conversion of all ClassB Shares into ClassA Shares, which are controlled indirectly by John I. Bitove through CSRI; and 674,481ClassA Shares both directly and indirectlyheld. Indebtedness of Directors and Executive Officers As of the date hereof and during the most recently completed financial year, no director or executive officer of the Company, nor any associate thereof, is or was indebted to the Company or subject of a guarantee, support agreement, letter of credit or other similar arrangement or understanding provided by theCompany. 44 Executive Compensation Summary Summary Compensation Table The following table provides a summary of the compensation of the President and CEO and the CFO of the Company and the three most highly compensated individuals who served as executive officers of the Company (collectively, the “NEOs”) for the fiscal years ended August31, 2010 and August31, 2009, respectively, whose total compensation exceeded $150,000(1). Non-Equity Incentive Plan Compensation Name and Principal Position Year Salary Share- Based Awards Option- Based Awards(2) Annual Incentive Plans Long-term Incentive Plans Pension Value All Other Compensation Total Compensation Michael Moskowitz, Nil Nil N/A Nil President and CEO Nil Nil N/A Nil Michael Washinushi, Nil Nil N/A Nil CFO, Treasurer and Secretary Nil Nil N/A Nil John I. Bitove, Nil Nil N/A Nil Executive Chairman Nil Nil N/A Nil Mark Knapton, Nil Nil N/A Nil Vice President, Customer Operations Nil Nil N/A Nil Janet Gillespie, Nil Nil N/A Nil Vice President, Marketing Nil Nil N/A Nil Notes: Based on the foregoing, the individuals were the only NEOs during the Company’s most recent completed financialyear. Dollar value of options granted in FY2010 is based on the grant date fair value* of $0.3322 per option. Dollar value of options granted in FY2009 is based on the grant date fair value* of $0.6615peroption. Amount of FY2009 annual incentive plan bonus earned by the NEO and which was payable in cash or RSUs at the election of theNEO. Mr.Moskowitz elected to receive $21,000 of his FY2009 bonus entitlement in the form of RSUs. The market value of these RSUs is based on the 5day volume weighted average share price of $1.54 based on the November16, 2009 grantdate. Mr.Washinushi elected to receive $21,000 of his FY2009 bonus entitlement in the form of RSUs. The market value of these RSUs is based on the 5day volume weighted average share price of $1.54 based on the November16, 2009 grantdate. Mr.Bitove elected to receive the total amount of his FY2009 bonus entitlement of $115,750 in the form of RSUs. The market value of these RSUs is based on the 5day volume weighted average share price of $1.54 based on the November16, 2009 grantdate. Mr.Knapton elected to receive $6,469 of his FY2009 bonus entitlement in the form of RSUs. The market value of these RSUs is based on the 5day volume weighted average share price of $1.54 based on the November16, 2009 grantdate. Amount of FY2010 annual incentive plan bonus earned during the year but not as yet paid at time of filing thisCircular. * The fair value of the options was estimated on the date of the grant using the Black-Scholes option pricing model. The following assumptions were used for the options: risk-free interest rate of 0.23% to 2.00% (2009 - 2.00%; 2008 - 4.00%); expected life of 1 to 3years (2009 - 2 to 3years; 2008 - 1 to 3years); expected dividend yield of nil% (2009 - nil%; 2008 - nil%); and expected volatility of 40.00% to 88.00% (2009 - 75.00% to 80.00%; 2008 - 50.00% to52.00%). 45 Incentive Plan Awards Outstanding share-based and option-based awards The following table provides information with respect to outstanding stock options and RSUs held by the NEOs as of August31,2010. Option-based Awards Share-based Awards Name Number of Securities Underlying Unexercised Options (#) Option Exercise Price Option Expiration Date Value of Unexercised in- the Money Options Number of Shares or Units of Shares That Have Not Vested (#) Market or Payout Value of Share Awards That Have Not Vested Michael Moskowitz, CEO 01-02-2015 01-02-2015 11-04-2015 11-16-2016 Nil Nil Nil Nil Nil Michael Washinushi, CFO 11-14-2014 11-04-2015 11-16-2016 Nil Nil Nil John I. Bitove, Executive Chairman 11-14-2014 11-04-2015 11-16-2016 Nil Nil Nil Mark Knapton, Vice President, Customer Operations 07-13-2013 04-16-2014 11-14-2014 11-04-2015 11-16-2016 Nil Nil Nil Nil Nil Nil Nil Nil Nil Janet Gillespie, Vice President Marketing 01-15-2015 11-04-2015 11-16-2016 Nil Nil Nil Notes: Value of unexercised in-the money options is based on the difference in share price on August31, 2010 and the exercise option price on theoption. 46 Incentive plan awards - value vested or earned during the year. The following table provides information on the vesting and payouts of awards to the NEOs under the Company’s incentive plans during the fiscal year ended August31,2010. Name Options Vested During the Year and strike Price Option-based Awards - Value Vested During the Year (s) Share Awards - Value Vested During the Year (s) Non-Equity Incentive Plan Compensation - Value Earned During the Year (s) Michael Moskowitz, CEO 100,000 - $5.40 6,000 - $5.40 4,500 - $1.54 Nil(1) N/A Michael Washinushi, CFO 6,000 - $5.38 4,500 - $1.54 Nil(2) N/A John I. Bitove, Executive Chairman 6,000 - $5.38 4,500 - $1.54 Nil(3) N/A Mark Knapton, Vice President, Customer Operations 2,800 - $5.38 2,100 - $1.54 Nil(4) N/A Janet Gillespie, Vice President Marketing 2,800 - $5.28 2,100 - $1.54 Nil(5) N/A Notes: 100,000options vested on January2, 2010, on which date the market price of the ClassA Shares was $1.27; 6,000options vested on July31, 2010, on which date the market price of the ClassA Shares was $2.77; and 4,500options vested on July16, 2010 on which date the market price of the ClassA Shares was$2.80. 6,000options vested on July31, 2010, on which date the market price of the ClassA Shares was $2.77 and 4,500options vested on July16, 2010 on which date the market price of the ClassA Shares was$2.80. 6,000options vested on July31, 2010, on which date the market price of the ClassA Shares was $2.77 and 4,500options vested on July16, 2010 on which date the market price of the ClassA Shares was$2.80. 2,800options vested on July31, 2010, on which date the market price of the ClassA Shares was $2.77 and 2,100options vested on July16, 2010 on which date the market price of the ClassA Shares was$2.80. 2,800options vested on July31, 2010, on which date the market price of the ClassA Shares was $2.77 and 2,100options vested on July16, 2010 on which date the market price of the ClassA Shares was$2.80. Amount of FY2010 annual incentive plan bonus earned during the year but not paid at time of filing thisCircular. Amount of FY2010 annual incentive plan bonus earned during the year and paid incash. For a summary of the Stock Option Plan and RSU Plan, see “Securities Authorized for Issuance Under Equity Compensation Plans”. Pension Plan The Company’s NEOs are not entitled to pension or other retirement benefits. Compensation Discussion& Analysis This Compensation Discussion and Analysis (“CD&A”) describes and explains the Company’s compensation philosophy and objectives and the significant elements of compensation of the Company’s NEOs during the fiscal year ended August31,2010. Compensation Policy The Compensation Committee of the Company has been delegated the responsibility of annually setting and approving the compensation policy of senior executive officers and other key employees of the Company (the“Compensation Policy”). The Compensation Policy has the objective of providing a competitive compensation package designed to recognize and reward individual and corporate performance and create economic value for Shareholders over the long-term. To encourage the creation of economic value for Shareholders, the Compensation Policy emphasizes short-term and long-term incentive awards, thus favouring the alignment of management’s interests with those of Shareholders. 47 It is the Compensation Committee’s objective to have a significant portion of the senior executive officers’ compensation contingent upon the Company’s performance, as well as upon his or her own individual contributions to the achievement of business objectives. The compensation package is comprised of three elements: (i)base salary, which is designed primarily to be competitive with salary levels in the industry as well as reflect individual performance through merit increases; (ii)annual cash bonuses tied to the Company’s achievement of financial and business performance goals, contribution of senior executive officers in strategic corporate projects, and contribution in the growth of business; and (iii)long-term equity-based incentive awards which provide enhanced executive compensation opportunities in return for performance intended to increase Shareholder value. The factors which the Compensation Committee considered in establishing the individual components of each senior executive officer’s compensation package for fiscal year 2010 are summarized below. The Compensation Committee may in its discretion apply entirely different factors, particularly different measures of financial performance, in setting senior executive officer compensation. Each element of the compensation package is an integral part and decisions regarding each element are made in light of the overall compensation package. In order to evaluate the competitiveness and appropriateness of the Company’s total compensation for NEOs, the Compensation Committee reviews data on the base salary, short-term incentive awards, long-term incentive awards and nominal profit-sharing allocation compensation for various executive positions. To ensure best overall comparison to competitiveness of executive level total compensation, the Company includes a sample of companies and subsidiaries within the general industry and core area comprised of a blend in revenue size from up to $100million to $500million with a median scope of $63million and approximately $250million respectively. Subject to adjustment upward or downward based upon various evaluations, the Compensation Committee generally targets base compensation and equity-based incentive awards that are competitive with the benchmark sample group of companies. The Compensation Committee believes that competitive compensation levels and targets are necessary and appropriate in the highly competitive market for quality executive talent and during the Company’s current phase in its evolution and business cycles. However, the Compensation Committee views these targets as a continuum, and recognizes that its executives may be compensated below, at or above the competitive targets depending upon relevant Company business objectives. Input from Management The Compensation Committee has engaged in active discussions with, and considered recommendations from, the CEO concerning: (i)appropriate base salary levels and internal equity among executives, (ii)who should participate in the incentive programs and at what levels, (iii)which performance metrics should be used in connection with different operational groups, (iv)the determination of performance targets, as well as individual goals and initiatives for the coming year, where applicable, and (v)whether and to what extent criteria for previous year have been achieved. With respect to equity grants, the Compensation Committee has considered recommendations from the CEO as to appropriate grant levels for senior executive officers. The Company’s Senior Human Resources Representative has also been involved in the compensation-setting process through the preparation of information for the Compensation Committee which includes the recommendations of the CEO discussed above. Base Salary Base salaries for senior executive officers (including the CEO) and key employees are generally competitive relative to the remuneration practices of comparable companies in the sample group as discussed above (see “ Compensation Policy”). Salary levels are reviewed and considered annually as part of the Company’s performance review process. Merit based increases to salaries are based on the assessment made by the Compensation Committee of the individual’s performance, skill set and competitive marketfactors. The Compensation Committee reviews and approves the annual base salaries of itsexecutives. 48 Short-Term Incentive Awards Short-term incentive awards can be paid as annual bonuses reflecting individual performance in the context of the overall financial performance of the Company during the fiscal year. At the Company’s option, these annual bonuses can be paid in cash or in RSUs. With Board approval RSUs have been granted in the amount an eligible participant has elected to receive as payment of a portion of their short-term incentive bonus. The RSU grant is settled in the form of ClassA Shares on the release date in accordance with the RSUPlan. Overall financial performance is measured by revenue, profitability, and other initiatives undertaken by the Company during theyear. Short-term incentive awards are intended to: • encourage work performance and behaviour that supports corporate performance goals; • motivate employees to achieve high-quality, consistent and balanced business results over the long-term;and • reward employees based on their contribution to the overall success of theCompany. For any short-term incentive awards to be paid, the Company must achieve a minimum level of performance of its set financial and operational targets. The achievement of annual targets on a consistent basis increases long-term Shareholder value. Each year NEOs may be awarded an amount equal to 0-100% of their base salary depending on their position in the Company and the terms of their employment agreements entered into with the Company. The amount of the short-term award payable each year is tied to achieving performance goals based on the following components: (i) the budgeted operating profit performance of the Company; (ii) Company metrics; and (iii) the NEO’s team / and individual objectives. For example, the NEO’s performance goals for fiscal year 2010 were comprised of a combination of budgeted operating profit performance and Company metrics (75%) and team objectives (25%). Bonuses for team objectives are aligned to achievement of the financial performance targets. The Company believes that it is likely that a NEO will earn a short-term award, but given the current economic outlook, the earning of a maximum short-term award is achievable but notlikely. The bonus criteria for the CEO and CFO is established by the Compensation Committee and the bonus criteria for the other senior executive officers is established by the CEO and reviewed by the Compensation Committee. The bonus amounts for senior executive officers are reviewed and approved annually by the Compensation Committee. The Company awards annual cash bonuses to NEOs based upon those executive measures that support organizational financial success in the best interests of the Shareholders and are measured primarily on the basis of financial results. NEOs are rewarded for attaining strategic, financial and operational goals viewed as critical to the continued growth and profitability of the company. The annual cash bonus for NEOs varies between 0% and 100% of their base salary, depending on the specific terms of their employment agreements entered into with theCompany. The Company achieved satisfactory financial results for the 2010 fiscal year, including implementing strategic initiatives so that the business is well positioned in the current economic circumstances, as such, the Compensation Committee decided to grant cash bonuses to the CEO and CFO based on the achievement of specific quantitative targets for fiscal year 2010. The CEO recommended, and the Compensation Committee approved, that the other senior executive officers be awarded cash bonuses based upon individual performance in the context of the overall financial performance of the Company during the fiscal year 2010. See “Executive Compensation Summary - Summary Compensation Table”. 49 Long-Term Incentive Awards Long-term incentive awards consist principally of stock options granted under the Stock Option Plan and RSUs granted under the RSU Plan. The aim of these long-term incentives is to align management interest with Shareholder value growth and to award compensation that is competitive with companies in the general industry. These grants are made on a discretionary basis and based on performance measured against set financial objectives for the year based upon paying subscribers and sustained profitability. All of the senior executive officers are eligible to participate in the Stock Option Plan. As part of this plan, senior executive officers may receive any long-term incentive award in the form of stock options which are subject to time and performance vesting conditions. Stock options granted to the senior executive officers (excluding the CEO and CFO) were proposed to the Compensation Committee by the CEO and such proposals reflected the market value of a position and the skills and experience of the senior executive officers as well as the Company’s performance. The proposals were reviewed and approved by the Compensation Committee. The stock option grants for the CEO and CFO were subject to the discretion of the Compensation Committee and stock options were granted to such executive officers as determined by the Compensation Committee after reviewing the proposals submitted by the CEO. The Compensation Committee granted stock options to the senior executive officers as a result of the contribution of such officers related to long-term profitability which has strengthened the Company’s strategic position in themarket. For individual option grants to NEOs during fiscal year 2010, see “Executive Compensation Summary - Summary Compensation Table”. Stock options are granted in accordance with applicable TSX rules, at a fixed exercise price per ClassA Share which is not lower than the weighted average price of the ClassA Shares on the TSX during the five trading days prior to the date of grant of options. It is the Company’s policy that options should not be granted during blackout periods. These terms of the Stock Option Plan are intended to encourage long-term retention of executive officers and motivate their continued performance. They will be able to get maximum return from grants of options only if they continue their employment with the Company for the complete duration of the vesting period of the options for a minimum period of three to five years, and if the stock price increases in value. The more the value of the stock is increased, the more return they get and as a result Shareholder value increases. Similarly, RSUs are also available for grant and, if granted, will include vesting requirements to encourage retention, motivate performance of executive officers, increase Shareholder value and align the interest of executive officers with that of the Shareholders. See “Executive Compensation Summary - Summary Compensation Table”. In addition to the components of compensation that the Company currently pays to its senior executive officers, they are also entitled to certain personal benefits. Senior executive officers are provided coverage under the Company’s health insurance, and other benefits similar to all eligible employees. The Compensation Committee approves a schedule that sets out the number of stock options to be granted to each NEO every fiscal year. In setting the schedule, the Compensation Committee receives recommendations from management and takes previous option grants into consideration. Nominal Profit-Sharing Allocation In each year of profitable operation, the Compensation Committee shall include as part of the overall compensation plan for the Company’s senior executive officers (asrecommended by the CEO with concurrence by the Compensation Committee) a nominal percent (asdetermined by the Compensation Committee) of the pre-tax profits of the Company for that year. For the purposes of determining the amount of this payment, any compensation earned by any officer in the corresponding year under any existing compensation arrangement shall be deducted from the amount otherwise payable to such officer under this profit sharing arrangement. The Compensation Committee, in discharging its fiduciary obligation, shall seek to assure that this nominal profit sharing allocation remains consistent with appropriate overall executive compensation levels and annual budget objectives and performance. 50 The Compensation Policy is designed to maintain the salary structure of senior executive officers and key employees at a competitive level and to preserve the flexibility to raise the overall compensation of senior executives and key employees to reward performance that exceeds expectations through higher stock options and RSUgrants. Composition of the Compensation Committee The Articles authorize the directors, and the directors have created, a Compensation Committee consisting of three directors, to review the compensation offered to senior executive officers and all other key employees of the Company. All of the members of the Compensation Committee are unrelated and independent within the meaning of applicable securities legislation. During the fiscal year ended August31, 2010, the Compensation Committee consisted of the following three directors: Pierre Boivin, James W. McCutcheon and Robert Storey. During the fiscal year ended August31, 2010, Robert Storey served as Chairman of the Compensation Committee. Share Performance Graph The following graph compares the total cumulative Shareholder return for $100 invested in ClassA Shares with the cumulative total return of the S&P/TSX Composite Index during the period commencing on December12, 2005 and ended August31,2010. 51 The salary and bonus of the NEOs stayed the same or increased from 2005 to 2010 and did not necessarily reflect the trend of share prices shown by the graph above. In 2008, share prices declined relative to prior years due to a number of external market factors affecting the economy generally. Given that the ClassA Shares trade on an infrequent basis, share price is not necessarily reflective of Company developments and the Company does not consider share price to be an adequate measure of NEO performance without regard to the other corporate measures outlinedabove. Summary of Employment Agreements We have entered into employment agreements with the NEOs the significant terms of which are described below. John I. Bitove.The employment agreement with Mr.Bitove is for an indefinite term, subject to the provisions within the agreement. The agreement provides for a current base salary of $250,000 and eligibility to receive a maximum annual bonus of up to 100% of his base salary based on the goals established pursuant to the bonus plan. The agreement contains non-solicitation and non-competition covenants in the Company’s favour, which apply during the term of Mr.Bitove’s employment and for a period of 24months following the termination of his employment, and confidentiality covenants in the Company’s favour, which apply indefinitely. In addition, if Mr.Bitove’s employment is terminated for any reason other than for cause, Mr.Bitove will receive his base salary (anda prorata share of his bonus and other forms of compensation) for a period of 24months following the date of such termination. If Mr.Bitove’s employment is terminated, or if he resigns for good reason, within 12months following a change of control, Mr.Bitove will receive his base salary (anda prorata share of his bonus and other forms of compensation) for a period of 24months following the date of such termination. Subsequent to year end, in connection with the Combination Transaction, Mr.Bitove agreed to amend the terms of his employment agreement at the request of the Vendors. See “Information Regarding the Combination Transaction - Chair Amending Agreement”. Michael Moskowitz.The employment agreement with Mr.Moskowitz is for an indefinite term, subject to the provisions within the agreement. The agreement provides for a current base salary of $350,000 and eligibility to receive a maximum annual bonus of up to 100% of his base salary based on the goals established pursuant to the bonus plan and a guaranteed minimum annual bonus of $175,000 in the first year of employment. The agreement provided for a signing bonus of $100,000 that was paid in 2007. The agreement contains non-solicitation and non-competition covenants in the Company’s favour, which apply during the term of Mr.Moskowitz’s employment and for periods of 18 and 12months, respectively, following the termination of his employment, and confidentiality covenants in the Company’s favour, which apply indefinitely. In addition, if Mr.Moskowitz’s employment is terminated for any reason other than for cause, Mr.Moskowitz will receive his base salary and an amount equivalent to 24months of his bonus (based on an amount equal to the sum of the two years bonus preceding any termination) and other forms of compensation for a period of 24months following the date of such termination. Given that Mr.Moskowitz will no longer remain the CEO of the Company following completion of the Combination Transaction, the Company anticipates that the change of control payment amount set out in the table below will be payable to Mr.Moskowitz. Michael Washinushi.The employment agreement with Mr.Washinushi is for an indefinite term, subject to the provisions within the agreement. The agreement, as amended, provides for a base salary of $275,000, and eligibility to receive a maximum annual bonus of up to 60% of his base salary based on the goals established pursuant to the bonus plan. The agreement contains non-solicitation and non-competition covenants in the Company’s favour, which apply during the term of Mr.Washinushi’s employment and for a period of 12months following the termination of his employment, and confidentiality covenants in the Company’s favour, which apply indefinitely. In addition, if Mr.Washinushi’s employment is terminated for any reason other than for cause, Mr.Washinushi will receive his base salary (anda prorata share of his bonus and other forms of compensation) for a period of 12months following the date of such termination. If Mr.Washinushi’s employment is terminated, or if he resigns for good reason, within 12months following a change of control, Mr.Washinushi will receive his base salary (anda prorata share of his bonus and other forms of compensation) for a period of 18months following the date of such termination. 52 Mark Knapton.The employment agreement with Mr.Knapton is for an indefinite term, subject to the provisions within the agreement. The agreement provided for a base salary of $172,839 per annum, which has increased to the current level disclosed in the table above, and eligibility to receive a maximum annual bonus of up to 40% of his base salary based on the goals established pursuant to the bonus plan. The agreement contains non-solicitation and non-competition covenants in our favour, which apply during the term of Mr.Knapton’s employment and for periods of 18 and 12months, respectively, following the termination of his employment, and confidentiality covenants in our favour, which apply indefinitely. In addition, if Mr.Knapton’s employment is terminated for any reason other than for cause, Mr.Knapton will receive his base salary (anda prorata share of his bonus and other forms of compensation) for a period of 12months following the date of such termination. If Mr.Knapton’s employment is terminated, or if he resigns for good reason, within 12months following a change of control, Mr.Knapton will receive his base salary (anda prorata share of his bonus and other forms of compensation) for a period of 12months following the date of such termination. Janet Gillespie.The employment agreement with Ms.Gillespie is for an indefinite term, subject to the provisions within the agreement. The agreement provided for a base salary of $172,483 per annum, which has increased to the current level disclosed in the table above, and eligibility to receive a maximum annual bonus of up to 40% of her base salary based on the goals established pursuant to the bonus plan. The agreement contains non-solicitation and non-competition covenants in our favour, which apply during the term of Ms.Gillespie’s employment and for periods of 18 and 12months, respectively, following the termination of her employment, and confidentiality covenants in our favour, which apply indefinitely. In addition, if Ms.Gillespie’s employment is terminated for any reason other than for cause, Ms.Gillespie will receive her base salary (anda prorata share of her bonus and other forms of compensation) for a period of 12months following the date of such termination. If Ms.Gillespie’s employment is terminated, or if she resigns for good reason within 12months following a change of control, Ms.Gillespie will receive her base salary (anda prorata share of her bonus and other forms of compensation) for a period of 12months following the date of such termination. 53 Potential Payments upon Termination or Change of Control The following table shows potential payments to each executive who was a NEO as at August31, 2010, as if the NEO’s employment had been terminated and/or if a change in control had occurred as of August31, 2010. If applicable, amounts in the table were calculated using $2.86, the closing market price of the Company’s ClassA Shares on August31, 2010. The actual amounts that would be paid to any NEO can only be determined at the time of an actual termination of employment and would vary from those listed below. The estimated amounts listed below are in addition to other benefits that are available to the Company’s salaried employees generally. Name Scenario Payment ($) Stock Options RSUs Michael Moskowitz, CEO Termination(1) Unvested options vest (expiry date or twelve months following termination date (theearlier of thetwo)) Resignation(2) Change of Control(2) Unvested options vest (expiry date or twelve months following termination date (theearlier of thetwo)) Unvested options vest (expiry date or twelve months following termination date (theearlier of thetwo)) Michael Washinushi, CFO Termination(1) Resignation(2) Change of Control(5) Mark Knapton, Vice President, Customer Operations Termination(1) Unvested options vest (expiry date or six months following termination date (theearlier of thetwo)) Resignation Change of Control Unvested options vest (expiry date or six months following termination date (theearlier of thetwo)) Janet Gillespie, Vice President Marketing Termination(1) Unvested options vest (expiry date or six months following termination date (theearlier of thetwo)) Resignation Change of Control Unvested options vest (expiry date or six months following termination date (theearlier of thetwo)) John I. Bitove Executive Chairman Termination(9)** ** Payment based on FY2011 bonus in accordance with Mr.Bitove’s employment agreement on a pro rated basis, including notice period and bonus terms. Value does not include the FY2010 bonus payment of $112,500 that was deemed to be earned as of August31,2010. 54 Notes: Termination absent a change of control. Per plan or per grant letter. Maximum potential payment if required notice is waived. In the event that executive resigns due to constructive dismissal within twenty-four months after the effective date of a change of control, executive is entitled to receive the payments and benefits as if it was a termination without cause, including the accelerated vesting of options and an additional one-time lump sum payment in the amount of $1million on the date of such resignation. In lieu of and not in addition to the termination payments and benefits provided for in the case of termination without cause or by the executive for constructive dismissal. Payment obligation arises if, within 12months following a change of control, employment is terminated for any reason whatsoever other than as a result of a termination in the case of resignation, cause, death, material violation of agreement by executive, or frustration due todisability. Includes retention bonus award as one-time cash payment equivalent to $100,000 in the event of a change of control transaction such as the Combination Transaction. Includes retention bonus award as one-time cash payment equivalent to $25,000 in the event of a change of control transaction such as the Combination Transaction. The same severance amount would be payable in the event of a change in the responsibilities of the Chairman as further discussed in “Information Regarding the Combination Transaction - Chair Amending Agreement”. Directors Compensation The following table shows the compensation received by each director, other than directors who served as officers(1), during the fiscal year ended August31,2010. Name(1) Fees Earned Share- based Awards Option- based Awards Non-equity Incentive Plan Compensation Pension Value All Other Compensation Total Dara Altman N/A N/A N/A N/A N/A N/A N/A Pierre Boivin - - N/A N/A Philip Evershed - - N/A N/A Marc Comeau N/A N/A N/A N/A N/A N/A N/A Stewart Lyons N/A N/A N/A N/A James W. McCutcheon - - N/A N/A Gary M. Parsons(2) N/A N/A N/A N/A N/A N/A N/A Robert Storey - - N/A N/A Joseph A. Verbrugge N/A N/A N/A N/A N/A N/A N/A Mat Wilcox - - N/A N/A Notes: Compensation disclosure for John I. Bitove who is a NEO can be found at “Executive Compensation Summary - Summary Compensation Table”. Mr.Parsons served on the Board from 2005 until he resigned as a director effective November12,2009. Includes fees for serving as an independent director. 55 Compensation Arrangements for Directors During the fiscal year ended August31, 2010, members of the Board, other than directors who are employees of the Company, its affiliates or strategic business partners, received director fees in accordance with the following standard arrangements: Annual Board Retainer $25,000 per year Audit Committee Chair $15,000 per year Compensation Committee Chair $10,000 per year Corporate Governance Committee Chair $10,000 per year Fee per Board or Committee Meeting Attended in Person $1,000 per meeting Fee per Board or Committee Meeting Attended by Teleconference $250 per meeting In addition to the fees above, the Company reimburses directors for travel and other expenses when they attend meetings or conduct business. The Company’s directors are not entitled to pension or other retirement benefits. Statement of Corporate Governance Practices General The directors strongly believe that sound corporate governance is essential to produce maximum benefits to those individuals and institutions that have invested in Shares. Effective June30, 2005, the Canadian Securities Administrators (“CSA”) adopted National Policy58-201 - Corporate Governance Guidelines (the“Policy”) and National Instrument58-101 - Disclosure of Corporate Governance Practices (the“Instrument” and together with the Policy, the “CSA Governance Rules”). The CSA Governance Rules require that the Company set out the mandated disclosure required under the Instrument, with reference to the “best practices” set out in the Policy. In accordance with the CSA Governance Rules, the following is a summary of the governance practices of theCompany. To comply with these various standards and achieve best practices, the Company has adopted comprehensive corporate governance policies and procedures. The Company’s key policies and documents include thefollowing: •Code of Business Ethics and Conduct •Disclosure Policy •Audit Committee Charter •Corporate Governance Committee Charter •Compensation Committee Charter •Contracts and Commitment Policy •Mandate of the Board of Directors The Company’s current governance practices are substantially in compliance with the CSA Governance Rules. Board of Directors The Board is comprised of 10directors, of which Pierre Boivin, James W. McCutcheon and Robert Storey are independent. Pursuant to National Instrument52-110 - Audit Committees (“NI52-110”), an independent director is one who has no direct or indirect material relationship with the Company which could, in the view of the Board, reasonably interfere with a director’s independent judgement. The remaining directors are not independent on the following basis: DaraAltman and JosephA.Verbrugge are officers of SiriusXM, JohnI.Bitove controls CSRI, PhilipEvershed, MatWilcox and StewartLyons are nominees of JohnI.Bitove. To provide leadership for the Board’s independent directors and to facilitate its exercise of independent judgement in carrying out its responsibilities, the Board has delegated certain responsibilities to committees comprised entirety of independent directors, as more fully described below. 56 Meetings of Independent Directors The charter of the Audit Committee requires it to meet at least four times per year and the respective charters of the Compensation Committee and Corporate Governance Committee require each of them to meet at least two times per year. The Audit Committee, Compensation Committee and Corporate Governance Committee are each comprised solely of independent directors. During the fiscal year ended August31, 2010, the Audit Committee held 4meetings, the Compensation Committee held 3meetings, and the Corporate Governance Committee held 2meetings. Mandate of the Board of Directors Pursuant to the Articles, the Board has assumed responsibility for the stewardship of the Company and has been granted the necessary powers to carry out their responsibilities. On July10, 2008, the Board adopted the Mandate of the Board, the text of which was included in the Company’s Management Information Circular dated January15, 2009, and such text is hereby incorporated by reference, and which is available under the Company’s profile on SEDAR at www.sedar.com. Any responsibility that is not specifically delegated to a Board committee or to management remains with the fullBoard. During the fiscal year ended August31, 2010, the Board held 7meetings. The following table summarizes the attendance of directors during the fiscal year ended August31, 2010 at Board and committee meetings. Director Board Meetings Attended Committee Meetings Attended Dara Altman(1) 6/7 * John I. Bitove 7/7 * Pierre Boivin 7/7 9/9 Marc Comeau 6/7 * Philip Evershed 6/7 * Stewart Lyons 6/7 * James W. McCutcheon 7/7 9/9 Robert Storey 7/7 9/9 Joseph A. Verbrugge 6/7 * Mat Wilcox 6/7 * Notes: Ms.Altman’s Board attendance record reflects that she was appointed a director of the Company effective November12, 2009 (after the first Board meeting of the fiscal year), upon the resignation of Gary M.Parsons. * Denotes that the Director is not a member of one of the committees. Position Descriptions As part of its responsibility for recruiting and selecting candidates for election and re-election as directors, the Corporate Governance Committee has developed certain criteria to facilitate its review of the qualifications of candidates and existing direction. These outline the desired complement of directors’ skills and competencies based on the Company’s current and anticipated needs under broad categories such as enterprise leadership, functional capabilities, market knowledge and prior board experience. The Board reviews and updates these criteria annually to reflect its assessment of the current needs of the Board and the strategic priorities of the Company. The Board then identifies any gaps, which assist the Corporate Governance Committee in its search for new candidates. In considering the nomination of a director for re-election to the Board, the Corporate Governance Committee looks at a number of factors including Board attendance, contribution and feedback from other directors and, reviews and recommendations arising out of director effectiveness assessments conducted by independent consultants on a periodicbasis. 57 Executive Chairman of Board The Board has also developed a written position description and mandate for the Executive Chairman of the Board who is not considered independent for the purposes of MI 52-110. The primary functions of the Executive Chairman are to facilitate the operations and deliberations of the Board and the satisfaction of the Board’s responsibilities under its mandate. The mandate of the Executive Chairman of the Board sets out the Executive Chairman’s key responsibilities, including duties relating to setting Board meeting agendas, chairing Board and Shareholders meetings, ensuring that items requiring approval by the Board are tabled, collaborating with and providing feedback to the CEO, ensuring the qualifications and independence of external advisors, communicating with management, identifying with the Corporate Governance Committee guidelines for director selection, and acting as a liaison between the Board and management. The mandate of the Executive Chairman is reviewed and considered by the Board for approval eachyear. CEO The Board has developed a written position description and mandate for the CEO. The primary functions of the CEO of the Company are to lead the day-to-day operations of the Company’s business in accordance with the Company’s strategic plan and operating and capital budgets, as approved by the Board, and to lead the implementation of the resolutions and the policies of the Board. The mandate of the CEO sets out the CEO’s primary accountabilities, including duties relating to long-term strategic planning, the operational direction of the Company, strategy and implementation for major transactions, Board interaction, succession reporting, serving as chief spokesperson and communicating with Shareholders and the Board and developing a management team and succession plan. The mandate is reviewed by the Corporate Governance Committee and considered by the Board for approval eachyear. Chair of Each Board Committee Position descriptions for the chairs of the Audit Committee, the Compensation Committee and the Corporate Governance Committee which set out the key responsibilities of the chairs of these committees have also been approved by the Board. Each chair is an independent director and works with the respective committee and management to ensure, to the greatest extent possible, the effective functioning of thecommittee. Orientation and Continuing Education The Corporate Governance Committee is responsible for overseeing and making recommendations to the Board regarding the orientation of new directors and a continuing education program for existing directors. Currently, the Board and the Corporate Governance Committee have an informal process in place for the orientation of new directors, pursuant to which the Corporate Governance Committee provides new directors with information regarding the role of the Board, its committees and its directors as well as the business operations of the Company (asrequested or deemed necessary). Due to the experience level of the members of the Board, no formal continuing education program is believed to be required at this time. However, members of the Board are made aware of their responsibility to keep themselves up to date on major developments in corporate governance law and new regulatory requirements. In addition, the Company intends to provide education to the Audit Committee regarding the implementation ofIFRS. Ethical Business Conduct The Board adopted a code of business ethics and conduct (“Code of Conduct”) that applies to all employees, directors and officers of theCompany. 58 The principles outlined in the Code of Conduct are intended to: (i) establish a minimum standard of conduct by which all Company directors, officers and employees are expected toabide; (ii) protect the business interests of the Company; and (iii) maintain the Company’s reputation for honesty and integrity. The Code of Conduct addresses honesty and integrity, following the law, conflicts of interest, protection of information, harassment and discrimination, drug and alcohol abuse, accuracy of Company records and error reconciliation. The Corporate Governance Committee reviews the Code of Conduct on a periodic basis as well as the process for administering and ensuring compliance with the Code of Conduct. Any changes to the Code of Conduct are recommended to the Board for approval. The Code of Conduct is available on SEDAR atwww.sedar.com. Nomination of Directors The Company has a Corporate Governance Committee with nominating responsibilities. The Corporate Governance Committee makes recommendations keeping in mind established qualifications for directors, the current skills and competencies of the Board and the needs of the Board when vacancies arise. Committees of Directors The Board has three committees: the Audit Committee; the Compensation Committee; and the Corporate Governance Committee, all of which are comprised entirely of independent directors. Audit Committee The directors appointed the Audit Committee, which consists of three directors, all of whom are independent and financially literate within the meaning of applicable securities laws. The Audit Committee is responsible for the oversight and supervisionof: • the Company’s accounting and financial reporting practices and procedures; • the adequacy of the Company’s internal accounting controls and procedures; and • the quality and integrity of the Company’s financial statements. In addition, the Audit Committee is responsible for the appointment, compensation, retention and oversight of the external auditor, as well as the pre-approval of all non-audit services provided by the external auditor, and for directing the auditor’s examination into specific areas of the Company’s business. The Audit Committee has a written charter and procedures to address complaints regarding accounting, internal accounting controls or auditing matters and has established a procedure to address confidential, anonymous employee submissions of concerns regarding questionable accounting or auditing matters. During the fiscal year ended August31, 2010, the Audit Committee consisted of the following three independent directors: PierreBoivin; JamesW.McCutcheon; and RobertStorey. PierreBoivin serves as Chairman of the Audit Committee. During the fiscal year ended August31, 2010, the Audit Committee met fourtimes. For further information regarding the Audit Committee, please see Items6C, 16A and16C of the Company’s Annual Information Form on Form20-F dated November17, 2010, which is available on SEDAR at www.sedar.com. Compensation Committee The Compensation Committee reviews and makes recommendations to the Board concerning the appointment of the Company’s officers and the hiring, compensation, benefits and termination of the Company’s senior executive officers and all other key employees. The Compensation Committee annually reviews the CEO’s goals and objectives for the upcoming year and provides an appraisal of the CEO’s performance. The Compensation Committee administers and makes recommendations regarding the operation of the Company’s stock option plan as previously described. 59 During the fiscal year ended August31, 2010, the Compensation Committee consisted of the following three independent directors: PierreBoivin; JamesW.McCutcheon; and Robert Storey. Robert Storey serves as Chairman of the Compensation Committee. During the fiscal year ended August31, 2010, the Compensation Committee met twotimes. Corporate Governance Committee The Corporate Governance Committee is responsible for developing the Company’s approach to corporate governance issues, advising the Board in filling vacancies on the Board and periodically reviewing the composition and effectiveness of the Board and the contribution of individual directors. All members of this committee are directors who are independent within the meaning of applicable securities laws. See the discussion above at “ Information about the Company - Compensation Discussion& Analysis - Compensation Policy”. During the fiscal year ended August31, 2010, the Corporate Governance Committee consisted of the following three independent directors: Pierre Boivin; James W. McCutcheon; and Robert Storey. James W. McCutcheon serves as Chairman of the Corporate Governance Committee. During the fiscal year ended August31, 2010, the Corporate Governance Committee met twotimes. Assessments The Corporate Governance Committee, under its charter, is required to review, at least annually, the effectiveness of the Executive Chairman, the Board, committees of the Board and the contribution and qualification of individual directors, including making recommendations where appropriate that a sitting director be removed or not reappointed as well as coordinating the provision of continuing education for the directors so as to assist the directors in maintaining the skill and knowledge necessary to meet their obligations asdirectors. Legal Proceedings The Company is involved in a case of judicial review (heard in early September, 2010) at the Federal Court of Appeal which may have a positive or negative effect on the Company. This case relates to a decision of the Copyright Board of Canada regarding a tariff sought by the copyright collective, CSI, for reproductions associated with the delivery of multi-channel satellite services. In a judgment dated December16, 2010, the Federal Court of Appeal dismissed the application for judicial review relating to CSI’s tariff. It is not known, as of the date of this Circular, whether the Federal Court of Appeal’s decision will be subject to any subsequent application by CSI for leave to appeal to the Supreme Court ofCanada. The Company is also involved in a constructive dismissal claim involving the former Vice President of Programming of the Company. An unfavourable decision was rendered by the Ontario Superior Court of Justice on October14, 2010 granting the plaintiff $363,200 in damages (exclusive of costs and interest). The Company has since filed a notice ofappeal. In addition, from time to time the Company is a defendant of lawsuits and party to other claims or potential claims that have arisen in the normal course of business. In view of the quantum of the amounts claimed in such legal actions and proceedings and the insurance coverage maintained by the Company in respect of these matters, the Company considers that the aggregate contingent liability resulting from those legal actions and proceedings is notmaterial. 60 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table shows details of equity compensation plan information as at August31,2010. Plan Category Number of securities to be issued upon exercise of outstanding options and RSUs Weighted-average exercise price of outstanding options and RSUs Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in the firstcolumn) Equity compensation plans approved by securityholders Stock Option Plan(1) Restricted Stock Unit Plan(2) 0 N/A Equity compensation plans not approved by securityholders Nil Nil Nil Total - Notes: Pursuant to the Company’s stock option plan, the maximum aggregate number of Class“A” Shares which may be subject to options is 10% of the ClassA Shares outstanding from time to time (assuming the conversion of all ClassB Shares into ClassAShares). There are no RSUs currently issued and outstanding. Pursuant to the Company’s RSU Plan, the maximum aggregate number of RSUs available in reserve for future issuances is897,877. Summary of 2010 Stock Option Plan The Company established a stock option plan on November1, 2005, as amended and restated on January11, 2007 and as further amended and restated on January19, 2010 (the“Stock Option Plan”) for its and its affiliates, employees, directors, senior officers and consultants. The Stock Option Plan was established to provide additional incentives to employees, directors, senior officers and consultants to enable the Company and its affiliates to attract and retain qualified individuals. The following discussion describes certain material provisions of the Stock Option Plan, and is subject to, and qualified in its entirety by reference to, the Stock Option Plan, a copy of which is available on SEDAR at www.sedar.com. All capitalized terms used and not otherwise defined in this section or the Glossary of Terms have the meanings ascribed to them in the Stock OptionPlan. Under the Stock Option Plan, options to purchase Shares may be granted by the Board to directors, senior officers, employees and consultants of the Company and its affiliates and their respective Permitted Assigns. The maximum aggregate number of ClassA Shares which may be issuable at any time, under all security based compensation arrangements of the Company is 10% (ona non-diluted basis) of the ClassA Shares outstanding from time to time (assuming the conversion of all ClassB Shares and ClassC Shares into ClassA Shares). As a result, any increase in the issued and outstanding Shares will result in an increase in the number of ClassA Shares available for issue upon exercise of options granted under the Stock Option Plan, and any exercise or cancellation of options will make new grants available under the Stock Option Plan, effectively resulting in a re-loading of the number of options available for grant under the Stock Option Plan. The Stock Option Plan provides that (i)the number of ClassA Shares issuable to insiders at any time, under all security based compensation arrangements of the Company, and (ii)the number of ClassA Shares issued to insiders, within any one year period, under all security based compensation arrangements of the Company, in each case, cannot exceed 10% (ona non-diluted basis) of the number of ClassA Shares outstanding from time to time (assuming the conversion of all ClassB Shares and ClassC Shares into ClassAShares). Options granted under the Stock Option Plan must have an exercise price of not less than the volume weighted average trading price of the ClassA Shares on the TSX for the five trading days immediately preceding the day on which the option is granted. Unless the Board decides otherwise, options granted under the Stock Option Plan vest as to equal fifths on each of the first, second, third, fourth and fifth anniversaries of the grant date. Unless the Board decides otherwise, options will expire on the seventh anniversary of the grant date. Any option not exercised prior to its expiry date becomes null andvoid. 61 In connection with any Substitution Event including on a Change of Control, merger, amalgamation, arrangement, combination transaction or take-over bid, the Board may, among other things, accelerate the vesting date of all unvested options such that all optionees will be entitled to exercise their full allocation of options and in certain circumstances where such optionee’s employment is terminated in connection with any such transaction, such accelerated vesting will be automatic. The Combination Transaction, as currently contemplated, does not trigger a Substitution Event or a change of control under the Stock OptionPlan. Unless the Board decides otherwise, options granted under the Stock Option Plan terminate on the earlier of the expiration date of the option or (i)in the case of vested options, (A)180days following the death of the optionee, termination of the optionee’s employment because of permanent disability, termination of the optionee’s employment because of retirement or as a result of such optionee ceasing to be a director, (B)30days following termination of an optionee’s employment without cause, or termination of the optionee’s employment on resignation, or (C)immediately upon an optionee’s employment being terminated for cause, or (ii)in the case of unvested options immediately upon any of the events listed in (i). Options are not assignable or transferrable; however, the legal representatives of a Participant are entitled to exercise any options that, by their terms, were exercisable on the date of death of the Participant prior to such options’ expirydates. The Board has the discretion to make amendments to the Stock Option Plan which it deems necessary, without having to obtain Shareholder approval, including, without limitation: (i)amendments of a “housekeeping” nature such as correcting typographical or clerical errors or adding clarifying statements to ensure the intent and meaning of the Stock Option Plan, or of a grant of options under the Stock Option Plan, is properly expressed; and (ii)any amendments to the Stock Option Plan related to (A)the early termination provisions of the Stock Option Plan; (B)the addition of any form of financial assistance which may be provided by the Company to Participants to facilitate the purchase of ClassA Shares under the Stock Option Plan, (C)the addition or modification of a cashless exercise feature, payable in cash or ClassA Shares, whether or not providing for a full deduction of the number of underlying ClassA Shares from the Stock Option Plan reserve; and (D)the suspension or termination of the Stock Option Plan. Any determinations made or discretion exercised by the Board in accordance with the terms of the Stock Option Plan does not require Shareholder approval. Shareholder approval will be required in the case of amendments related to (i)a reduction in the exercise price of options held by insiders; (ii)an extension to the term of options held by insiders; (iii)a change in the insider participation limits to a level that would require the Company to obtain disinterested Shareholder approval under the rules or policies of any stock exchange on which the ClassA Shares are listed; (iv)an increase to the maximum number of ClassA Shares or any other shares of the Company which are reserved for issuance under the Stock Option Plan (andunder any other share compensation arrangement of the Company); and (v)an amendment to the amendment provisions of the Stock Option Plan to grant additional power to the Board to amend the Stock Option Plan without Shareholder approval. Summary of Restricted Stock Unit Plan (RSUPlan) The Company adopted a restricted stock unit plan upon approval of the Shareholders on January11, 2007, as amended and approved by the Shareholders on January10, 2010 (the“RSU Plan”) which allows for the payment of performance bonuses to employees and/or directors of the Company or any of its affiliates (“Participants”) in the form of ClassA Shares. This provides such individuals with an additional incentive to further the growth and development of the Company and encourages them to remain in the employment of theCompany. The following discussion describes certain material provisions of the RSU Plan, and is subject to, and qualified in its entirety by reference to, the RSU Plan, a copy of which is available on SEDAR at www.sedar.com. All capitalized terms used in this summary and not otherwise defined in the Glossary of Terms have the meanings ascribed to them in the RSUPlan. 62 The Compensation Committee administers the RSU Plan and is responsible for the selection of individual employees or directors to whom grants of restricted stock units (“RSUs”) will be made, as well as determination of the amounts and terms of such grants. The selection of recipients is based on the individual’s current and potential contribution to the Company and the terms of the grants may include non-competition provisions or the achievement of certain individual or collective performance related criteria, such as the financial performance of the Company. The RSU Plan provides that (i)the number of ClassA Shares issuable to insiders at any time, under all security based compensation arrangements of the Company, and (ii)the number of ClassA Shares issued to insiders, within any one year period, under all security based compensation arrangements of the Company, in each case, cannot exceed 10% (ona non-diluted basis) of the number of ClassA Shares outstanding from time to time (assuming the conversion of all outstanding ClassB Shares and ClassC Shares into ClassAShares). The terms of any particular grant need not be identical to any other grant, and the Board may amend, suspend or terminate the terms of any grant, or the terms of the RSU Plan in accordance with the amending provisions as described below. Each RSU granted under the RSU Plan entitles the recipient at the end of the grant period to receive one ClassA Share at a future date (the“Release Date”), provided (i)the Participant is continuously employed by the Company or any of its affiliates from the date or the effective date of such grant to the Release Date, or as otherwise determined by the Board, and (ii)all other terms and conditions of the grant have been satisfied, including any applicable performance criteria. The grant of a RSU will not entitle the recipient to exercise any voting rights, receive any dividends or exercise any other right which attaches to ownership of ClassAShares. Unless the Compensation Committee decides otherwise and subject to any applicable change of control and/or employment agreement, in the event a recipient’s employment with the Company or any of its affiliates is terminated for any reason other than death before the Release Date has occurred, such recipient’s RSUs will be forfeited and no ClassA Shares will be issued. If a recipient’s employment is terminated due to his/her death, the RSUs will not be forfeited, but rather, the deceased Participant’s estate will be entitled to receive an amount of ClassA Shares on the applicable Release Date as determined in accordance with the provisions of the RSU Plan. The rights or interests of any Participant under the RSU Plan are not assignable or transferable, except to a deceased Participant’s estate the event ofdeath. The RSU Plan also includes certain protections for recipients in the event of a change of control of the Company. In such a case, a recipient will be entitled, subject to certain conditions, to receive a ClassA Share for each RSU granted prior to such change of control. The Combination Transaction currently contemplated, does not trigger a change of control under the RSUPlan. Amendments of a “housekeeping” nature such as correcting typographical or clerical errors or adding clarifying statements to ensure the intent and meaning of the RSU Plan, or of a grant under the RSU Plan, is properly expressed, and any determinations made or discretion exercised by the Board or the Compensation Committee, as the case may be, in accordance with the terms of the RSU Plan do not require Shareholder approval. The following amendments to the RSU Plan do, however, require Shareholder approval: (i)an increase in the maximum number of ClassA Shares reserved for issuance under the RSU Plan; (ii)an amendment to the amendment provisions of the RSU Plan to grant additional power to the Board to amend the RSU Plan without Shareholder approval; and (iii)a change in the insider participation limits to a level that would require the Company to obtain disinterested Shareholder approval under the rules or policies of the TSX, in addition to such other matters that may require Shareholder approval under the rules and policies of theTSX. 63 INFORMATION ABOUT THE COMPANY POST-COMBINATION Corporate Structure The following diagram illustrates the anticipated organizational structure of the Company and its operating subsidiaries following the completion of the Combination Transaction. Upon the completion of the Combination Transaction and the issuance of the Consideration Shares to the Vendors, the Company currently estimates that 122,808,156ClassA Shares will be issued and outstanding (assuming the conversion of all ClassB Shares into ClassA Shares on a three-for-one basis). Description of Business following the Combination Transaction Following the Combination Transaction, the Company believes that it will be a leading Canadian media company and nationwide audio entertainment provider that will benefit from a highly experienced management team with extensive industry knowledge in media and broadcast operations, consumer electronics, customer care and subscriber management, automotive engineering and information technology. The Company believes that it will have a stronger platform for future innovation within the audio entertainment industry through key content and programming relationships and distribution agreements with every major automaker and retailers nationwide. Subscribers will continue to be offered a broad range of commercial-free music, plus exclusive sports coverage, news, talk and entertainment programming and a best-of-both channel package overtime. The Company believes that the combined company will have a total subscriber base of over 1.7million. In the most recently reported quarter ending November30, 2010, the combined company will have proforma revenues of approximately $55million and proforma Adjusted EBITDA of approximately $5.5million, and currently expects to have total debt of approximately $150million. On a trailing 12-month basis, the combined company will have proforma revenues of approximately $200million, and proforma Adjusted EBITDA of approximately $3.7million. The Combination Transaction is currently expected to yield synergies of approximately $20million (onan annualized basis) within 18months after Closing by allowing the combined company to better manage costs through improved efficiencies and greater economies ofscale. In addition, the Company currently anticipates that the Combination Transaction will result in additional benefits including those set out below under the heading “Information Regarding the Combination Transaction - Reasons for Committee and Board Recommendations”. It is currently anticipated that these benefits will increase Shareholder value over the mid tolong-term. Articles of Amendment As described under “Information Regarding the Combination Transaction - Purchase Agreement - Purchase and Sale”, upon the completion of the Combination Transaction, and subject to obtaining the requisite Shareholder approval of at least 662/3% of the votes cast by Shareholders, voting together, in person or by proxy at the Meeting of the Articles of Amendment Resolutions, the Company will file the Articles of Amendment to add the following items: 64 (i) consent of two-thirds of the Board members voting at a meeting of directors of the Company will be requiredto: (A) amend or modify the charter of by-laws of the Company; (B) enter into any transaction or series of transactions to recapitalize or reclassify the structure of theCompany; (C) increase the number of or remove any Board members; (D) enter into any related-party transactions; (E) issue any equity, or enter into financings (whether equity, debt, convertible or any combination of the foregoing) in excess of $50million;and (F) enter into any agreement relating to mergers, acquisitions, joint ventures, sales or other dispositions of assets that are material to theCompany; (ii) ClassA Shares shall be convertible into ClassC Shares on the basis of one ClassA Share for every one ClassC Share;and (iii) ClassC Shares shall be convertible into ClassA Shares on the basis of one ClassC Share for every one ClassAShare. The conversion right in item(iii) above is subject to various regulatory restrictions imposed by the CRTC which are set out in detail in the Articles of Amendment, which are set out in Exhibit“A” to Appendix“D” tothis Circular. These restrictions are imposed by the Direction to the CRTC (Ineligibility of Non-Canadians) issued by the Governor General in Council under to the Broadcasting Act (the“Direction”), pursuant to which the CRTC is prohibited from issuing, maintaining, amending or renewing a broadcasting licence to the Company if the number of votes attached to the ClassA Shares and the ClassB Shares (collectively, the “Voting Shares”) or the total number of issued and outstanding Voting Shares that are held by members of the Restricted Class (asdefined below) exceeds 331/3% of the voting rights attached to all the issued and outstanding Voting Shares or represents more than 331/3% of the total number of issued and outstanding Voting Shares. The Direction defines the “Restricted Class” asfollows: (i) any persons who are not Canadians, or (ii) any class or description of persons and their associates whose significant or controlling interest in theshares of the Company or in a certain class of shares of the Company is likely to preclude the Company, or any corporation in which the Company has a direct or indirect interest through the holding of shares in that or other corporations, from being qualified to hold, obtain, maintain, renew or amend any licence pursuant to any broadcasting legislation or other licence required in order to carry on any broadcasting business or would cause the Company or any corporation in which the Company has an interest to be in breach of any broadcasting legislation or the terms of any suchlicence. For greater certainty, the power of the Company to issue, and the right of any holder of ClassC Shares to receive, any ClassA Shares in connection with the conversion right set out above is restricted if such conversion requires the prior approval of the CRTC or any other governmental body or authority having or purporting to have jurisdiction unless and until such approval has been received. Note, the 331/3% voting restriction discussed above is subject to change and some different specified percentage may be specified, from time to time, under theDirection. Description of Shares The authorized share capital of the Company after the Combination Transaction will consist of an unlimited number of ClassA Shares, ClassB Shares and ClassCShares. 65 The ClassB Shares are convertible at any time at the holder’s option into fully paid and non-assessable ClassA Shares upon the basis of one ClassA Share for three ClassB Shares. The ClassA Shares may therefore be viewed as having one-third of the voting entitlement of the ClassB Shares. The ClassA Shares will be convertible at any time at the holder’s option into fully paid and non-assessable ClassC Shares on the basis of one ClassA Share for every one ClassC Share (assuming the required Shareholder approval for the Articles of Amendment Resolutions is obtained at the Meeting). The ClassC Shares will also be convertible at any time at the holder’s option into fully paid and non-assessable ClassA Shares on the basis of one ClassC Share for every one ClassA Share (assuming the required Shareholder approval for the Articles of Amendment Resolutions is obtained at the Meeting). The Company may not issue, and any holder of ClassC Shares or ClassB Shares may not receive, any ClassA Shares in connection with the conversion rights discussed above, if subsequent to any such conversion the number of votes attached to the Voting Shares or the total number of issued and outstanding Voting Shares that are held by members of the Restricted Class exceeds 331/3% of the voting rights attached to all the issued and outstanding Voting Shares or represents more than 331/3% of the total number of issued and outstanding Voting Shares. For greater certainty, the power of the Company to issue, and the right of any holder of ClassC Shares or ClassB Shares to receive, any ClassA Shares is restricted if such conversion requires the prior approval of the CRTC or any other governmental body or authority having or purporting to have jurisdiction unless and until such approval has been received. See “ Foreign Ownership Restrictions”. Coattail Provisions The ClassA Shares and the ClassC Shares, in certain limited circumstances, are convertible into ClassB Shares or, in the case of the ClassC Shares, ClassA Shares. These conversion rights arise in the event that an offer is made to purchase ClassB Shares that: (i)must, pursuant to applicable securities legislation or the requirements of a stock exchange on which the ClassB Shares are then listed, be made to all of the holders of the ClassB Shares in a province of Canada to which the requirement applies, and (ii)is not made concurrently with an offer to purchase ClassA Shares and ClassC Shares that is identical to the offer to purchase ClassB Shares with respect to the percentage of outstanding shares for which the offer is made (exclusive of shares owned by the offeror immediately prior to the offer) and in all other material respects, except that the price per ClassA Share or ClassC Share will be three times the price per ClassB Share since pricing will be determined on an as-converted basis and except in respect of the conditions, if any, to which the offer to purchase ClassB Shares may be subject, and that is unconditional except in respect of the right not to take up and pay for ClassA Shares and ClassC Shares tendered if no shares are purchased pursuant to the offer for ClassB Shares. A similar conversion right exists for the ClassC Shares in the event that an offer as described above is made for the ClassA Sharesonly. In the event of an offer for the ClassB Shares as described above, and subject to the express provisions and limitations of the articles of the Company, the ClassA Shares and the ClassC Shares are convertible into ClassB Shares on a three-for-one basis. Similarly, in the event of an offer for the ClassA Shares as described above, and subject to the express provisions and limitations of the articles of the Company the ClassC Shares are convertible into the same number of ClassA Shares. In each case, however, the conversion will be solely for the purpose of tendering such converted shares to the offer in question. Any shares that are tendered to the offer but that are not, for any reason, taken up and paid for will automatically be reconverted into the ClassA Shares or ClassC Shares that existed prior to such conversion. Foreign Ownership Restrictions The Company owns all of the outstanding shares of XM Canada, which holds a licence from the CRTC under the Broadcasting Act. Under the Direction issued by the Governor General in Council (i.e.,the cabinet of the Canadian federal government), non-Canadians are permitted to own and control, directly or indirectly, up to 331/3% of the Voting Shares and 331/3% of the votes of a parent company which has a subsidiary operating company licenced under the Broadcasting Act. In addition, up to 20% of the Voting Shares and 20% of the votes of the operating licensee company may be owned and controlled, directly or indirectly, by non-Canadians. The Direction also provides that the CEO and 80% of the members of the board of directors of the operating company must be Canadian. In addition, where the parent company is less than 80% Canadian-owned, the parent company and its directors are prohibited from exercising any control or influence over the programming decisions of a subsidiary operating company. XM Canada has formed a programming committee. There are no restrictions on the number of non-Voting Shares that may be held by non-Canadians at either the parent company or licensee operating company level. The CRTC, however, retains the discretion under the Direction to determine as a question of fact whether a given licensee is controlled by non-Canadians. The Company’s articles give the Board the authority to restrict the issue, transfer and voting of the ClassA Shares and ClassB Shares, andthe issue and transfer of the ClassC Shares, for the purpose of ensuring that the Company and XM Canada remain qualified to hold, obtain, maintain, renew or amend any licence pursuant to any broadcasting legislation or other licence required in order to carry on any broadcasting undertaking. 66 ProForma Financial Information The following table sets out certain selected proforma consolidated financial information for the Company after giving effect to the Combination Transaction. Such information should be read in conjunction with the unaudited proforma consolidated financial statements of the Company for the year ended August31, 2010, included in Appendix“H”. Adjustments have been made to prepare the unaudited proforma consolidated financial statements of the Company, which adjustments are based on certain assumptions. Both the adjustments and the assumptions made in respect thereof are described in the notes to the unaudited proforma consolidated financial statements. Also, as further described in the notes to the proforma consolidated financial statements, the Combination Transaction will be accounted for as a reverse takeover whereby Sirius is deemed to be the acquirer of the Company, using the purchase method of accounting. This basis for accounting reflects the combination as a continuation of the financial statements of Sirius adjusted for the legal capital of theCompany. The unaudited proforma consolidated financial statements of the Company are presented for illustrative purposes only and are not necessarily indicative of (i)the operating or financial results that would have occurred or the financial position of the Company had the Combination Transaction actually occurred at the times contemplated by the notes to the unaudited proforma consolidated financial statements, or (ii)the results or position expected in futureperiods. ProForma for the threemonths ended November30,2010 ProForma for the Year ended August31,2010 Revenue Operating expenses ) ) Operating profit (loss) ) ) Interest revenue Interest expense ) ) Debt repurchase Nil Revaluation of derivative ) Foreign exchange gain Income tax expense Nil Nil Net earnings (loss) ) ) Total assets NA Shareholders’ equity NA 67 ProForma Consolidated Capitalization The following table sets out the unaudited consolidated capitalization of the Company as at November30, 2010, both before and after giving effect to the completion of the Combination Transaction. As at November30, 2010 before giving effect to the Combination Transaction ProForma as at November30, 2010 after giving effect to the Combination Transaction Long term debt Share capital Contributed surplus Retained earnings ) ) Shareholders’ equity (deficit) ) Consolidated capitalization NewBoard Under the terms of the Purchase Agreement, and subject to Shareholder approval of the NewBoard Resolutions, following Closing, the Board will be fixed at nine directors, including two directors nominated for election by each of CSRI and SiriusXM, one director nominated for election by each of CBC and Slaight and three independent directors nominated for election. The NewBoard Resolutions set out the following eight individuals as nominees to be elected and appointed directors of the Company, conditional on, and effective as of the Closing of the Combination Transaction. A ninth director who shall be independent has not yet been identified, and in accordance with the Purchase Agreement the two independent nominees listed below will select a third independent director (whois acceptable to the Company and each of the Significant Shareholders) to be appointed effective as of theClosing. 68 Directors Position Presently Held Principal Occupation Director Since ClassA Shares Beneficially Owned or Controlled(1) CSRI’S NOMINEES John I. Bitove(2), Ontario, Canada Director and Executive Chairman of the Company Executive Chairman of the Company, Executive Chairman of Priszm Income Fund, Chairman and CEO of Scott’s Real Estate Investment Trust, and Chairman of Data Audio Visual Enterprises WirelessInc. Philip Evershed, Ontario, Canada Director of the Company Managing Director and Head of Investment Banking, Canaccord Genuity Corp. - SIRIUSXM’S NOMINEES Dara Altman, Maryland, UnitedStates Director of the Company Executive Vice President and Chief Administrative Officer of SIRIUSXM RadioInc.(3) - David Frear, Connecticut, UnitedStates - Executive Vice President and Chief Financial Oficer of SIRIUSXM RadioInc. - - CBC’S NOMINEE Michel Tremblay, Ontario, Canada Director of Sirius Senior Vice-President, Corporate Strategy and Business Partnerships, Canadian Broadcasting Corporation - SLAIGHT’S NOMINEE Gary Slaight, Ontario, Canada - President and Chief Executive Officer of Slaight CommunicationsInc. - - INDEPENDENT NOMINEES(4) Pierre Boivin, Québec, Canada Director of the Company President of the Montréal Canadiens and the Bell Centre Guy Johnson, British Columbia, Canada Director of Sirius Entrepreneur Notes: Individual director nominees have furnished information as to ClassA Shares, assuming conversion of all ClassB Shares into ClassA Shares, beneficially owned by them, directly or indirectly, or over which they exercise control ordirection. John I. Bitove will be Executive Chairman of the Company following Closing. Ms.Altman was appointed to the Board effective November12, 2009, upon the resignation of Gary M.Parsons. A third independent director has not yet been identified, and in accordance with the Purchase Agreement the two independent nominees listed above will select a third independent director (whois acceptable to the Company and each of the Significant Shareholders) to be appointed effective as of theClosing. Independent Directors It is proposed that the NewBoard will be comprised of 9directors, of which three, including Pierre Boivin and Guy Johnson, will be independent. A third independent director has not yet been identified, and in accordance with the Purchase Agreement the two independent directors listed above will select a third independent director (whois acceptable to the Company and each of the Significant Shareholders) to be appointed effective as of the Closing. Pursuant to NI52-110, an independent director is one who has no direct or indirect material relationship with the Company which could, in the view of the Board, reasonably interfere with a director’s independent judgement. The remaining directors will not be independent on the basis that each will be nominated by a Significant Shareholder. The Company has been informed by each nominee that he or she is willing to stand for election and to serve as a director. It is currently contemplated that after the consummation of the Combination Transaction the Board committees will continue to be comprised entirely of independent directors. 69 Meetings of Independent Directors The charter of the Audit Committee requires it to meet at least four times per year and the respective charters of the Compensation Committee and Corporate Governance Committee require each of them to meet at least two times per year. The Audit Committee, Compensation Committee and Corporate Governance Committee are each comprised solely of independent directors. Management The combination of the Company and Sirius will add greater depth to the Company’s management team, and the Company expects to integrate members of the Sirius management team as part of its management structure. Following Closing, Mark Redmond, the current President and CEO of Sirius, will serve as President and CEO of the Company and Michael Washinushi, the current CFO of the Company, will continue to serve asCFO. Legal Proceedings The Company and Sirius are involved in two cases of judicial review (heard in early September, 2010) at the Federal Court of Appeal which may have a positive or negative effect on the Company after the Combination Transaction. Both cases relate to a decision of the Copyright Board of Canada regarding a tariff sought by the copyright collective, CSI, for reproductions associated with the delivery of multi-channel satellite services. In a judgment dated December16, 2010, the Federal Court of Appeal dismissed the two applications for judicial review relating to CSI’s tariff. It is not known, as of the date of this Circular, whether the Federal Court of Appeal’s decisions will be subject to any subsequent applications for leave to appeal to the Supreme Court ofCanada. Following the completion of the Combination Transaction, the Company will remain subject to the legal proceedings described under “Information about the Company - Legal Proceedings”. 70 GENERAL PROXY MATTERS As a Shareholder, it is very important that you read this information carefully and then vote your Shares, either by proxy or voting instruction form or by attending theMeeting. Date, Time and Place of Meeting The Meeting is scheduled to be held on Thursday, February17, 2011 at 2:00p.m. (Toronto time) at Ivey ING Director Leadership Centre, Ground Floor, 130King Street West, Toronto, Ontario M5X1A9, for the purposes set forth in the Notice of Meeting. The Company reserves the right to adjourn or postpone the Meeting if considered appropriate by the Board, subject to the provisions of the Purchase Agreement. Record Date The Board has established the record date (the“Record Date”) for the Meeting as the close of business on January10, 2011. Only Shareholders of record at the close of business on the Record Date will be entitled to notice of the Meeting or any adjournment or postponement thereof, and to vote at the Meeting. No Shareholders becoming Shareholders of record after that time will be entitled to vote at the Meeting, or any adjournment or postponement thereof. Quorum A quorum of Shareholders is present at a meeting of Shareholders if the holders of not less than five percent of the Shares entitled to vote at the Meeting are present in person or represented by proxy, and at least two persons entitled to vote at the Meeting are actually present at theMeeting. Solicitation of Proxies The information contained in this Circular is furnished in connection with the solicitation of proxies by and on behalf of the management of the Company to be used at the Meeting and for the purposes set forth in the Notice of Meeting. It is expected that the solicitation will be primarily by mail, but proxies may also be solicited personally by telephone or other electronic means by management of the Company, including directors and officers. The costs of the solicitation will be borne by theCompany. Registered Shareholders You are a Registered Shareholder if your name appears on your share certificate. A proxy form is included in this package if you are a Registered Shareholder, printed on YELLOWpaper. If you are a Registered Shareholder, you can vote in person at the Meeting or by proxy. Voting by proxy means that you are giving the person or people named on your proxy form (your proxyholder) the authority to vote your Shares for you at the Meeting or any adjournment or postponement thereof. How to Vote in Person If you intend to be present and vote in person at the Meeting, you do not need to complete or return your proxy form. Voting in person at the Meeting will automatically cancel any proxy you completed earlier. At the Meeting, you should see a representative of CIBCMellon Trust Company, the Company’s transferagent. How to Vote by Proxy Complete and return the enclosed form of proxy in the pre-paid return envelope provided. The proxy must be executed by the Shareholder or the attorney of such Shareholder, duly authorized inwriting. If you vote by proxy, the directors and officers who are named on the proxy form will vote your Shares for you, unless you appoint someone else to be your proxyholder. If you appoint someone else, he or she must be present at the Meeting to vote your Shares. This person does not have to be a Shareholder. Write the name of the person you are appointing in the space provided. Complete your voting instructions and date and sign the form. Make sure that the person you appoint is aware that he or she has been appointed and attends the Meeting. At the Meeting, he or she should see a representative of CIBCMellon TrustCompany. 71 If you are voting your Shares by proxy, the Company’s transfer agent, CIBCMellon Trust Company, must receive your signed proxy by mail at P.O.Box721, Agincourt, Ontario, M1S0A1, or by facsimile at (416)368-2502 or toll-free in North America at 1-866-781-3111, not later than 5:00p.m. (Toronto time) on February15, 2011, or, if the Meeting is adjourned or postponed, prior to 5:00p.m. (Toronto time) on the second business day preceding the day of the Meeting, or any adjournment(s) or postponement(s) thereof. Failure to properly complete or deposit a proxy may result in its invalidation. The Shares represented by any proxy received by management will be voted for or against or withheld from voting, as the case may be, by the persons named in the enclosed form of proxy in accordance with the direction of the Shareholder appointing them. In the absence of any direction to the contrary, it is intended that the Shares represented by proxies received by management will be voted on any ballot “FOR”: (1)the election of the directors referred to in this Circular; (2)the re-appointment of the auditor of the Company with remuneration to be fixed by the directors; and (3)the approval of each of the Combination Transaction Resolutions. How to Change your Vote A Registered Shareholder executing the enclosed form of proxy may revoke it at any time before it has been exercisedby: • completing a proxy form that is dated later than the proxy form you are revoking and mailing it to CIBCMellon Trust Company so that it is received before 5:00p.m. (Toronto time) on Tuesday, February15,2011; • sending a notice in writing to the Corporate Secretary of the Company so that it is received before 5:00p.m. (Toronto time) on Tuesday, February15, 2011. The notice can be from the Shareholder or the authorized attorney of such Shareholder;or • attending the Meeting and voting your Shares in person. Non-Registered Shareholders You are a non-registered (orbeneficial) Shareholder if your bank, trust corporation, securities broker or other financial institution (your nominee) holds your Shares for you. In that case, you will likely not receive a proxyform. If you are a Non-Registered Shareholder, your Shares are likely held in the book-entry system operated by CDS. If so, they will not be registered in your name on our records. Unless you instruct your nominee to vote in accordance with their request for voting instructions, they are generally prohibited from voting your Shares, as shares should only be voted upon instructions of the beneficial holder. You may vote your Shares in person at the Meeting or through your nominee by following the instructions provided to you bythem. If you are not sure whether you are a Registered Shareholder or a Non-Registered Shareholder, please contact the Company’s transfer agent, CIBCMellon Trust Company at: (416)643-5500 or by e-mail at inquiries@cibcmellon.com How to Vote by Voting Instruction Form Applicable regulations in Canada require brokers and other intermediaries to seek voting instructions from Non-Registered Shareholders in advance of the Meeting. Every broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Non-Registered Shareholders in order to ensure that their Shares are voted at the Meeting. Sometimes, the proxy supplied to a Non-Registered Shareholder by its broker is identical to that provided to CDS, as the registered holder. However, in order for such proxy to be valid, it must be properly executed by the financial intermediary holding the Shares and returned to CIBCMellon Trust Company, the Company’s transfer agent, prior to the proxy deposit deadline of 5:00p.m. (Toronto time) on February15, 2011, or, if the Meeting is adjourned or postponed, prior to 5:00p.m. (Toronto time) on the second business day preceding the date of the Meeting, or any adjournments or postponements thereof. The majority of brokers now delegate responsibility to Broadridge for obtaining instructions from clients. Broadridge typically mails a scannable voting instruction form in lieu of a proxy form to Non-Registered Shareholders and provides appropriate instructions respecting voting of Shares to be represented at the Meeting. Voting instruction forms sent by Broadridge can becompleted: 72 By Internet using your 12-digit control number: • go to www.proxyvote.com By telephone using your 12-digit control number: • Shareholders with their Shares held in a Canadian brokerage account, toll free at 1-800-474-7493 (English) or 1-800-474-7501 (French) • Shareholders with their Shares held in a US brokerage account, toll free at 1-800-454-8683 By mail: • using the enclosed postage-paid envelope For telephone and Internet voting, Non-Registered Shareholders will need the 12-digit control number found on the voting instruction form. Non-Registered Shareholders who have lost or misplaced their voting instruction form can still vote by obtaining a new 12-digit control number from their broker, securities dealer, trust company or other intermediary. Non-Registered Shareholders who receive voting instructions from their intermediary other than those contained in the voting instruction form sent by Broadridge should carefully follow the instructions provided by their intermediary to ensure their vote iscounted. Subject to the terms of your voting instruction form, if you do not specify how you want your securities voted, they will be voted “FOR”: (1)the election of the directors referred to in this Circular; (2)the re-appointment of the auditor of the Company with remuneration to be fixed by the directors; and (3)the approval of each of the Combination Transaction Resolutions. How to Vote in Person We do not have access to the names or holdings of our Non-Registered Shareholders. That means you can only vote your Shares in person at the Meeting if you have instructed your nominee to appoint you as proxyholder. To do this, write your name in the space provided on the voting instruction or proxy authorization form provided by your nominee and follow the instructions of yournominee. If you are a non-registered or beneficial Shareholder and wish to vote in person at the Meeting, please review the voting instructions provided to you or contact your broker or agent well in advance of the Meeting to determine how you can do so. At the Meeting, you should see a representative of CIBCMellon TrustCompany. How to Change your Vote A Non-Registered Shareholder may revoke a voting instruction or proxy authorization form or a waiver of the right to receive meeting materials and to vote given to an intermediary at any time by written notice to the intermediary, except that an intermediary may not act on a revocation of a voting instruction or proxy authorization form or of a waiver of the right to receive meeting materials and to vote that is not received by the intermediary in sufficient time prior to theMeeting. Exercise of Discretion by Proxyholders The enclosed form of proxy and any voting instructions submitted confer discretionary authority upon the persons named therein with respect to matters not specifically mentioned in the Notice of Meeting but which may properly come before the Meeting or any adjournment(s) or postponement(s) thereof and with respect to amendments to or variations of matters identified in the Notice of Meeting. As at the date hereof, management knows of no such amendments, variations or other matters to come before the Meeting other than the matters referred to in the Notice of Meeting and routine matters incidental to the conduct of the Meeting. If any further or other business is properly brought before the Meeting, it is intended that the persons appointed as proxy will vote on such other business in such manner as such persons then consider to beproper. 73 VOTING SHARES AND PRINCIPAL SHAREHOLDERS The authorized capital of the Company consists of an unlimited number of ClassA Shares, an unlimited number of ClassB Shares and an unlimited number of ClassC Shares. As at the Record Date, the Company had outstanding 24,380,867fully paid and non-assessable ClassA Shares (representing 23.0% of the voting interest on a non-diluted basis) and 81,428,133fully paid and non-assessable ClassB Shares (representing 77.0% of the voting interest on a non-diluted basis). There are currently no ClassC Shares outstanding. At all of the Company’s Shareholder meetings, except meetings at which only holders of another class of shares are entitled to vote, the holders of the ClassB Shares are entitled to one vote in respect of each ClassB Share and the holders of ClassA Shares are entitled to one vote in respect of each ClassA Share. Since each three ClassB Shares are convertible into one ClassA Share and have essentially the same economic rights as one ClassA Share, the ClassB Shares effectively have three times the voting entitlement of the ClassA Shares for comparable equity participation. The Company does not have any other classes of voting securities. Ownership of Shares of the Company The following table shows the name of each person or company who, as at the Record Date, owned of record, or who, to the Company’s knowledge, owned beneficially, directly or indirectly, or controls or directs more than 10% of the ClassA Shares, assuming conversion of all ClassB Shares into ClassAShares. Principal Shareholder Type of Ownership Number of ClassA Shares Percentage of ClassA Shares Outstanding(3) Voting Interest represented by # of Voting Shares(4) Percentage of Votes(3) CSRI(1) Direct 52.7% 77.0% XM(2) Direct 21.5% 10.5% Notes: CSRI is controlled by John I. Bitove, our Executive Chairman. CSRI holds its interest in the form of 81,428,133ClassB Shares which represent a 77.0% voting interest in the Company. In addition, Mr.Bitove also beneficially owns 674,481ClassAShares. XM is a wholly owned subsidiary of SiriusXM, listed on the NASDAQ stockexchange. On a non-diluted basis. Voting securities includes both the ClassA Shares and the ClassB Shares. Other Benefits to Owners of Shares of the Company Other than in connection with the Combination Transaction as discussed elsewhere in this Circular, to the knowledge of the directors and executive officers of the Company, there are no material changes or subsequent transactions contemplated that would create any specific benefit, direct or indirect, as a result of such change or transaction to any director, officer, insider, associate, affiliate, or insider of any such associate or affiliate, of the Company or any person or company acting jointly or in concert with theCompany. INTEREST OF EXPERTS Except as described below or elsewhere in this Circular, no person or company named as having prepared or certified a statement, report, valuation or opinion described or included in this Circular holds any beneficial interest, direct or indirect, in any of our securities or property or in the securities or properties of any of our associates, or affiliates and no such person is expected to be elected, appointed or employed as one of our directors, officers or employees or as a director, officer or employee of any of ouraffiliates. 74 PricewaterhouseCoopersLLP, the external auditors of the Company, have prepared the Auditor’s report on the consolidated financial statements of the Company for its most recently completed fiscal year ended August31, 2010. PricewaterhouseCoopersLLP have advised that they are independent with respect to the Company within the meaning of the Rules of Professional Conduct of the Institute of Chartered Accountants ofOntario. Ernst and YoungLLP, the external auditors of Sirius, have prepared the Auditor’s report on the financial statements of Sirius for its most recently completed fiscal year ended December31, 2009. Ernst and YoungLLP have advised that they are independent with respect to Sirius within the meaning of the Rules of Professional Conduct of the Institute of Chartered Accountants ofOntario. Canaccord Genuity prepared the Fairness Opinion included in this Circular set out in Schedule“E”. See “Information Regarding the Combination Transaction - Canaccord Genuity Financial Fairness Opinion”. Philip Evershed, a current director of our Company and a director to be nominated for election at the Meeting, is a Managing Director and Head of Investment Banking of Canaccord Genuity. See “Annual Business of the Meeting - Election of Directors”, “Special Business of the Meeting - Election of NewBoard” and “Information about the Company - Interest of Certain Persons or Companies in Matters to be Acted Upon - Ownership of Shares by Certain Persons”. Canaccord Genuity is not an insider, associate, or affiliate of the Company or Sirius and is not an advisor to any person or company other than to the Company with respect to the Combination Transaction. Other than being retained by the Company as co-financial advisor in connection with a proposed refinancing of senior secured notes of the Company on November4, 2010 to which Canaccord Genuity is entitled to a success fee, Canaccord Genuity has not entered into any other agreements or arrangements with the Company or Sirius or any of their respective affiliates with respect to any future dealings. OTHER BUSINESS Management is not aware of any matter intended to come before the Meeting other than those items of business set forth in the attached Notice. If any other matters properly come before the Meeting, it is the intention of the persons named in the form of proxy to vote in respect of those matters in accordance with theirjudgment. ADDITIONAL INFORMATION If you have any questions that are not answered by this Circular, or would like additional information, you should contact your professional advisors. You can also contact CIBCMellon Trust Company, the Company’s transfer agent, at (416)643-5500 or by e-mail at inquiries@cibcmellon.com should you have any questions regarding voting of yourShares. Copies of the Company’s audited consolidated financial statements for the period ended August31, 2010 together with the report of the auditors thereon, management’s discussion and analysis of the Company’s financial condition and results of operations for fiscal year 2010, any interim financial statements of the Company for periods subsequent to the end of the Company’s last fiscal year, the current annual information form on 20-F (together with any document incorporated therein by reference) of the Company, and this Circular are available free of charge on SEDAR at www.sedar.com. Other Material Changes in the Affairs of the Company Other than in connection with the Combination Transaction as discussed elsewhere in this Circular, to the knowledge of the directors and executive officers of the Company there are no plans or proposals for material changes in the affairs of the Company, including, for example, any contract or agreement under negotiation, any proposal to liquidate the Company, to sell, lease or exchange all or a substantial part of its assets, to amalgamate it or to make any material changes to its business, corporate structure (debt or equity), management orpersonnel. 75 APPROVAL OF THIS CIRCULAR The Board approved the contents of this Circular and authorized it to be sent to each Shareholder who is eligible to receive notice of and vote his or her Shares at the Meeting, as well as to each director and to the auditors of theCompany. By Order of the Board Name: John I. Bitove Title: Executive Chairman 76 AUDITOR’S CONSENT - THE COMPANY We have read the management information circular of Canadian Satellite Radio HoldingsInc. (the“Company”), dated January12, 2011 with respect to the proposed combination transaction with Sirius CanadaInc. We have complied with Canadian generally accepted standards for an auditor’s involvement with offering documents. We consent to the incorporation by reference in the above-mentioned management information circular of our report to the shareholders of the Company on the consolidated balance sheets of the Company as at August31, 2010 and 2009, and the consolidated statements of operations and deficit and cash flows for each of the years in the three-year period ended August31, 2010. Our report is dated November11,2010. Toronto, Canada PricewaterhouseCoopersLLP January12, 2011 Chartered Accountants, Licensed Public Accountants 77 AUDITOR’S CONSENT - SIRIUS CANADAINC. We have read the management information circular of Canadian Satellite Radio HoldingsInc. dated January12, 2011 with respect to the proposed combination transaction with Sirius CanadaInc. (“Sirius”). We have complied with Canadian generally accepted standards for an auditor’s involvement with offering documents. We consent to the use in the above-mentioned management information circular of our report dated March19, 2010 (except as to note15 which is as of November24, 2010) to the directors of Sirius on the balance sheets of Sirius as at December31, 2009 and 2008 and the statements of operations and comprehensive income (loss), changes in shareholders’ deficiency and cash flows for each of the years in the three-year period ended December31,2009. Toronto, Canada Ernst& YoungLLP January12, 2011 Chartered Accountants, Licensed Public Accountants 78 APPENDIX “A” GLOSSARY OF TERMS In this Circular, unless the subject matter or context is inconsistent herewith, the following terms shall have the following meanings: “Adjusted EBITDA” means earnings before interest, taxes, depreciation and amortization revised to exclude stock based compensation and costs incurred by the Company associated with the Combination Transaction. “Annual Information Form” or “Form20-F” have the meaning ascribed to them under the heading “Documents Incorporated byReference”. “Articles” means the Company’s articles of incorporation dated December8, 2005. “Articles of Amendment” means the articles of amendment of the Company to be approved by the Articles of Amendment Resolutions in the form attached as Appendix“D”, approving, among other things, the articles of amendment attached thereto as Exhibit“A”. “Articles of Amendment Resolutions” means the special resolutions of disinterested Shareholders (i.e.excluding the votes of Sirius XM and its affiliates) approving, among other things, the Articles of Amendment, in the form attached as Appendix“D”. “Audit Committee” has the meaning ascribed to it under the heading “Statement of Corporate Governance Practices - Committees ofDirectors”. “Board” means the board of directors of the Company. “Broadridge” means Broadridge Financial Solutions. “Buyer Material Adverse Change” has the meaning ascribed thereto in the Purchase Agreement. “Canaccord Genuity” means Canaccord Genuity Corp. “CBC” means Canadian Broadcasting Corporation/Société Radio-Canada. “Circular” means this management information circular dated January12, 2011 (asit may be amended or supplemented from time totime). “ClassA Shares” means the ClassA subordinate voting shares in the capital of theCompany. “ClassB Shares” means the ClassB voting shares in the capital of the Company. “ClassC Shares” means the ClassC non-voting shares in the capital of theCompany. “Closing” means the closing of the Combination Transaction, expected to occur during the third quarter of the Company’s 2011 fiscalyear. “Closing Cash Balance” has the meaning ascribed thereto in the Purchase Agreement. “Combination Transaction” means the proposed purchase by the Company of the Purchased Securities, all of which are held by theVendors. “Combination Transaction Resolutions” means, collectively, the Share Issuance Resolutions, the NewBoard Resolutions and the Articles of Amendment Resolutions. “Company” means Canadian Satellite Radio HoldingsInc. “Compensation Committee” has the meaning ascribed to it under the heading “Statement of Corporate Governance Practices - Committees ofDirectors”. “Committee” means the committee of independent directors of the Board established in connection with the Combination Transaction. A-1 “Consideration Shares” means the shares that the Company proposes to issue from treasury to the Vendors as consideration for the Purchased Securities, in the aggregate, consisting of a combination of ClassA Shares and ClassB Shares that is equivalent to 71,284,578ClassAShares. “Convertible Debentures” has the meaning ascribed to it under the heading “Information About the Company - Market for Securities”. “Corporate Governance Committee” has the meaning ascribed to it under the heading “Statement of Corporate Governance Practices - Committees ofDirectors”. “CRTC” means the Canadian Radio-television and Telecommunications Commission. “CSRI” means CSRIInc., an entity controlled by John I. Bitove, the Executive Chairman of theCompany. “CSR Shareholders Agreement” means the shareholders agreement of the Company dated November17, 2005 among the Company, XM Canada andXM. “Director Designation Agreement” means the director designation agreement dated as of December9, 2005 among the Company, GMCL, CSRI andXM. “Early Tender Date” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Description of Refinancing”. “Exchange Consideration” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Description of Refinancing”. “Exchange Offer” has the meaning ascribed to it under the heading “Information about the Combination Transaction - Description of Refinancing”. “Fairness Opinion” means the fairness opinion issued by Canaccord Genuity attached as Appendix“E” tothisCircular. “GAAP” means Canadian generally accepted accounting principles. “Goodmans” means GoodmansLLP. “Governance Agreement” means the proposed governance agreement to be entered into on or prior to Closing among the Company, XM Canada, Sirius and each Significant Shareholder, respectively, substantially in the form attached as Schedule4.1(f) tothe Purchase Agreement, as it may be amended, supplemented, restated or otherwise modified from time to time in accordance with itsterms. “GMCL” means General Motors of Canada Limited. “IFRS” means International Financial Reporting Standards. “Indenture” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Description of Refinancing”. “Meeting” means the annual and special meeting of Shareholders to be held on February17, 2011, and any adjournment(s) or postponement(s) thereof, to consider and to vote on the Share Issuance Resolutions, the NewBoard Resolutions, the Articles of Amendment Resolutions and the other matters set out in the Notice ofMeeting. “MI 61-101” means Multilateral Instrument61-101 - Protection of Minority Security Holders in Special Transactions of the Canadian Securities Administrators. “National Bank Financial” means National Bank FinancialInc. “NewBoard” has the meaning ascribed to it under the heading “Special Business of the Meeting - Election of NewBoard”. “NewBoard Resolutions” means the ordinary resolutions of disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) approving, among other things, the appointment of the NewBoard, in the form attached as Appendix“C” tothisCircular. A-2 “NewNotes” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Description of Refinancing”. “NHL” means the National Hockey League. “non-diluted basis” means the number of issued and outstanding ClassA Shares (assuming conversion of ClassB Shares to ClassA Shares on a three-for-one basis) held by a person or group of persons divided by the issued and outstanding ClassA Shares (assuming conversion of ClassB Shares to ClassA Shares on a three-for-one basis) as of the relevanttime. “Non-Registered Shareholder” means a non-registered holder of Shares. “Notice of Meeting” means the notice of the Meeting that accompanies thisCircular. “NEO” means any of the following persons, the President and CEO of the Company, the CFO of the Company or the three most highly compensated individuals, other than the CEO and CFO, who serve as executive officers of theCompany. “OBCA” means the Business Corporations Act (Ontario). “Order in Council” means the approval to be obtained by CBC from the Governor in Council to proceed with the Combination Transaction including the approval to acquire, hold and dispose ofShares. “partially diluted basis” means the number of issued and outstanding ClassA Shares (assuming conversion of ClassB Shares to ClassA Shares on a three-for-one basis) to be issued to the Vendors at Closing divided by the sum of the estimated number of issued and outstanding ClassA Shares (assuming conversion of ClassB Shares to ClassA Shares on a three-for-one basis) as of the date of Closing plus the number of in-the-money options of the Company to purchase ClassA Shares, whether vested or unvested, as of the date of the Purchase Agreement. “Participants” has the meaning ascribed to it under the heading “Securities Authorized for Issuance under Equity Compensation Plans - Summary of Restricted Stock Unit Plan (RSUPlan)”. “Person” means an individual, partnership, limited partnership, corporation, unlimited liability company, trust, unincorporated organization, association, government, or any department or agency thereof and the successors and assigns thereof or the heirs, executors, administrators or other legal representatives of an individual, or any other entity recognized bylaw. “Private Placement” has the meaning ascribed to it under the heading “Information about the Combination Transaction - Description of Refinancing”. “Promissory Notes” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Purchase Agreement - Purchase andSale”. “Purchase Agreement” means the securities purchase agreement made as of November24, 2010 among the Company, Sirius, CBC, SiriusXM and Slaight, as it may be amended, supplemented, restated or otherwise modified from time to time in accordance with itsterms. “Purchased Securities” means all of the issued and outstanding shares in the capital of Sirius held by each Vendor immediately prior toClosing. “Record Date” has the meaning ascribed to it under the heading “General Proxy Matters - Record Date”. “Refinancing” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Description of Refinancing”. “Registered Shareholders” means a registered holder of Shares. “Registration Rights Agreement” means the registration rights agreement dated as of November17, 2005, among the Company, GMCL, CSRI andXM. “Release Date” has the meaning ascribed to it under the heading “Securities Authorized for Issuance under Equity Compensation Plans - Summary of Restricted Stock Unit Plan (RSUPlan)”. A-3 “Required Cash Balance” has the meaning ascribed thereto in the Purchase Agreement. “Residency Requirements” has the meaning ascribed to it under the heading “Information About the Combination Transaction - Governance Agreement - Canadian Ownership Compliance”. “Restricted Class” means (i)any persons who are not Canadians, or (ii)any class or description of persons and their associates whose significant or controlling interest in the shares of the Company or in a certain class of shares of the Company is likely to preclude the Company, or any corporation in which the Company has a direct or indirect interest through the holding of shares in that or other corporations, from being qualified to hold, obtain, maintain, renew or amend any licence pursuant to any broadcasting legislation or other licence required in order to carry on any broadcasting business or would cause the Company or any corporation in which the Company has an interest to be in breach of any broadcasting legislation or the terms of any suchlicence. “Restrictions” has the meaning ascribed to it under the heading “Information About the Combination Transaction - Governance Agreement - Canadian Ownership Compliance”. “Retention Bonus” has the meaning ascribed to it under the heading “Information about the Company - Interest of Certain Persons or Companies in Matters to be ActedUpon”. “RSU” has the meaning ascribed to it under the heading “Securities Authorized for Issuance under the Equity Compensation Plans - Summary of Restricted Stock Unit Plan (RSUPlan)”. “RSU Plan” has the meaning ascribed to it under the heading “Securities Authorized for Issuance under the Equity Compensation Plans - Summary of Restricted Stock Unit Plan (RSUPlan)”. “Securities Act” means the Securities Act, R.S.O.1990, c. S-5. “Securities Laws” means, collectively, the Securities Act and all other applicable provincial securities laws, rules and regulations thereunder inCanada. “Shares” means, collectively, the ClassA Shares, ClassB Shares and ClassCShares. “Shareholders” means the holders of Shares. “Shareholder Approval” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Purchase Agreement - Conditions”. “Shareholder Party” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Governance Agreement”. “Share Issuance Resolutions” means the ordinary resolutions of disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) approving, among other things, the issuance of the Consideration Shares, in the form attached as Appendix“B” tothisCircular. “Significant Shareholder” means any shareholder of the Company that has an equity interest that is equal to or greater than 10% (ona non-diluted basis). “Sirius” means Sirius CanadaInc. “Sirius Material Adverse Change” has the meaning ascribed thereto in the Purchase Agreement. “SiriusXM” means SiriusXM RadioInc. “Slaight” means Slaight CommunicationsInc. “Stikemans” means Stikeman ElliottLLP. “Stock Option Plan” has the meaning ascribed to it under the heading “Securities Authorized for Issuance under Equity Compensation Plans - Summary of 2010 Stock OptionPlan”. “Termination Date” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Anticipated Timing”. “Total Consideration” has the meaning ascribed to it under the heading “Information Regarding the Combination Transaction - Description of Refinancing”. A-4 “Transfer Agent” means CIBCMellon Trust Company. “TSX” means the Toronto Stock Exchange. “U.S.” means the UnitedStates of America. “Vendors” means, collectively, SiriusXM, CBC and Slaight. “Voting Shares” means, collectively, the ClassA Shares and ClassB Shares. “Voting Agreement” means the voting support agreement made as of November24, 2010 among Sirius, CBC, SiriusXM, Slaight, XM Canada and CSRI as it may be amended, supplemented, restated or otherwise modified from time to time in accordance with itsterms. “XM” means XM Satellite RadioInc. “XM Canada” means Canadian Satellite RadioInc., a wholly- owned subsidiary of theCompany. “XM Credit Facility” means the credit facility pursuant to the XM credit agreement dated November17, 2005 among the Company and XM Satellite Radio HoldingsInc. “XM Licence Agreement” means the XM system licence agreement dated November17, 2005 among the Company, XM Canada andXM. A-5 APPENDIX “B” SHARE ISSUANCE RESOLUTIONS In order to be effective, the following ordinary resolutions require approval by a majority of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) present in person or by proxy at the Meeting. CSRI has entered into the Voting Agreement, pursuant to which it has agreed to vote its Shares, representing an approximate 77.0% voting interest in the Company (ona non-diluted basis), in favour of the Share Issuance Resolutions, thereby assuring Shareholder approval (subject to unforeseen circumstances). See “Required Approvals - Shareholder Approval” in thisCircular. “BE IT RESOLVED AS ORDINARY RESOLUTIONS OF THE SHAREHOLDERS THAT: 1. Canadian Satellite Radio HoldingsInc. (the“Company”) is authorized to issue from treasury, to the Vendors, in the aggregate, up to a maximum of 26,000,000ClassA Shares and 160,000,000ClassB Shares, equal to, in aggregate, approximately 154.0% of Company’s current outstanding equity and 176.0% of the Company’s current outstanding votes, provided that in aggregate the Vendors will only receive a total number of ClassA Shares and ClassB Shares that is economically equivalent to 71,284,578ClassA Shares (representing a 58.0% equity interest in the Company, on a partially diluted basis, immediately following Closing). The allocation and number of such Shares will be determined prior to Closing in accordance with the securities purchase agreement entered into by the Company and dated November24, 2010 (the“Purchase Agreement”), as partial consideration for the acquisition of all of the issued and outstanding securities of Sirius, in accordance with the terms of the Purchase Agreement. 2. The Combination Transaction, as more particularly described and set forth in the management information circular (asit may be amended, the “Circular”) dated January12, 2011 of the Company accompanying the Notice of Meeting, is hereby authorized, approved andadopted. 3. The Purchase Agreement and related transactions, all actions of the directors of the Company in approving the Purchase Agreement and Combination Transaction, and all actions of the directors and officers of the Company in executing, delivering and performing the Purchase Agreement, and any amendments, modifications or supplements thereto, are each hereby ratified andapproved. 4. Notwithstanding that this resolution has been passed by the Shareholders, the directors of the Company are hereby authorized and empowered to, without notice to or approval of the Shareholders, (a)amend, modify or supplement the Purchase Agreement to the extent permitted by the Purchase Agreement, and (b)subject to the terms of the Purchase Agreement, not proceed with the Combination Transaction and related transactions. 5. Capitalized terms used in these resolutions but not otherwise defined herein have the meaning ascribed to such terms in theCircular. 6. Any officer or director of the Company is hereby authorized and directed for and on behalf of the Company to execute or cause to be executed and to deliver or cause to be delivered all such other documents and instruments and to perform or cause to be performed all such other acts and things as such person determines may be necessary or desirable to give full effect to the foregoing resolutions and the matters authorized thereby, such determination to be conclusively evidenced by the execution and delivery of such document or instrument or the doing of any such act orthing.” It is the intention of the persons named in the accompanying instrument of proxy, if not expressly directed to the contrary in such instrument of proxy, to vote such proxies FOR the ordinary resolutions authorizing the issuance of the Consideration Shares. B-1 APPENDIX “C” NEW BOARD RESOLUTIONS In order to be effective, the following ordinary resolutions require approval by a majority of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) present in person or by proxy at the Meeting. CSRI has entered into the Voting Agreement, pursuant to which it has agreed to vote its Shares, representing an approximate 77.0% voting interest in the Company (ona non-diluted basis), in favour of this NewBoard Resolutions, thereby assuring Shareholder approval (subject to unforeseen circumstances). See “Required Approvals - Shareholder Approval” in thisCircular. “CONDITIONAL ON THE APPROVAL OF THE SHARE ISSUANCE RESOLUTIONS, BE IT RESOLVED AS ORDINARY RESOLUTIONS OF THE SHAREHOLDERS THAT EFFECTIVE UPON THE COMPLETION OF THE COMBINATION TRANSACTION: 1. The number of directors of Canadian Satellite Radio HoldingsInc. (the“Company”) shall be fixed at nine directors and the directors shall be authorized to increase or decrease, from time to time, the number of directors within the limits prescribed by the articles of theCompany. 2. The following individuals shall be elected and appointed directors of the Company to hold office until the next annual meeting of the Company or until his or her successor is elected orappointed: Dara Altman John I. Bitove Pierre Boivin Philip Evershed David J. Frear Guy Johnson Gary Slaight Michel Tremblay A ninth director, who shall be independent in accordance with applicable securities laws, shall be selected by Pierre Boivin and Guy Johnson, the two nominees who are independent, in accordance with the Purchase Agreement. 3. Capitalized terms used in these resolutions but not otherwise defined herein have the meaning ascribed to such terms in the management information circular dated January12,2011. It is the intention of the persons named in the accompanying instrument of proxy, if not expressly directed to the contrary in such instrument of proxy, to vote such proxies FOR the ordinary resolutions authorizing the election and appointment of the NewBoard to be effective upon completion of the Combination Transaction. C-1 APPENDIX “D” ARTICLES OF AMENDMENT RESOLUTIONS In order to be effective, the following special resolutions require approval by two-thirds of the votes cast by disinterested Shareholders (i.e.excluding the votes of SiriusXM and its affiliates) present in person or by proxy at the Meeting. CSRI has entered into the Voting Agreement, pursuant to which it has agreed to vote its Shares, representing an approximate 77.0% voting interest in the Company (ona non-diluted basis), in favour of this Articles of Amendment Resolutions, thereby assuring Shareholder approval (subject to unforeseen circumstances). See “Required Approvals - Shareholder Approval” in thisCircular. “CONDITIONAL ON THE APPROVAL OF THE SHARE ISSUANCE RESOLUTIONS, BE IT RESOLVED AS SPECIAL RESOLUTIONS OF THE SHAREHOLDERS THAT EFFECTIVE UPON THE COMPLETION OF THE COMBINATION TRANSACTION: 1. The Articles of Amendment, as set out in Exhibit“A” andas more particularly described and set forth in the management information circular (asit may be amended, the “Circular”) dated January12, 2011, of the Company accompanying the Notice of Meeting, is hereby authorized, approved andadopted. 2. Any officer or director of the Company is hereby authorized and directed for and on behalf of the Company to execute and deliver for filing with the Director appointed under Section278 of the OBCA Articles of Amendment and such other documents as are necessary or desirable to give effect to the amendments contemplated by the Articles of Amendment in accordance with the Purchase Agreement, such determination to be conclusively evidenced by the execution and delivery of such Articles of Amendment and any such other documents. 3. Capitalized terms used in these resolutions but not otherwise defined herein have the meaning ascribed to such terms in theCircular. 4. Any officer or director of the Company is hereby authorized and directed for and on behalf of the Company to execute or cause to be executed and to deliver or cause to be delivered all such other documents and instruments and to perform or cause to be performed all such other acts and things as such person determines may be necessary or desirable to give full effect to the foregoing resolutions and the matters authorized thereby, such determination to be conclusively evidenced by the execution and delivery of such document or instrument or the doing of any such act orthing. It is the intention of the persons named in the accompanying instrument of proxy, if not expressly directed to the contrary in such instrument of proxy, to vote such proxies FOR the special resolutions authorizing the approval of the Articles of Amendment, to be filed and effective upon completion of the Combination Transaction. D-1 EXHIBIT “A” FORM OF ARTICLES OF AMENDMENT 1. To add the following paragraphs to the “Rights, privileges, restrictions and conditions attaching to each class of shares” contained in article8 of the articles of the Corporation: I. Rights to Convert ClassA Subordinate Voting Shares Conversion Rights (a) A holder of ClassA Subordinate Voting Shares shall be entitled at such holder’s option at any time and from time to time to have all or any of the ClassA Subordinate Voting Shares registered in the name of the holder on the books of the Corporation converted into fully paid and non-assessable ClassC Non-Voting Shares as the same shall be constituted at the time of conversion upon the basis of one (1)ClassA Subordinate Voting Share for every one (1)ClassC Non-Voting Share soconverted. (b) The conversion right provided for herein may be exercised by a shareholder, or a shareholder’s attorney duly authorized in writing, by giving written notice to the Corporation of the exercise of such a right and of the number of ClassA Subordinate Voting Shares in respect of which the right is being exercised. The conversion shall be deemed to take effect upon the date which said written notice is received by the Corporation at its registered office unless such date be a Saturday, Sunday or a holiday, in which event it shall take effect on the next business day. Upon due exercise of the conversion right, the Corporation shall issue a share certificate representing the number of fully-paid and non-assessable ClassC Non-Voting Shares determined on the basis set outabove. J. Rights to Convert ClassC Non-Voting Shares For the purposes of this SectionJ: “Act” means the Business Corporations Act (Ontario), and any amendments thereto. “Associate” means persons, firms, associations, corporations, partnerships and other entities acting in concert with the person with respect to whom the term “Associate” is relevant and includes an associate as defined in theAct. “Broadcasting Business” means, at any time, any business of providing, or any business which includes the provision of, communications services by means of signals transmitted through any free space or guided transmission medium or any combination thereof over the air, or by coaxial cable, ordinary wire or fibre optic cable or any combination thereof in which the Corporation, or any corporation in which the Corporation has a direct or indirect interest through the holding of shares in that or other corporations, is then engaged or is then actively considering a proposal to engage and includes, without limiting the generality of the foregoing, any satellite or subscription radio broadcasting business. “Broadcasting Legislation” means any law, statute, act, regulation, ordinance, order-in-council or other rule promulgated by any federal, provincial or other authority having or purporting to have jurisdiction including, without limitation, any parliament, legislature, privy council, cabinet, cabinet minister or government department, independent regulatory agency, government commission, government board or government council relating to any Broadcasting Business or which imposes a requirement to obtain a Licence in order to enable the Corporation, or any corporation in which the Corporation has a direct or indirect interest through the holding of shares in that or other corporations, to carry on any Broadcasting Business and includes, without limiting the generality of the foregoing, the Broadcasting Act (Canada), the Radiocommunication Act (Canada), the Direction and the Canadian Radio-television and Telecommunications Commission Act (Canada), as amended or replaced from time totime. “Canadian” has the meaning set forth in the Direction. “Controlled” means controlled in any manner that results in control in fact whether directly or through the ownership of shares or indirectly through a trust, a contract, the ownership of shares of any other body corporate orotherwise. D-2 “CRTC” means the Canadian Radio-television and Telecommunications Commission. “Direction” means the Direction to the CRTC (Ineligibility of Non-Canadians) issued by the Governor General in Council pursuant to the Broadcasting Act, as amended or replaced from time totime. “Licence” means a licence, permit, franchise or other authority issued or granted by a governmental authority required to operate or carry on a business or to operate any equipment device required to carry on a business, including without limitation a broadcasting licence issued by the CRTC under the BroadcastingAct. “Non-Voting Share” means a share of the Corporation which does not carry voting rights in all circumstances, and includes, without limitation, a ClassC Non-Voting Share of the Corporation. “person” includes an individual, firm, corporation, association, trust and any otherentity. “Restricted Class” means persons who are not Canadians, or any class or description of persons and their Associates whose significant or controlling interest in the shares of the Corporation or in a certain class of shares of the Corporation is likely to preclude the Corporation, or any corporation in which the Corporation has a direct or indirect interest through the holding of shares in that or other corporations, from being qualified to hold, obtain, maintain, renew or amend any Licence pursuant to any Broadcasting Legislation or other Licence required in order to carry on any Broadcasting Business or would cause the Corporation or any corporation in which the Corporation has an interest to be in breach of any Broadcasting Legislation or the terms of any suchLicence. “Shares” means Voting Shares and Non-Voting Shares, and any other shares of the Corporation. “Voting Shares” means a share of the Corporation carrying voting rights in all circumstances or by reason of the occurrence of an event that has occurred and that is continuing (andincludes, without limitation, a ClassB Voting Share and a ClassA Subordinate Voting Share), as well as a security currently convertible into such a share and currently exercisable options and rights to acquire such a share or such a convertible security. Conversion Rights (a) A holder of ClassC Non-Voting Shares shall be entitled at such holder’s option at any time and from time to time to have all or any of the ClassC Non-Voting Shares registered in the name of the holder on the books of the Corporation converted into fully paid and non-assessable ClassA Subordinate Voting Shares as the same shall be constituted at the time of conversion upon the basis of one (1)ClassC Non-Voting Share for every one (1)ClassA Subordinate Voting Share soconverted. (b) Subject to paragraph(c) of this section, the conversion right provided for herein may be exercised by notice in writing given to the Corporation at its registered office accompanied by the certificate or certificates representing the ClassC Non-Voting Shares in respect of which the holder thereof desires to exercise such right of conversion and such notice shall be executed by the person registered on the books of the Corporation as the holder of the ClassC Non-Voting Shares in respect of which such right is being exercised or by his duly authorized attorney and shall specify the number of such shares which the holder desires to have converted. The conversion shall be deemed to take effect upon the date which the said certificate or certificates shall be surrendered to the Corporation at its registered office accompanied by the said notice in writing unless such date be a Saturday, Sunday or a holiday, in which event it shall take effect on the next business day. Upon due exercise of the conversion right and subject to paragraph(c) of this section, the Corporation shall register such conversion and indicate that such shareholder is the registered owner of the ClassA Subordinate Voting Shares on the books of the Corporation. If the conversion right is exercised in respect of less than all of the ClassC Non-Voting Shares represented by any share certificate, the Corporation shall also issue a new share certificate representing the number of ClassC Non-Voting Shares in respect of which the conversion right is not being exercised. (c) Notwithstanding this section, the power of the Corporation to issue, and the right of any holder of ClassC Non-Voting Shares to receive, any ClassA Subordinate Voting Shares in connection with this conversion right is limited by the restrictions set out in article9 of the articles of the Corporation. For greater certainty, so long as the Direction shall prohibit the CRTC from issuing a Licence under the Broadcasting Act (Canada) to the Corporation (orto any corporation in which the corporation has a direct or indirect interest through the holding of shares in that or other corporations) or renewing or amending any such Licence held by the Corporation (orby any corporation in which the Corporation has a direct or indirect interest through the holding of shares in that or other corporations), if the number of votes attached to Voting Shares or the number of Voting Shares held by members of the Restricted Class exceeds 33.33% (orsome different specified percentage thereof as may be specified, from time to time, under the Direction) of the aggregate voting rights attached to all Voting Shares or of the total number of issued and outstanding Voting Shares, no Voting Share shall be transferred to a member of the Restricted Class if, immediately following its transfer, Voting Shares to which are attached more than 33.33% (orsuch different specified percentage thereof as may be specified, from time to time, under the Direction) of the voting rights attached to all the issued and outstanding Voting Shares or Voting Shares which represent more than 33.33% (orsuch different specified percentage thereof as may be specified, from time to time, under the Direction) of the total number of issued and outstanding Voting Shares would be held in the aggregate by or for persons who are members of such Restricted Class at any time. For further certainty, the power of the Corporation to issue, and the right of any holder of ClassC Non-Voting Shares to receive, any ClassA Subordinate Voting Shares in connection with this conversion right is restricted if such conversion requires the prior approval of the CRTC or any other governmental body or authority having or purporting to have jurisdiction unless and until such approval has beenreceived. D-3 2. To add the following paragraphs to the “Other Provisions” contained in article10 of the articles of the Corporation: B. The consent oftwo-thirds of the members of the Board of Directors of the Corporation voting at a meeting will be required for the Corporationto: (a) amend or modify the charter or by-laws of the Corporation; (b) enter into any transaction or series of transactions to recapitalize or reclassify the structure of the Corporation; (c) increase the number or remove any Board members; (d) enter into any related-party transactions; (e) issue any equity, or enter into financings (whether equity, debt, convertible or any combination of the foregoing) in excess of $50million;and (f) enter into any agreement relating to mergers, acquisitions, joint- ventures, sales or other dispositions of assets that are material to theCorporation C. In the case of any related-party transactions or where a conflict of interest may reasonably exist, the director(s) nominated by the related or conflicted party (orparties) will not be entitled to participate in board- level discussions or vote on the matter (andaccordingly, such directors’ vote(s) will be excluded in calculating the approval threshold). D-4 APPENDIX “E” FAIRNESS OPINION OF CANACCORD GENUITY E-1 E-2 E-3 E-4 E-5 E-6 APPENDIX “F” INFORMATION CONCERNING SIRIUS CORPORATE STRUCTURE Name, Address and Incorporation Sirius was incorporated under the Canada Business Corporations Act on July6, 2004 as “4229444CanadaInc.”. By articles of amendment filed on August17, 2004, Sirius’ name was changed to “Sirius CanadaInc.” and its capital structure was reorganized to create the Sirius ClassA Shares, Sirius ClassB Shares and the Sirius ClassCShares. Sirius’ head office is located at 135Liberty Street, 4thFloor, Toronto, Ontario M6K1A7. Sirius’ registered office is located at Suite5300, Toronto Dominion Bank Tower, 66Wellington Street West, Toronto, Ontario, M5K1E6. Sirius has no subsidiaries or other affiliates. DESCRIPTION OF THE BUSINESS Business of Sirius Sirius, pursuant to its licence agreement with SiriusXM (seebelow - “Material Contracts”), is the exclusive licensee of SiriusXM’s Sirius branded satellite digital audio radio services (the“Sirius SDARS”) that was previously owned and operated by Sirius Satellite RadioInc., a predecessor of SiriusXM. As the exclusive licensed provider of Sirius SDARS in Canada, Sirius’ service leverages SiriusXM’s existing satellite network and technology, its brand and distribution relationships and significant operational know-how. Sirius supplements SiriusXM’s satellite coverage with a terrestrial repeater network of 12repeaters, which are maintained by CBC. Sirius’ repeater deployment is focused on the largest Canadian cities to improve coverage and reduce interruptions by buildings or other obstacles. Products and Services Sirius currently offers 120full-time channels that transmit commercial-free music, as well as news, talk, sports and children’s programming. A total of 12 of the 120full-time channels are Canadian, including six channels provided byCBC. Subscribers access Sirius’ service through specialized satellite radios available in two categories. The first category is aftermarket “plug-n-play” units, which can be used in the home, in the car or on the go. The second category is “integrated” units which are built-in units supported by a variety of radio manufacturers. Manufacturing and Distribution Sirius has entered into arrangements with third party manufacturers to manufacture radio receivers and related accessories that are configured to receive the Siriusservice. Distribution of Sirius’ receivers occurs primarily through automobile manufacturers (“OEMs”), consumer electronics retailers, and direct-to-consumer. Sirius has multi-year distribution arrangements with several automobile OEMs, including, among others, Ford, Chrysler, BMW, Mazda, Mercedes-Benz, Subaru, Toyota, Volkswagen, Audi, Kia, and Mitsubishi. Sirius radios are also available in Canada at national and regional consumer electronics retailers including among others, Best Buy, Future Shop, Visions, The Source, Costco, Wal-Mart, Canadian Tire and HomeHardware. Marketing Sirius’ promotion of its satellite radio service in Canada has been and will continue to be supported by both traditional and non-traditional advertising programs including radio, print, online, social media, search and direct marketing. Some of these programs may be co-branded (andpotentially co-funded) with Sirius’ distribution, programming and hardware manufacturing partners. Sirius’ programs focus on educating consumers about Sirius’ audio entertainment service through hands-on experiences at locations such as retail outlets, automotive dealerships, various sports and entertainment venues, as well as through real-time streaming via Internet and mobile trials. Sirius has and may continue to offer promotional programs geared to the consumer when the timing and opportunity is appropriate. These opportunities may include discounts on hardware pricing or multi-year subscription fees, or bundling Sirius with other related products and services. Sirius also distributes sample programming and marketing materials at retail outlets, automotive dealerships, car rental outlets, sports and entertainment venues and via online channels to generate consumer interest. F-1 Competition Sirius faces intense competition for listeners. In addition to pre-recorded music purchased for playing in cars, homes and using portable players, Sirius competes most directly with the following providers of radio or other audioservices: • XM Canada, Sirius’ direct competitor in satellite radio service and the only other CRTC licensee for satellite radio service inCanada; • traditional AM/FM Radio; • Internet radio broadcasts; • downloading MP3devices, such as the Apple iPod®; • smartphones and mobile phones; and • direct broadcast satellite and cable audio, such as those offered by traditional cable television providers. Regulatory Matters Sirius is one of only two applicants who have received approval from the CRTC for a Canadian broadcasting licence to provide subscription-based satellite radio service in Canada that are currently operating. The other satellite radio provider in operation is XM Canada. The satellite radio services offered by Sirius are, interalia, subject to the following conditions: • Sirius is required to distribute a national service consisting of a minimum of ten original Canadian produced channels, four of which must be French language original Canadian produced channels. • Sirius must distribute one Canadian produced channel for every nine non-Canadian produced channels to be provided by Sirius, and at no time shall a subscriber be able to receive a package of channels that contains less than 10% of Canadian produced channels. • A minimum of 85% of the total music selections broadcast in any given week on the Canadian-produced channels are required to be Canadian music selections. • A minimum of 85% of the total spoken word programming broadcast on all Canadian-produced channels in any given week is required to be Canadian spoken word programming. • On each of the French-language Canadian produced music channels, a minimum of 65% of its vocal musical selections must be French language musical selections. • Between 6:00am and midnight each week, each Canadian produced music channel is required to contain a minimum of 25% of Canadian musical selections by artists who have not had a musical selection that has reached a position on one or more of the charts identified by the CRTC from time to time and 25% of new Canadian selections that were released within the preceding sixmonths. • Sirius is required to contribute a minimum of 5% of its gross revenues in each broadcast year to eligible third parties directly associated with the development of Canadian musical and other artistic talent, or to other initiatives approved by the CRTC for the purpose of Canadian talent development, half of this amount is to be allocated to Canadian French language talent and half to Canadian English language initiatives. • Sirius is not permitted to broadcast any original local programming on a Canadian produced channel. F-2 • No more than six minutes of national commercial messages are permitted to be broadcast on the Canadian content channels during any hour and no local advertising ispermitted. • Sirius is required to comply with applicable requirements of the Radio Regulations, 1986 promulgated under the Broadcasting Act (Canada), the Canadian Association of Broadcasters, Sex-Role Portrayal Code for Television and Radio Programming and its Broadcast Code for Advertising toChildren. • Sirius is required to submit statements of account, certain reports and self-assessments to the CRTC as required by theCRTC. The term of Sirius’ existing broadcasting licence expires on August31, 2011 unless otherwise extended or renewed. Sirius has applied for a one-year administrative extension to its current licence on the same terms and conditions as are currently inforce. Under the Direction non-Canadians are only permitted to own and control, directly or indirectly, up to 20% of the Voting Shares and 20% of the votes of an operating licensee such as Sirius. The Direction also provides that the Chief Executive Officer and 80% of the members of the board of directors of the operating company must be Canadian. There are no restrictions on the number of non-Voting Shares that may be held by non-Canadians. The CRTC, however, retains the discretion under the Direction to determine as a question of fact whether a given licensee is controlled by non-Canadians. Intellectual Property SiriusXM has registered the trademark “Sirius”, “Sirius Canada” and “Sirius Satellite Radio” as well as the “Sirius” dog logo and certain Sirius slogans with the Trademarks Branch of the Canadian Intellectual Property Office. Sirius has a licence from SiriusXM to use these trademarks in Canada in connection with the provision of its satellite radioservice. Sirius is also a licensee of certain trademarks owned by CBC to be used by Sirius in conjunction with the Canadian channels produced by CBC and broadcast on Sirius’ satellite radioservice. Employees As of January12, 2011, Sirius had 87full-time employees, which included six senior executives and 81employees working in finance, human resources, sales& marketing, programming, infrastructure and information- technology. None of Sirius’ employees are represented by a labourunion. F-3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Alldollar amounts expressed in ‘000’s except ARPU, SAC/GA, and CPGA) Overview The following discusses the financial condition and results of operations and changes thereto of the historical information relating to Sirius for the nine months ended on September30, 2010 and the twelve months ended on December31, 2009. This management discussion and analysis should be read in conjunction with Sirius’ unaudited balance sheet as at September30, 2010 and audited balance sheets as at December31, 2009 and December31, 2008, along with the unaudited statements of operations, comprehensive income (loss), shareholders’ deficiency and cash flows for the nine months ended September30, 2010 and the audited statements of operations, comprehensive income (loss), shareholders’ deficiency and cash flows for each of the years in the three-year period ended December31, 2009. The financial statements of Sirius are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and are expressed in Canadian dollars, unless otherwise noted. For a description of Sirius’ business and the risk factors relating to Sirius and its business see “Description of the Business” above and “Risk Factors”below. Operating and Financial Definitions The following is a description of the key financial and operating metrics that Sirius uses to measure the success of itsoperations. (a) Average Monthly Revenue Per Subscriber (ARPU):means average monthly revenue per subscriber, a non-GAAP measure which is calculated, in respect of any period, by dividing (i)the total of earned broadcast revenue (including subscription, activation and other revenue, net of promotions and credits) and Music Royalty Fees for such period, by (ii)the weighted average number of Sirius revenue generating subscribers (which includes self paying subscribers and other paying subscribers) for the period. ARPU is a measure of operational performance and not a measure of financial performance under GAAP. We believe ARPU is a useful measure of our operating performance and is a significant basis used by management to measure the operating performance of our business. This non-GAAP measure, which uses certain revenue line items from our Statement of Operations and Deficit, should be used in addition to, but not as a substitute for, the analysis provided in the Consolidated Statement of Operations and Comprehensive Income(Loss). (b) Music Royalty Fee:means the aggregate of royalties in respect of multi-channel subscription satellite radio services collected by Sirius and paid to the Society of Composers, Authors and Music Publishers of Canada (SOCAN), Re: Sound Music Licensing Company (formerly the Neighbouring Rights Collective of Canada (NRCC) and CMRRA/SODRACInc.(CSI). (c) Cost Per Gross Addition (CPGA):means cost per gross addition, a non-GAAP measure which is calculated, in respect of any period, by dividing (i)the aggregate of all subscriber acquisition costs (including subsidies, distribution costs, commissions, promotions to consumers or retailers, aftermarket discounts, and all marketing expenses, exclusive of original equipment manufacturer (“OEM”) discounts, revenue on direct-to-consumer sales and customer relationship management costs for the relevant period by (ii)the number of Sirius subscriber gross additions (including prepaid and self-pay additions, excluding mobile partnership additions) for the relevant period. CPGA is a measure of operational performance and not a measure of financial performance under GAAP. We believe CPGA is a useful measure of our operating performance and is a significant basis used by management to measure the operating performance of our business. This non-GAAP measure, which uses certain expense line items from our Consolidated Statement of Operations and Comprehensive Income (Loss), should be used in addition to, but not as a substitute for, the analysis provided in our financial statements. F-4 (d) Subscriber Acquisition Costs (SAC/GA):means subscriber acquisitions cost, a non-GAAP measure which is calculated, in respect of any period, by dividing (i)the aggregate of all subscriber acquisition costs (including subsidies, distribution costs, commissions, promotions to consumers or retailers, and aftermarket discounts, exclusive of OEM discounts, and margins on direct-to-consumer sales) for the relevant period by (ii)the number of Sirius subscriber gross additions (including prepaid and self-pay additions, excluding mobile partnership additions) for the relevant period. SAC is a measure of operational performance and not a measure of financial performance under generally accepted accounting principles. Management believes SAC is a useful measure of the operating performance of the business. This non-GAAP measure, which uses certain expense line items from our Statement of Operations and Deficit, should be used in addition to, but not as a substitute for, the analysis provided in the Statements of Operations and Comprehensive Income (Loss). In our financial statements, most of our subscriber acquisition costs are captured in sales andmarketing. (e) Self-Paying Subscribers:means subscribers who are receiving and have paid or agreed to pay for our satellite radio service (including OEM subscribers and retail subscribers) by credit card, prepaid card or invoice. Radio receivers that are revenue generating are counted individually as self-paying subscribers. Subscribers to our internet radio or mobile radio service as an addition to their existing satellite radio service are counted as a single subscriber. (f) Prepaid Subscribers:means subscribers that have prepaid in advance of the activation of our service, including payments either made or due from OEM partners for prepaid subscriptions included in the sale or lease price of avehicle. (g) Other Paying Subscribers:means subscribers currently in an OEM trial period and vehicles factory-activated with our satellite radio service, whereby automakers have agreed to pay for all or a portion of the trial periodservice. (h) Deferred Revenue:includes cash received on the purchase of service plans to our satellite radio service and activation fees, which are amortized over 42months, and the purchase of prepaid gift cards. The majority of the deferred revenue balance is generated from the prepayment of serviceplans. (i) Broadcasting Revenue:includes subscription revenue (including Music Royalty Fees activation fees, service charges and other revenue from mobile partnership subscribers. (j) Equipment Revenue:includes sales of merchandise through direct fulfillment channels. (k) Cost of Service:includes SiriusXM royalty fees, programming costs related to delivery of Canadian channels, Canadian content and talent development fees, copyright fees, customer care costs related to call centre operations, cost of merchandise sold through direct fulfillment, billing and collection charges, costs related to maintaining the repeater network, costs related to web based delivery of content and product warranty costs. Cost of service does not include any costs that are included inSAC. (l) Sales and Marketing:includes advertising and brand marketing, customer relationship management costs, and SAC, including subsidization of products, commissions, product development costs, and revenue share costs associated with our OEMagreements. (m) Information Technology:includes expenses associated with the delivery and maintenance of the subscriber management system, financial systems and internal information technology support forSirius. (n) General and Administrative:includes CRTC licence fees, facilities costs, insurance, professional fees and other corporate expenses. (o) Foreign Exchange Gains (Losses):includes losses or gains associated with cash balances and trade payables, which are denominated in USdollars. (p) Interest Income:includes interest earned from cash and short-term investments. F-5 Selected Financial Information The following selected financial information have been derived from the audited financial statements as at December31, 2009 and for the years ended December31, 2009, 2008 (and2007). The selected financial information as at September30, 2010 and for the nine-month periods ended September30, 2010 and 2009 has been derived from the unaudited interim financial statements included elsewhere in thisdocument. This financial information should be read in conjunction with our audited annual and unaudited interim financial statements and related notesthereto. Balance Sheet Nine Months Ended September30, Year Ended December31, (unaudited) Assets Current Cash Accounts receivable Prepaid expenses Inventory 279,885 598,488 653,422 Total current assets 58,185,792 39,626,123 47,968,356 Property and equipment, net Intangible assets, net Other assets 36,720 36,720 36,720 64,978,575 46,253,235 56,182,932 Liabilities and Shareholders’ Deficiency Current Accounts payable Accrued liabilities Due to related parties Future tax liability Deferred revenue Deferred leasehold inducement 42,890 42,890 42,890 Total current liabilities 132,371,093 121,945,723 140,430,257 Due to related parties Future tax liability Deferred revenue Deferred leasehold inducement 207,304 239,472 282,362 Total liabilities 146,182,669 138,593,742 158,419,548 Shareholders’ deficiency Share capital Accumulated Deficit ) ) ) Total shareholders’ deficiency ) ) ) Total liabilities and shareholders’ deficiency 64,978,575 46,253,235 56,182,932 F-6 Statement of Operations and Deficit Nine Months Ended September30, Year Ended December31, (unaudited) Revenue Broadcasting revenue Equipment revenue 740,208 502,125 813,252 962,356 647,524 112,281,756 98,292,138 134,280,296 112,453,755 63,354,687 Expenses Cost of service Sales and marketing Information technology General and administrative Foreign exchange loss (gain) ) Amortization 1,944,209 1,760,997 2,353,222 2,349,363 1,820,212 98,923,276 83,718,576 121,484,726 129,717,537 109,101,710 Net income (loss) before interest income ) ) Interest income 111,522 165,516 177,498 633,083 619,728 Net income (loss) for the period ) ) Other comprehensive income Net income (loss) and comprehensive income (loss) for the period 13,470,002 14,739,078 12,973,068 ) ) Cash Flow Statement Nine Months Ended September30, Year Ended December31, (unaudited) Operating Activities Net income (loss) for the period ) ) Add item not involving cash Amortization Net change in non-cash working capital balances 11,063,206 ) ) 40,759,475 45,529,541 Cash provided by (used in) operating activities 26,477,417 ) ) 26,478,139 2,222,458 Investing Activities Purchase of property and equipment ) Purchase of intangible assets ) Cash provided by (used in) investing activities ) Net increase (decrease) in cash during the period ) ) Cash, beginning of period 24,677,367 36,356,435 36,356,435 10,626,484 10,269,223 Cash, end of period 49,278,899 19,146,660 24,677,367 36,356,435 10,626,484 F-7 Summary of Quarterly Results (unaudited) Financial Year 2010 Financial Year 2009 Financial Year 2008 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 $ REVENUE Broadcasting revenue Equipment revenue 254,644 302,468 183,096 311,127 154,329 164,890 182,906 385,593 40,451,001 36,772,546 35,058,209 35,988,158 34,802,014 31,923,825 31,566,299 31,610,474 EXPENSES Cost of service Sales and marketing Information and technology General and administrative ) Foreign exchange loss (gain) Amortization 735,411 611,842 596,956 592,225 620,534 575,771 564,692 745,578 33,487,680 32,844,754 32,590,842 37,766,150 29,209,179 25,479,793 29,029,604 42,121,434 Income (loss) before interest income ) ) Interest income 74,591 20,711 16,220 11,982 14,281 31,789 119,446 162,124 Net income (loss) and comprehensive income (loss) for the period 7,037,912 3,948,503 2,483,587 ) 5,607,116 6,475,821 2,656,141 ) Results of Operations - Nine Months Ended September30, 2010 compared to September30,2009 The following tables summarize the key financial and operating metrics that Sirius uses to measure the success of operations. See “Operating and Financial Definitions” above for an overview of the metrics notedbelow. Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Operating Metrics Self-paying subscribers 18 % Other paying subscribers 43 % Total subscribers 25 % ARPU $ $ $ ) −2 % SAC/GA $ $ $ ) 24 % CPGA $ $ $ ) 28 % F-8 Subscribers Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Self-paying subscribers 18 % Other paying subscribers 43 % Total subscribers 25 % Self-paying subscribers as at September30, 2010 totalled 786,468compared to 669,145as at September30, 2009, representing an increase of 117,323 or 18%. The increase in self-paying subscribers is due primarily to growth in the number of OEM subscribers of 99,443, or 85%, and in the number of retail subscribers of 10,336 or 2% during2010. Other paying subscribers as at September30, 2010 totalled 408,420compared to 286,118as at September30, 2009 representing an increase of 122,302 or 43%. The increase in other paying subscribers is due primarily to growth in the number of OEM other paying subscribers of 113,892 or 41% as a result of increased production of vehicles with satellite radio receivers. ARPU Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change ARPU $ $ $ ) −2 % ARPU for the nine months ended September30, 2010 was $12.97 compared to $13.30 for the nine months ended September30, 2009 representing a decrease of $0.33 or 2%. The decrease in ARPU is due primarily to the following reasons: • A reduction in subscription revenue due to greater discounts, including multiple receiver discounts, customer credits and promotional plans to acquire and retain subscribers. • A reduction attributable to re-negotiated contracts with OEM partners. • A reduction attributable to the amortization of lifetime service plans which are offered by Sirius only on a limited basis relative to prioryears. • A reduction attributable to decreased revenue from activation fees due to a reduced percentage of Sirius’ subscriber base paying activation fees. Activation revenues are only derived from aftermarket sales, which represented a smaller portion of the business during the nine months ended September30, 2010 relative to the OEMbusiness. • A reduction attributable to a decrease in mobile services revenues. The foregoing reductions were offset partially by the introduction of a 6% Music Royalty Fee, effective March1, 2010 charged on Broadcasting Revenue. F-9 SAC Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Subscriber acquisition costs (SAC) $ $ $ ) 24 % SAC/GA for the nine months ended September30, 2010 was $58.47 compared to $76.47 for the nine months ended September30, 2009 representing a decrease of $18.00 or 24%. The decrease in SAC/GA is due to, among other things, thefollowing: • Lower overall OEM subsidies of $13.43 per gross addition due to, among other things, contractual agreements whereby subsidies decrease with the passage of time, and favourable foreign exchange rate variability. • Lower costs of after-market products of $4.57 per gross addition due to, among other things, lower cost product and favourable foreign exchange rate variability. CPGA Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Cost per gross addition (CPGA) $ $ $ ) 28 % CPGA for the nine months ended September30, 2010 was $84.44 compared to $117.40 for the nine months ended September30, 2009 representing a decrease of $32.96 or 28%. The decrease in CPGA is due to, among other things, thefollowing: • Reduced SAC/GA of $18.00, as described above. • Reduced spending of $1,763, or 13%, in marketing and advertising as well as reduced channel costs, related to the operation of the OEM, retail and special market businesses, to acquire a subscriber of $14.96, or37%. Deferred Revenue Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change (inthousands $) Deferred revenue 15 % Deferred revenue as at September30, 2010 totalled $97,924 compared to $85,385 as at September30, 2009 representing an increase of $12,539 or 15%. The increase is driven primarily by an increase in both total and revenue generating subscribers offset by a $7 or 8% decrease in average deferred revenue per subscriber. Changes in average deferred revenue per subscriber can be attributed to a number of factors including, but not limited to, subscription rate changes, consumption of lifetime subscriptions, length of subscriptions being sold, multiple receiver discounts, other promotional rates to retain existing subscribers and acquire new subscribers, changes in contracted rates being charged to certain OEM partners, and the addition of a Music RoyaltyFee. F-10 Broadcast Revenue Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change (in thousands $) Broadcast revenue 14 % Broadcast revenue for the nine month period ended September30, 2010 was $111,542 compared to $97,790 for the nine month period ended September30, 2009, representing an increase of $13,752 or 14%. The increase was attributable to an overall growth in the number of average revenue generating subscribers of 138,641 or 17% during 2010 relative to 2009, which was partially offset by reduced ARPU of $0.33 or 2% relative to the comparable period one year prior, as described above. Equipment Revenue Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change (in thousands $) Equipment revenue 47 % Equipment revenue for the nine month period ended September30, 2010 was $740 compared to $502 for the nine month period ended September30, 2009 representing an increase of $238 or 47%. The increase is primarily due to an increase in sales volume of 8,200units or 154.0% offset by a decrease in the average per unit selling price of $40 or42%. F-11 Cost of Service Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change (in thousands $) Cost of service 52 % Cost of service for the nine month period ended September30, 2010 was $33,932 compared to $22,257 for the nine month period ended September30, 2009 representing an increase of $11,675 or 52%. The increase in cost of service is due to, among other things, thefollowing: • SiriusXM royalties increased $2,077, or 42%, on a year to date basis. The increase was due to: (a)an overall increase in gross revenues during the nine months ended September30, 2010, and (b)a change in the royalty rate from 5% to 10% of gross revenues based on surpassing a contractual threshold in July2010, in accordance with the terms of Sirius’ license agreement with SiriusXM. • Canadian content and talent development fees, and copyright fees, which are calculated as a percentage of revenues, increased $705, or 15%, and $1,439, or 28%, respectively, in the nine months ended September30, 2010. The increase was a result of increased broadcast revenues as discussed above and the decision of the Copyright Board of Canada notedbelow. • Customer care costs related to call center operations and billing and collection charges increased by $159, or 3%, and $444, or 15%, respectively, primarily due to an overall increase in the self-paying subscriber base, as described above. • Cost of merchandise sold increased $856, or 150%, due to an increase of 8,200 or 154.0% units being sold through our direct fulfillment channels, which was partially offset with a decrease in the unit cost of $2, or2%. • Canadian programming costs increased $316, or 10%, due to enhancements to our existing Canadian programming. • Costs related to online delivery of content increased $501, or 2,777%, due to incremental costs related to online delivery enhancements in 2010 combined with a non-recurring expense reduction of $224 in 2009 resulting from lower than estimated content streaming costs. • Product warranty costs increased $235, or 32%, due to higher year-over-year purchases of satellite radio receivers. • For the periods from December1, 2005 to December31, 2008, Sirius accrued an estimated liability related to the Tariff described below under the heading “Risk Factors - Sirius Must Maintain and Pay Copyright Licence Fees for Music Rights which may Increase and become more Costly than Expected”. In 2009, the Copyright Board of Canada established the tariff rates for the satellite radio industry retroactive to December31, 2005. The result of that decision was a non-recurring cost of service expense reduction in the nine months ended September30, 2009 of $4,963, representing liabilities previously provided for that were legally discharged. F-12 Sales and Marketing Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Sales and marketing 6 % Sales and marketing expenses for the nine month period ended September30, 2010 was $52,429 compared to $49,515 for the nine month period ended September30, 2009, representing an increase of $2,914, or 6%. The increase in sales and marketing expenses is due to, among other things, thefollowing: • Revenue share costs increased $3,628, or 58%, due to: (a)increased year-over-year OEM subscribers, (b)a general increase in the revenue derived from our self-paying OEM subscribers, and (c)an overall increase in the average revenue sharing rate of 3.4%, or 17%, as a result of certain contractual milestones being reached based on OEMagreements. • Customer relationship management costs increased $1,433, or 31%, due to an increased volume of OEM trial vehicles, and the development of targeted customer win-back and retention strategies. • Gross SAC increased $1,152, or 5%, due to increased subscriber additions offset by lower product costs ($58.47 vs.$76.47). • Advertising and brand marketing declined by $3,120, or 24%, due to reduced marketing expenditures during the nine months ended September30,2010. Information Technology Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Information technology 3 % Information technology expense for the nine month period ended September30, 2010 was $4,231 compared to $4,126 for the nine month period ended September30, 2009, representing an increase of $105, or 3%. The increase is due primarily to additional expenses incurred in relation to the implementation of Sirius’ new subscriber management and financial system. General& Administrative Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change General and administrative 9 % General and administrative expenses for the nine month period ended September30, 2010 was $6,266 compared to $5,729 for the nine month period ended September30, 2009, representing an increase of $537, or 9%. The increase is due primarily to an increase in the CRTC licence fees of $234, or 14%, as a result of an overall increase in revenues during theperiod. F-13 Foreign Exchange loss (gain) Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Foreign exchange loss (gain) ) 63 % Foreign exchange loss for the nine month period ended September30, 2010 was $121 compared to $330 for the nine month period ended September30, 2009, representing a decrease of $209, or 63%. The decrease is due primarily to reduced variability in the exchange rates between the Canadian and US dollar in 2010 relative to the comparable period ending September30,2009. Amortization Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Amortization 10 % Amortization for the nine month period ended September30, 2010 was $1,944 compared to $1,761 for the nine month period ended September30, 2009 representing an increase of $183 or 10%. The increase is due primarily to accelerated amortization of Sirius’ current subscriber management and financial system, which is scheduled to be replaced in 2011. The net book value as at September30, 2010 of the subscriber management and financial system is $1,608 and Sirius estimates that it will be fully amortized by June30,2011. Interest Income Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Interest income ) 33 % Interest income for the nine month period ended September30, 2010 was $112 compared to $166 for the nine month period ended September30, 2009, representing a decrease of $54, or 33%. The decrease is due primarily to lower interest rates on cash balances during the nine month period ended September30, 2010 offset partially by a greater cash balance throughout the same period relative to the comparable period one yearprior. Net Income Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Net income ) 9 % Net income for the nine month period ended September30, 2010 was $13,470 compared to $14,739 for the nine month period ended September30, 2009, representing a decrease of $1,269, or 9%. The decrease is due primarily to the one-time copyright fee adjustment described above, which was partially offset by improved net income during the nine month period ended September30, 2010 of $3,694 for the reasons notedabove. F-14 Cash provided by Operating Activities Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Cash provided by (used in) operating activities ) % Cash provided by operating activities for the nine months ended September30, 2010 was $26,477 compared to cash used in operating activities of $16,140 for the nine month period ended September30, 2009, representing an increase of $42,617, or 264%. The increase is due primarily to changes in working capital of $43,703 as a result of, among other things, thefollowing: • Accrued liabilities and accounts payable, inclusive of amounts due to related parties, for the nine month period ended September30, 2010 decreased approximately $713 as compared to a decrease of approximately $28,610 for the nine month period ended September30, 2009. During the nine months ended September30, 2009, Sirius paid all accrued outstanding Music Royalty Fees and deferred shareholder expenses, including deferred SiriusXM royalties and deferred programming payments to CBC and Slaight, totalling approximately $14,000 and $17,000, respectively, which covered all periods from December31, 2005 through to September30, 2009. For the nine month period ended September30, 2010, Sirius kept its Music Royalty Fees and shareholder expenses current. • Deferred revenue for the nine month period ended September30, 2010 increased approximately $5,767 as compared to a decline of approximately $3,197 for the nine month period ended September30, 2009 as a result of the growth in the subscriber base, as described above. • Accounts receivable and other assets for the nine month period ended September30, 2010 decreased $6,042 as compared to an increase of approximately $801 for the nine month period ended September30, 2009 primarily driven by reduced levels ofinventory. Partially offsetting the aforementioned increases in cash provided by operating activities was a reduction in net income of $1,269 for the nine months ended September30, 2010 as described above. Cash used in Investing Activities Nine Months Ended September30, Nine Months Ended September30, 2010 vs. 2009 % Change Cash provided by (used in) investing activities ) ) ) 75 % Total cash used in investing activities for the nine months ended September30, 2010 was $1,876 compared to $1,070 for the nine month period ended September30, 2009, representing an increase of $806, or 75%. The increase of $806 is primarily due to the development and implementation of a new subscriber management and financial system currently in its first phase. The first phase is expected to conclude in the second calendar quarter of 2011 with total estimated costs of approximately $5,000. Additional costs, which are not yet determinable, may be incurred if and when the Company decides to extend the implementation to phase twoprojects. F-15 Results of Operations - Year Ended December31, 2009 compared to December31, 2008 Year ended December31, Year ended December31, 2009 vs. 2008 % Change Operating Metrics Self-paying subscribers 19 % Other paying subscribers 5 % Total subscribers 15 % ARPU $ $ $ ) −3 % SAC/GA $ $ $ ) −15 % CPGA $ $ $ ) −12 % Subscribers Year Ended December31, Year Ended December31, 2009 vs. 2008 % Change Self-paying subscribers 19 % Other paying subscribers 5 % Total subscribers 15 % Self-paying subscribers as at December31, 2009 totalled 709,911compared to 596,432as at December31, 2008, representing an increase of 113,479, or 19%. The increase in self-paying subscribers is due primarily to growth in the number of OEM subscribers of 82,325, or 140%, and in the number of retail subscribers of 26,389, or 6%, during2009. Other paying subscribers as at December31, 2009 totalled 311,134compared to 295,067as at December31, 2008 representing an increase of 16,067, or 5%. The increase in other paying subscribers is due primarily to growth in the number of OEM other paying subscribers of 14,347, or 5%, as a result of increased production of vehicles with satellite radio receivers. ARPU Year Ended December31, Year Ended December31, 2009 vs. 2008 % Change ARPU ) 2 % ARPU for the year ended December31, 2009 was $13.33 compared to $13.67 for the year ended December31, 2008, representing a decrease of $0.34, or 2%. The decrease in ARPU is due to, among other things, thefollowing: • A reduction attributable to a decrease in subscription revenue due to greater discounts, including multiple receiver discounts, customer credits and promotional plans to entice acquisition andretention. • A reduction attributable to amortization of lifetime service plans, which were offered by Sirius only on a limitedbasis. • A reduction attributable to decreased revenue from activation fees due to a reduced percentage of Sirius’ subscriber base paying activation fees. Activation revenues are only derived on aftermarket sales, which represented a smaller portion of the business during the year ended December31, 2009 relative to the OEMbusiness. • A reduction attributable to a decrease in mobile services revenues resulting from lower contractual rates with our wireless partner, Bell Mobility, effective May2009. F-16 SAC/GA Year Ended December31, Year Ended December31, 2009 vs. 2008 % Change Subscriber acquisition costs (SAC/GA) $ $ $ ) 15 % SAC/GA for the year ended December31, 2009 was $76.85 compared to $90.23 for the year ended December31, 2008, representing a decrease of $13.38, or 15%. The decrease in SAC/GA is due to, among other things, thefollowing: • Lower overall OEM subsidies of $2.67 per gross addition, due to, among other things, contractual agreements partially offset by unfavourable foreign exchange rate variability. • Aftermarket cost per gross addition decreased $10.71 due to, among other things, reduction in total product shipments and subsidies, which was partially offset by higher unit costs and unfavourable foreign exchange rate variability. CPGA Year Ended December31, Year Ended December31, 2009 vs. 2008 % Change Cost per gross addition (CPGA) $ $ $ ) 12 % CPGA for the year ended December31, 2009 was $123.28 compared to $139.49 for the year ended December31, 2008, representing a decrease of $16.21, or 12%. The decrease in CPGA is due to, among other things, thefollowing: • Reduced SAC/GA of $13.38, as described above. • Reduced spending of $3,161 or 12% in marketing and advertising as well as reduced channel costs, related to the operation of the OEM, retail and special market businesses, to acquire a subscriber of $2.84 or6%. Deferred Revenue As at December31, As at December31, 2009 vs. 2008 % Change Deferred revenue 4 % Deferred revenue as at December31, 2009 totalled $92,157 compared to $88,582 as at December31, 2008, representing an increase of $3,575, or 4%. The increase is driven primarily by an increase in total subscribers of 129,546, or 15%, offset by a $9 or 9% decrease in average deferred revenue per subscriber. Changes in average deferred revenue per subscriber can be attributed to a number of factors including, but not limited to, subscription rate changes, consumption of lifetime subscriptions, length of subscriptions being sold, multiple receiver discounts, other promotional rates to retain existing subscribers and acquire new subscribers, and changes to the contracted rates being charged to certain OEMpartners. F-17 Broadcast Revenue Year Ended December31, Year Ended December31, 2009 vs. 2008 % Change Broadcast revenue 20 % Broadcast revenue for the year ended December31, 2009 was $133,467 compared to $111,491 for the year ended December31, 2008, representing an increase of $21,976, or 20%. The increase was attributable to an overall growth in the number of average revenue generating subscribers of 155,178, or 23%, during 2009 relative to 2008, which was partially offset by reduced ARPU of $0.34, or 2%, relative to the comparable period one yearprior. Equipment Revenue Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Equipment revenue ) 15 % Equipment revenue for the year ended December31, 2009 was $813 compared to $962 for the year ended December31, 2008, representing a decrease of $149, or 15%. The decrease is primarily due a lower sales volume of 1,689units, or 15%, offset by an increase in the average per unit selling price of $22, or26%. F-18 Cost of Service Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Cost of service ) 8 % Cost of service for the year ended December31, 2009 was $33,669 compared to $36,488 for the year ended December31, 2008, representing a decrease of $2,819, or 8%. The decrease in cost of service is due to, among other things, thefollowing: • Copyright fees decreased $5,745, or 73%, on a year-over-year basis. For the periods from December1, 2005 to December31, 2008, Sirius accrued an estimated liability related to the Tariff described below under the heading “Risk Factors - Sirius must maintain and pay copyright licence fees for music rights which may increase and become more costly than expected”). In 2009, the Copyright Board of Canada established the tariff rates for the satellite radio industry retroactive to December1, 2005. The result of this decision was a non-recurring cost of service expense reduction in the year ended December31, 2009 of $4,963 combined with in-year savings of $2,308 due to a lower actual tariff rate in 2009 relative to the estimated rate for 2008. The combined savings of $7,271 for the year ended December31, 2009 was partially offset by an increase in the copyright fees of $1,526 as a result of additional revenue earned during the year due to subscriber growth. • SiriusXM royalties and Canadian content and talent development fees, which are calculated as a percentage of revenues, increased $1,559, or 27%, and $1,141, or 22%, respectively, due to the overall increase in gross revenues during the year ended December31, 2009 relative to the same period one year prior due to subscriber growth. • Customer care costs related to call centre operations and billing and collection charges increased $710, or 12%, and $718, or 22%, respectively, primarily due to the increased self-paying subscriber base, as described above. During 2009, Sirius mitigated costs associated with its call centre operations by moving a portion of its call centre operations offshore. • Cost of merchandise sold increased $315, or 29%, due to an increase of 1,689units being sold through our direct fulfillment channels combined with an increase in unit cost of $12, or12%. • Canadian programming costs decreased $284, or 6%, due to cost improvements to our existing Canadian programming. • Costs related to online delivery of content decreased $431, or 76%, mainly due to a non-recurring expense reduction of $224 in 2009 resulting from lower than estimated content streaming costs that were expensed in the year ended December31,2008. • Product warranty costs, which are calculated as a percentage of non-OEM purchases, decreased $962, or 53%, due primarily to a reduction in production of non-OEM integrated receivers. • Increased costs associated with the operation of the repeater network of $159, or 35%, due to the full year impact of two additional repeaters being added in2008. F-19 Sales and Marketing Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Sales and marketing ) 4 % Sales and marketing expenses for the year ended December31, 2009 was $75,357 compared to $78,689 for the year ended December31, 2008, representing a decrease of $3,332, or 4%. The decrease in sales and marketing expenses is due to, among other things, thefollowing: • Revenue share costs increased $6,748 or 283% due primarily to: (i)increased year-over-year OEM subscribers, (ii)a general increase in the revenue derived from our self-paying OEM subscribers, and (iii)an overall increase in the average revenue sharing rate of 2.5%, or 15%, as a result of certain contractual milestones beingreached. • Customer relationship management costs increased $3,481, or 105%, due to an increased volume of OEM trial vehicles and the development of targeted customer win-back and retention strategies. • Total SAC expense decreased $9,770, or 21%, primarily due to a decrease in overall product purchases of 121,000units. • Advertising and brand marketing costs declined by $3,045, or 13%, due to reduced sales and marketing expenditures during the year ended December31,2009. • Product development costs, which include costs to develop new products or re-engineer existing products, decreased $702, or 43%, due to a reduction in the development of aftermarket products. Information Technology Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Information technology 3 % Information technology expenses for the year ended December31, 2009 was $5,589 compared to $5,422 for the year ended December31, 2008, representing an increase of $167, or 3%. The moderate increase is primarily due to additional expenses incurred in support of internal systems requirements. General& Administrative Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change General and administrative ) 40 % General and administrative expenses for the year ended December31, 2009 was $4,220 compared to $7,036 for the year ended December31, 2008, representing a decrease of $2,816, or 40%. The decline is due to a decrease in the CRTC licence fees of $3,632 primarily resulting from the reversal of the PartII CRTC license fees On October7, 2009 it was announced that a settlement was reached between the Government of Canada and members of the broadcasting industry concerning PartII fees for the years 2006, 2007, 2008 and 2009. As a result of this settlement, PartII fees for those periods were waived and consequently, recorded as a reduction to general and administrative expense during the year ended December31, 2009. This was partially offset by a moderate increase in professional fees of $340 relating to, among other things, legal fees associated with regulatory matters combined with a $71 increase in facilities related expenditures. F-20 Foreign Exchange loss (gain) Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Foreign exchange loss (gain) ) % Foreign exchange loss for the year ended December31, 2009 was $297 compared to a foreign exchange gain of $266 for the year ended December31, 2008, representing a decrease of $563, or 211%. The decrease is due to unfavourable exchange rate variability between the Canadian and US dollar during 2009 relative to the comparable period ended December31,2008. Amortization Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Amortization 4 0 % Amortization for the year ended December31, 2009 was $2,353 compared to $2,349 for the year ended December31, 2008, representing an increase of $4, or0%. Interest Income Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Interest income ) 72 % Interest income for the year ended December31, 2009 was $177 compared to $633 for the year ended December31, 2008, representing a decrease of $456, or 72%. The decrease is due primarily to lower interest rates during the year ended December31, 2009 combined with a lower cash balance throughout the same period relative to the comparable period one year prior as a result of payments for copyright fees and deferred shareholder expenses noted previously. Net Income Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Net income ) % Net income for the year ended December31, 2009 was $12,973 compared to a net loss of $16,631 for the year ended December31, 2008, representing an increase of $29,604, or 178%. The increased net income for the year ended December31, 2009 is due to, among other things, thefollowing: • The non-recurring copyright fee adjustment of $4,963 relating to the 2005-2008 copyright fees described above. • The non-recurring CRTC PartII licensing fees of $3,632 described above. • Improved normalized net income increase of $21,009 after adjusting for both the non-recurring copyright fee and the CRTC PartII licensing fee adjustments described above. F-21 Cash provided by Operating Activities Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Cash provided by (used in) operating activities ) ) % Cash used in operating activities for the year ended December31, 2009 was $10,461 compared to cash provided by operating activities of $26,478 for the year ended December31, 2008, representing a decrease of $36,939, or 140%. The decrease is due to a decrease in working capital of $66,547 offset by improved net income of $29,604 during the year ended December31, 2009. The decrease in working capital is due to, among other things, thefollowing: • Deferred revenue for the year ended December31, 2009 increased approximately $3,575 as compared to an increase of approximately $25,390 for the year ended December31, 2008 as a result of the growth in the subscriber base as described above. • Accrued liabilities and accounts payable, inclusive of amounts due to related parties, for the year ended December31, 2009 decreased approximately $25,983 as compared to an increase of approximately $5,039 for the year ended December31, 2008. During the year ended December31, 2009, Sirius paid all accrued outstanding Music Royalty Fees and deferred shareholder expenses, which were non-interest bearing, including deferred SiriusXM royalties and deferred programming payments to CBC and Slaight, totalling approximately $14,000 and $21,000, respectively, which covered all periods from December31, 2005 through to December31,2009. • Accounts receivable and other assets for the year ended December31, 2009 increased $3,337 as compared to a decrease of approximately $10,373 for the year ended December31, 2008 primarily driven by the collection of an outstanding receivable from one of Sirius’ OEM partners in2008. Cash used in Investing Activities Year Ended December 31, Year Ended December 31, 2009 vs. 2008 % Change Cash used in investing activities ) ) ) 63 % Cash used in investing activities for the year ended December31, 2009 was $1,218 compared to $748 for the year ended December31, 2008, representing an increase of $470, or 63%. The increase is due primarily to additional capital assets purchased during2009. Results of Operations - Year Ended December31, 2008 compared to December31, 2007 Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Operating Metrics Self-paying subscribers 35 % Other paying subscribers 58 % Total subscribers 42 % ARPU $ $ $ ) −1 % SAC/GA $ $ $ ) −7 % CPGA $ $ $ ) −12 % F-22 Subscribers Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Self-paying subscribers 35 % Other paying subscribers 58 % Total subscribers 42 % Self-paying subscribers as at December31, 2008 totalled 596,432compared to 442,928as at December31, 2007, representing an increase of 153,504, or 35%. The increase in self-paying subscribers is due primarily to growth in the number of retail subscribers of 95,690, or 27%, and in the number of OEM subscribers of 48,203, or 460%, during2008. Other paying subscribers as at December31, 2008 totalled 295,067compared to 186,185as at December31, 2007, representing an increase of 108,882, or 58%. The increase in average other paying subscribers is due primarily to growth in the number of OEM other paying subscribers of 105,239, or 58%, as a result of increased production of vehicles with satellite radio receivers. ARPU Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change ARPU $ $ $ ) 1 % ARPU for the year ended December31, 2008 was $13.67 compared to $13.79 for the year ended December31, 2007, representing a decrease of $0.12, or 1%. The decrease in ARPU is due to, among other things, thefollowing: • A reduction attributable to a decrease in subscription revenue due to greater discounts including multiple receiver discounts, customer credits and promotional plans to entice acquisition andretention. • A reduction attributable to decreased revenue from activation fees due to a reduced percentage of Sirius’ subscriber base paying activation fees. Activation revenues are only derived on aftermarket sales which represented a smaller portion of the business during the year ended December31, 2008 relative to the OEMbusiness. • The foregoing reductions were partially offset by an increase in revenues derived from mobile services as a result of being the first full year of providing service to mobile devices which launched June2007. SAC/GA Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Subscriber acquisition costs (SAC/GA) $ $ $ ) 7 % SAC/GA for the year ended December31, 2008 was $90.23 compared to $97.04 for the year ended December31, 2007 representing a decrease of $6.81, or 7%. The decrease in SAC/GA is due to, among other things, thefollowing: • Increase in overall OEM subsidies of $2.03 per gross addition due to, among other things, new contractual agreements. • Aftermarket cost per gross addition decreased $8.84 due to lower product hardwarecosts. F-23 CPGA Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Cost per gross addition (CPGA) $ $ $ ) 12 % CPGA for the year ended December31, 2008 was $139.49 compared to $158.85 for the year ended December31, 2007, representing a decrease of $19.36, or 12%. The decrease in CPGA is due to, among other things, thefollowing: • Reduced SAC/GA of $6.81, as described above. • Reduced spending of $1,915, or 7%, in marketing and advertising as well as reduced channel costs, related to the operation of the OEM, retail and special market businesses, to acquire a subscriber of $12.53, or20%. Deferred Revenue As at December 31, As at December 31, 2008 vs. 2007 % Change Deferred revenue 40 % Deferred revenue as at December31, 2008 totalled $88,582 compared to $63,192 as at December31, 2007, representing an increase of $25,390, or 40%. The increase is driven primarily by an increase in total subscribers of 262,386, or 42%, which was partially offset by a $1, or 1%, decrease in the average deferred revenue per subscriber. Changes in average deferred revenue per subscriber can be attributed to a number of factors including, but not limited to, subscriber rate changes, length of subscriptions being sold, multiple receiver discounts, and other promotional rates to retain existing subscribers and acquire new subscribers. Broadcast Revenue Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Broadcast revenue 78 % Broadcast revenue for the year ended December31, 2008 was $111,491 compared to $62,707 for the year ended December31, 2007, representing an increase of $48,784, or 78%. The increase was attributable to an overall growth in the number of average revenue generating subscribers of 300,432, or 79%, during 2008 relative to 2007, which was partially offset by reduced ARPU of $0.12 or 1% relative to the comparable period one year prior, as described above. Equipment Revenue Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Equipment revenue 48 % Equipment revenue for the year ended December31, 2008 was $962 compared to $648 as at December31, 2007, representing an increase of $314, or 48%. The increase is primarily due an increase in sales volume of 3,366units, or 41%, combined with an increase in the average per unit selling price of $4, or5% F-24 Cost of Service Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Cost of service 55 % Cost of service for the year ended December31, 2008 was $36,488 compared to $23,570 for the year ended December31, 2007, representing an increase of $12,918, or 55%. The increase in cost of service is due to, among other things, thefollowing: • Copyright fees and SiriusXM royalties, which are both calculated as a percentage of revenue, increased $3,472, or 79%, and $2,661, or 84%, respectively, due to increased year-over-year revenue growth generated from additional subscribers. • Canadian content and talent development fees, which are also calculated as a percentage of revenues, increased $2,307, or 77%, for the year ended December31, 2008 as a result of increased revenues recognized during theyear. • Customer care costs related to call centre operations and billing and collection charges increased $322, or 6%, and $967, or 42%, respectively, due to the increased self-paying subscriberbase. • Cost of merchandise sold increased $942, or 626%. During 2007, cost of merchandise of $675 was included within total SAC expense and was reclassified as cost of service in 2008. The normalized year-over-year increase was $266 or 32%. The increase is primarily due to an increase in sales volume through our direct fulfillment channels of 3,366units, or 41%, partially offset with a decrease in the per unit average cost of $6, or6%. • Canadian programming costs increased $458, or 11%, due to the addition of programming in order to improve our existing Canadian content. • Product warranty cost increased $1,452, or 387%, due primarily to the reclassification of product warranty cost from SAC into cost of service. The normalized year-over-year increase was approximately $500 or 38% as a result of increased product purchases. • Costs related to online delivery of content increased $264, or 87%, mainly due to a full year impact of the estimated online listening usage fee and website management costs relative to2007. • Increased costs associated with the operation of the repeater network of $73, or 19%, as a result of the full year impact of three new repeaters being added in2007. F-25 Sales and Marketing Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Sales and marketing 7 % Sales and marketing expenses for the year ended December31, 2008 was $78,689 compared to $73,666 for the year ended December31, 2007, representing an increase of $5,023, or 7%. The increase in sales and marketing expenses is due to, among other things, thefollowing: • Revenue share costs increased $2,083, or 686%, due primarily to: (i)increased year-over-year OEM subscribers, (ii)a general increase in the revenue derived from our self-pay OEM customers, (iii)an overall increase in the average revenue sharing rate of 0.6%, or 4%, as a result of certain contractual milestones being reached, and (iv)a general increase in the number of OEM partners eligible for revenue sharing. • Customer relationship management costs increased $1,975, or 149%, due to an increased volume of OEM trial vehicles and the development of targeted customer win-back and retention strategies. • Total SAC expense increased $3,064, or 7%. During 2007, direct-to-consumer and warranty expenses were included within total SAC expense but were reclassified in 2008 into cost of service. Excluding the direct-to-consumer and warranty expenses, total SAC expense increased $3,721, or 9%, primarily due to an increase in the overall product purchases of 191,000units. • Advertising and brand marketing declined by $2,446, or 9%, due to reduced marketing spend during the year ended December31,2008. • Product development costs, which include costs to develop new products or re-engineer existing products, decreased $346, or 27%, due to a reduction in the development of aftermarket products. Information Technology Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Information technology 36 % Information technology expenses for the year ended December31, 2008 was $5,422 compared to $3,980 for the year ended December31, 2007, representing an increase of $1,442, or 36%. The increase is due primarily to Sirius’ growth and increased support requirements related to the operation of the subscriber management and financial systems. General& Administrative Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change General and administrative 19 % General and administrative expenses for the year ended December31, 2008 was $7,036 compared to $5,927 for the year ended December31, 2007, representing an increase of $1,109, or 19%. The increase is due to, among other things, an $860 increase in the 2artI and PartII fees resulting from the increased revenue recognized during2008. F-26 Foreign Exchange loss (gain) Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Foreign exchange loss (gain) ) ) % Foreign exchange gain for the year ended December31, 2008 was $266 compared to a foreign exchange loss of $139 for the year ended December31, 2007, representing an increase of $405, or 291%. The increase is due to favourable exchange rate variability between the Canadian and US dollar during 2008 relative to the comparable period ended December31,2007. Amortization Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Amortization 29 % Amortization for the year ended December31, 2008 was $2,349 compared to $1,820 for the year ended December31, 2008, representing an increase of $529, or 29%. The increase is primarily due to additional amortization recognized on capital assets purchased during 2008 and the full year impact of capital asset additions in2007. Interest Income Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Interest income 13 2 % Interest income for the year ended December31, 2008 was $633 compared to $620 for the year ended December31, 2007, representing an increase of $13, or 2%. The increase is due primarily to a greater cash balance, which was partially offset by lower interest rates during the year ended December31, 2008 relative to the comparable period one yearprior. Net Income (Loss) Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Net income (loss) ) ) 63 % Net loss for the year ended December31, 2009 was $16,631 compared to a net loss of $45,127 for the year ended December31, 2007, representing an improvement of $28,496, or 63%. The improvement is primarily due to increased revenues derived from subscriber growth partially offset by increases in cost of service and sales and marketing notedabove. F-27 Cash provided by Operating Activities Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Cash provided by operating activities % Cash provided by operating activities for the year ended December31, 2008 was $26,478 compared to $2,222 for the year ended December31, 2007 representing an increase of $24,256 or 1092%. The increase is due to improved net loss of $28,496 during the year ended December31, 2008 as described above, which was partially offset by a decrease in working capital of $4,770 due to, among other things, thefollowing: • Deferred revenue for the year ended December31, 2008 increased approximately $25,390 as compared to an increase of approximately $31,456 for the year ended December31, 2007 as a result of a greater subscriber growth rate in 2007 relative to2008. • Accrued liabilities and accounts payable, inclusive of amounts due to related parties, for the year ended December31, 2008 increased approximately $4,997 as compared to an increase of approximately $27,999 for the year ended December31, 2007 primarily driven by an increase in the SAC accrual for the year ended December31,2007. • Accounts receivable and other assets for the year ended December31, 2008 decreased $10,373 as compared to an increase of approximately $13,925 for the year ended December31, 2007 primarily driven by the collection of an outstanding receivable from one of Sirius’ OEM partners in2008. Cash used in Investing Activities Year ended December 31, Year ended December 31, 2008 vs. 2007 % Change Cash used in investing activities ) ) 60 % Cash used in investing activities for the year ended December31, 2008 was $748 compared to $1,865 for the year ended December31, 2007, representing an improvement of $1,117, or 60%. The improvement is due primarily to reduced capital assets purchased during2008. Liquidity and Capital Resources As at September30, 2010, Sirius had cash of $49,279. Cash increased by $30,132 from a year earlier. Sirius expects to be able to meet all of its obligations as they become due. Sirius expects to have sufficient liquidity as a result of positive cash flow from operating activities. Sirius currently has no outstanding lines of credit or debt repayment obligations. Under an amended and restated unanimous shareholder agreement dated August24, 2005 among Sirius and the Vendors (the“Sirius Shareholder Agreement”), the Vendors may be required in certain circumstances to contribute additional capital to Sirius. Upon Closing, the Sirius Shareholder Agreement will be terminated and this potential source of capital will no longer be available toSirius. F-28 Contractual Commitments Sirius has entered into a number of leases and other contractual commitments. The following table summarizes its outstanding contractual commitments as of September30,2010: Payments due by period Total Less than 1year 1-3years 4-5years After 5years Operating leases Purchase obligations 31,176 13,559 8,231 5,613 3,773 Cash, end of period 34,255 14,567 9,070 6,435 4,183 Capital Expenditures On April1, 2010, Sirius executed a professional services agreement with IDS Scheer Canada,Ltd. for the implementation of Sirius’ SAP subscriber management and financial system. The agreement calls for seven (7)milestone payments totalling approximately $1,495. To date, Sirius has paid approximately $608 with the remainder expected to be paid in 2011 as the project milestones are reached. Sirius expects to fund these payments out of cash flow from operating activities. Off-Balance Sheet Arrangements Sirius has no off-balance sheet arrangements. Transactions with Related Parties Sirius has the following transactions with related parties. The related party transactions described below have been measured at their respective exchange amounts, being the consideration established and agreed to by the related parties. In fiscal 2005, Sirius entered into a licence and service agreement with SiriusXM whereby Sirius acquired the right to distribute channels owned or licensed by SiriusXM within Canada. In return, Sirius is obligated to pay SiriusXM a percentage of its gross revenue based on subscriber levels (ranging between 5% to 15% and currently set at 10%). In addition, Sirius has entered into agreements to purchase computer hardware and software from SiriusXM. The purchases of property and equipment and intangible assets from SiriusXM are noted in the tablebelow. Sirius entered into two 12-year, non-exclusive, non-transferable license agreements with CBC and Slaight whereby Sirius obtained distribution rights to transmit channels currently owned by these parties within Canada. Under its agreement with the CBC, Sirius is required to pay CBC an aggregate annual license fee equal to $2,100 and to reimburse CBC for any out of pocket costs that exceed that amount and that are approved by the board of directors of Sirius. Effective September1, 2008, Slaight continues to provide only a trademark licence toSirius. Pursuant to an operations and technical maintenance services agreement dated January1, 2006 between Sirius and CBC, CBC provides all monitoring, maintenance, repair and emergency services for Sirius’ repeater network, and manages the various rooftop agreements where the repeaters are situated. In consideration for its services, Sirius pays CBC annual maintenance fees of approximately $240 per year (increasing by the greater of 3% or CPI) as well as parts and labour for service calls and repairs. Sirius also pays CBC a fee for negotiating and managing the various rooftop agreements based on the lease amounts paid by Sirius for the right to place the repeaters on the applicable rooftops (15% in the initial year and 10% thereafter). Each of the Vendors has subscribed for $12,000 ClassC shares in the capital of Sirius (the“Sirius ClassC Shares”). As of September30, 2010, accumulated dividends owing from Sirius to each of the Vendors is notedbelow. F-29 As at the dates noted below, Sirius had the following amounts due to related parties, which were in the normal course ofoperations. As at September30 As at December31 CBC Slaight SiriusXM 10,417 7,634 16,842 Total 19,977 15,807 28,407 Less current portion 19,977 15,807 28,407 Non-current due to related parties - - - Included within the above amounts are accumulated dividends owing to shareholders as noted in the tablebelow. As at September30 As at December31 CBC Slaight SiriusXM 4,375 3,657 2,724 Total 13,172 11,018 8,174 In addition, property and equipment and intangible assets totalling the amounts noted below relating to, among other things, terrestrial repeater upgrades from CBC, and computer software and hardware from SiriusXM are presented within the balance sheets as of the respective dates. As at September30 As at December31 Property& Equipment SiriusXM - CBC - 32 Intangibles SiriusXM Total 234 397 1,052 Related party transactions with the parties listed above included within the statement of operations and deficit for the respective periods are asfollows: Nine Months Ended September 30 Year Ended December31 Cost of service Sales and Marketing Information technology General and administrative 11 - 75 Total 17,713 21,932 25,095 F-30 Critical Accounting Policies and Estimates Use of estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and related disclosure of contingent assets and liabilities. On an ongoing basis, Sirius evaluates its estimates, including those related to the valuation of accounts receivable and other receivables, accounts payable and accrued liabilities and the useful lives of long-lived assets. Sirius relies on historical experience and on various other assumptions that are believed to be reasonable under the circumstances in making judgments about the carrying value of assets or liabilities that are not readily apparent from other sources. Actual results could differ from those estimates under different assumptions orconditions. Revenue recognition Sirius derives revenue primarily from subscriber service, activation fees (netof customer rebates earned) and sale of equipment). Revenue from subscribers consists of subscription fees, non-refundable activation fees, and the effects of rebates. Revenue is recognized as it is realized or realizable andearned. Sirius recognizes subscription fees as service is provided to the subscriber. Prepaid subscription fees are recorded as deferred revenue and amortized to revenue ratably over the term of the applicable subscriptionplan. At the time of sale, vehicle owners purchasing or leasing a vehicle with a subscription to Sirius’ service typically receive between a three-month and one-year prepaid subscription. Prepaid subscription fees received from automakers are recorded as deferred revenue and amortized to revenue ratably over the service period, upon activation. Sirius reimburses automakers for certain costs associated with the satellite radio installed in the applicable vehicle at the time the vehicle is manufactured. The associated payments to the automakers are included in subscriber acquisition costs, which are part of sales and marketing. Although Sirius receives payments from the automakers, they do not resell the service; the automakers facilitate the sale of the service to their customers, acting similarly to an agent. In the opinion of management, this is the appropriate characterization of Sirius’ relationship with automakers since Sirius is responsible for providing the service to the customers, including being obligated to the customers in the case of an interruption ofservice. Activation fees are recognized evenly over the estimated term of a subscriber relationship which is based upon historical customer subscription terms of similar businesses. Sirius currently estimates this period to be 3.5years. Equipment revenue from the direct sale of satellite radios and accessories is recognized upon shipment. Shipping and handling costs billed to customers are recorded as revenue. Shipping and handling costs associated with shipping goods to customers are recorded within cost of service expenses. Interest income is accrued as earned. Foreign currency translation Monetary assets and liabilities denominated in foreign currencies are translated into Canadian dollars at the exchange rates in effect at the balance sheet dates and non-monetary items are translated at rates in effect when the assets were acquired or obligations incurred. Revenue and expenses are translated at average exchange rates prevailing during the year. All exchange gains or losses are included in the determination of net income (loss) for theperiod. Inventory Inventory is valued at the lower of invoiced cost and net realizable value using a standard costing system. The balance consists of finishedgoods. F-31 Property and equipment Property and equipment are reported at cost less accumulated amortization. Amortization is calculated using the straight-line method over the estimated useful lives of Sirius’ property and equipment asfollows: Terrestrial repeaters 7years Computer hardware 3years Office equipment 3-5years Furniture and fixtures 7years Leasehold improvements Term of lease Intangible assets Intangible assets with definite useful lives are amortized over their useful lives using the straight-line method asfollows: Computer software 3-5years Computer software licences Term of licence Sirius evaluates the recoverability of intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the intangible assets may not berecoverable. Impairment of long-lived assets Sirius evaluates the recoverability of long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable. This valuation is performed by comparing the carrying amounts of these assets to the related estimated undiscounted future cash flows expected to be derived from these assets. If these future cash flows are less than the carrying amount of the asset, then the carrying amount of the asset is written down to its fair value, based on the related estimated discounted future cash flows. While Sirius believes that its estimates of future cash flows are reasonable, different assumptions regarding such cash flows could materially affect its evaluations of asset recoverability. Employee savings plan Sirius sponsors the SiriusInc. Group Registered Retirement Savings Plan (“RRSP”)/Deferred Profit Sharing Plan (“DPSP”) (the“Plan”) for eligible employees. The Plan allows eligible employees to voluntarily contribute to a Group RRSP subject to certain defined limitations. Currently, Sirius matches 100% of an employee’s voluntary contributions via a DPSP, up to 4% of an employee’s pre-tax base salary, in the form of cash contributions. F-32 Income taxes Income taxes are accounted for under the liability method of accounting for income taxes. Under this method, future tax assets and liabilities are recognized for the differences between the financial statement and income tax bases of assets and liabilities, and for operating losses. A valuation allowance is provided for the portion of future tax assets that is more likely than not to remain unrealized. Future tax assets and liabilities are measured using the substantively enacted tax rates and laws expected to apply when these assets or liabilities are expected to be realized orsettled. At September30, 2010, Sirius has approximately $91,924 in Canadian non-capital tax losses available to be applied against future years’ taxable income, which expire asfollows: $ 4,096 Total 91,924 Advertising costs Advertising costs are expensed as the services are received. Financial instruments All financial instruments are classified into the following categories: held for trading, held to maturity investments, loans and receivables, available-for-sale financial assets or other liabilities. All financial instruments are included in the financial statements and are initially measured at fair values. Subsequently, all financial instruments are re-measured to fair value at each reporting period except for loans and receivables, held-to-maturity investments and other financial liabilities which are measured at amortized cost using the effective interest method. Held-for-trading financial instruments are subsequently measured at, fair value and all gains and losses as a result of measurement are included in the statements of operations and comprehensive income (loss) in the period in which they arise. Available-for-sale financial instruments are subsequently measured at fair value with revaluation gains and losses included in other comprehensive income until the instrument is derecognized or an impairment loss isrecognized. Subscriber acquisition costs Subscriber acquisition costs consist of costs incurred to acquire new subscribers and include hardware subsidies paid to radio manufacturers, distributors and automakers, including subsidies paid to automakers who include a satellite radio and a prepaid subscription to our service in the sale or lease price of a new vehicle; subsidies paid for chip sets and certain other components used in manufacturing radios; device royalties for certain radios; commissions paid to retailers and automakers as incentives to purchase, install and activate radios; and provisions for inventory allowance. Subscriber acquisition costs do not include advertising, loyalty payments to distributors and dealers of radios and revenue share payments to automakers and retailers ofradios. Subsidies paid to radio manufacturers and automakers are expensed upon shipment of product. Commissions paid to retailers and automakers are expensed upon either the purchase or activation ofradios. F-33 Accounting Pronouncements and Changes Effective January1, 2009, Sirius adopted Section3064 of the CICA Handbook, “Goodwill and Intangible Assets”, which replaces the existing Section3062, “Goodwill andOther Intangible Assets”, and Section3450, “Research andDevelopment Costs”. In conjunction with the issuance of this new standard, the CICA has amended Section1000, “Financial Statement Concepts”. These changes clarify the criteria for asset recognition for an internally developed intangible asset and reinforce the distinction between costs that should be expensed and those that should be capitalized. This standard was applied retrospectively by Sirius in 2009, with restatement of prior periods. Upon adoption of this standard, Sirius reclassified the net carrying value of its computer software and computer software licenses from property and equipment to intangible assets. As at September30, 2010 the resulting adjustment that was recorded in Sirius’ financial statements was $4,003 from property and equipment, net, to intangible assets, net, (years ended December31, 2009 and 2008 were $3,038 and $3,778, respectively). A corresponding adjustment of $448 and $1,083 for the three-month and nine-month periods ended September30, 2010, respectively, were made from amortization of property and equipment to amortization of intangible assets compared with $306 and $900 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $1,215, $1,231, and $911, respectively). In February2008, Canada’s Accounting Standards Board confirmed that Canadian GAAP, as used by publicly accountable enterprises, will be fully converged to International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). Sirius is currently assessing the impact of the adoption of IFRS on its financial statements. Section1582 of the CICA Handbook, “Business Combinations”, replaces the existing Section1581, Business Combinations. The CICA also issued Section1601, “Consolidated Financial Statements” and Section1602, “Non-Controlling Interests”, which replaces Section1600, Consolidated Financial Statements. These new sections are based on the IASB’s IFRS3, “Business Combinations” and will replace the existing guidance on business combinations and consolidated financial statements. The objective of the new standards is to harmonize Canadian accounting for business combinations with the international and U.S.accounting standards. The three new standards have to be adopted concurrently and will apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January1,2011. PRINCIPAL SECURITY HOLDERS The following table shows the name of each person or company who, as of the date hereof, owned beneficially and of record, any of the Sirius ClassA Shares, Sirius ClassB Shares or Sirius ClassC Shares. As of the date hereof, Sirius had outstanding 6,262fully paid and non assessable Sirius ClassA Shares (representing a 100% voting interest), 3,738fully paid and non-assessable Sirius ClassB Shares and 3,600,000fully paid and non-assessable Sirius ClassCShares. Shareholder ClassA ClassB ClassC Canadian Broadcasting Corporation 0 Slaight CommunicationsInc. 0 SiriusXM RadioInc. Total F-34 DIRECTORS AND EXECUTIVE OFFICERS The following table provides the names of the current directors and executive officers of Sirius, their municipalities of residence, position, and principal occupations. Name, Municipality of Residence Position with Company Principal Occupation William Atkinson Ontario, Canada Director since 2004 Executive Director, Business Development, Canadian Broadcasting Corporation David Coriat Ontario, Canada Director since 2004 Executive Vice-President& CFO, Slaight CommunicationsInc. Guy Johnson British Columbia, Canada Director since 2004 Entrepreneur Sherry Kerr Ontario, Canada General Counsel since 2006 Vice President and General Counsel, Sirius CanadaInc. Dale Lastman Ontario, Canada Director since 2008 Lawyer Jason Redman Ontario, Canada Chief Financial Officer since2010 Chief Financial Officer, Sirius CanadaInc. Mark Redmond Ontario, Canada President and Chief Executive Officer since 2005 President and Chief Executive Officer, Sirius CanadaInc. Michel Tremblay Ontario, Canada Director since 2004 Senior Vice-President, Corporate Strategy and Business Partnerships, Canadian Broadcasting Corporation Jennifer Witz NewYork, UnitedStates of America Director since 2009 Vice President, Finance, SiriusXM RadioInc. Conflicts of Interest Certain of the directors of Sirius are also directors and/or officers of entities that may have contractual relationships with Sirius from time to time, including those described under the heading “Material Contracts” below. RISK FACTORS This section describes some of the risks that could affect Sirius’ business, financial condition and results of operation. The factors below should be considered in connection with any forward-looking statements in this document and with the cautionary statements contained in “Forward-Looking Statements” at the beginning of thisdocument. If any of the risks described below materialize, Sirius’ business, financial condition or results of operation could be materially and adversely affected. The risks described below are not the only risks facing Sirius and its business. Additional risks and uncertainties not presently known to Sirius or that Sirius currently considers immaterial may also materially affect its business operations and financial condition. Risks Related to Sirius’ Business Sirius’ cumulative expenditures have been significant. Sirius has expended and will continue to expend significant funds for marketing, developing its SAP subscriber management and financial systems, maintaining and enhancing its terrestrial repeater network, programming and distribution contracts, royalty fees and the maintenance of its office facilities. F-35 General economic conditions may adversely affect Sirius’ financial results and financial position. The purchase of a satellite radio subscription is discretionary. A slowing recovery of the Canadian economy may affect Sirius’ net subscriber additions in 2011 andbeyond. The sale and lease of vehicles with satellite radios is an important source of subscribers for Sirius. The potential for a bankruptcy of one or more major auto companies in the UnitedStates and the slow recovery of vehicle sales in Canada may negatively impact Sirius’ subscriber growth in 2011 andbeyond. At this time, Sirius is unable to predict how current market conditions may affect its financial results from operations. General market conditions may affect Sirius’ ability to continue to generate increasing revenue growth in its OEM business should Canadian demand for automobiles equipped with the Sirius receiver decline in a significant manner. Demand for Sirius’ service may be insufficient for it to remain profitable. Sirius cannot estimate with any certainty whether consumer demand for its service will be sufficient for it to continue to increase the number of subscribers at historical rates or the degree to which it will meet that demand. As at September30, 2010 Sirius had 786,468total self-paying subscribers (asdefined in the Operating Definitions set out under the heading “Management Discussion and Analysis of Financial Condition and Results of Operation - Operating and Financial Definitions”) an increase of 117,323total subscribers as compared to 669,145total self-paying subscribers as at September30, 2009. Among other things, continuing and increased consumer acceptance of Sirius’ satellite radio service in Canada will dependupon: • the willingness of consumers, on a mass-market basis, to pay subscription fees to obtain satellite radio service;and • the marketing and pricing strategies that Sirius employs and that are employed by its competitors. If demand for Sirius’ service diminishes, it may not be able to generate sufficient revenues to generate positive cash flow or remain profitable which may have a material adverse effect on Sirius’ business. Sirius relies on its exclusive relationship with SiriusXM for the provision of the satellite radioservice. Sirius has an exclusive agreement with SiriusXM to provide SiriusXM’s Sirius branded satellite digital audio radio services, or Sirius SDARS, in Canada. Sirius’ success as a business depends on SiriusXM’s cooperation and its programming content, satellite network and underlying technology, as well as SiriusXM’s operational and marketing efficacy, competitiveness, finances, regulatory status and overall success in the U.S.Because of Sirius’ dependency on SiriusXM, should SiriusXM’s business suffer as a result of increased competition, increased costs of programming, satellite malfunctions, regulatory changes, adverse effects of litigation or other factors, Sirius’ business may suffer as well. Furthermore, a breach of Sirius’ agreement with SiriusXM or a failure by SiriusXM to perform its part of the agreement would have detrimental financial and operational consequences to Sirius’ business. Sirius’ agreement with SiriusXM, which became effective August24, 2005, is only for an initial term of twelve years, with certain renewal terms to be negotiated. If Sirius is unable to renew or extend its agreement with SiriusXM at the conclusion of the twelve-year term, it could be impossible to operate its business. Please see below for additional risks related to Sirius’ relationship with SiriusXM. Sirius relies on SiriusXM’s satellite network for the delivery of its service. An operational failure or loss of SiriusXM’s operational satellites for the Sirius SDARS would, at least temporarily, affect the quality of Sirius’ service, and could interrupt the continuation of Sirius’ service and harm Sirius’ business. A number of other factors could decrease the useful lives of SiriusXM’s satellites for the Sirius SDARS, including: • defects in design or construction; • loss of on board station-keeping system; • failure of satellite components that are not protected by back-up units; F-36 • electrostatic storms; and • collisions with other objects in space. Sirius’ network of terrestrial repeater communicates principally with one of SiriusXM’s satellites. If a satellite fails, all of the repeaters would have to be re-pointed to communicate with another of SiriusXM’s satellites. This would result in a degradation of service that could last several days and could harm Sirius’ business. Sirius must maintain and pay copyright licence fees for music rights which may increase and become more costly thanexpected. Sirius pays copyright tariffs to the following Canadian copyright collectives in order to operate its service: the Society of Composers, Authors and Music Publishers of Canada/Société canadienne des auteurs, compositeurs et éditeurs de musique (SOCAN), The Re:Sound, formerly the Neighbouring Rights Collective of Canada (NRCC) and CSIInc. (CSI), the joint venture of The Canadian Musical Reproduction Rights AgencyLtd. (CMRRA) and The Society for the Reproduction Rights of Authors, Composers and Publishers in CanadaInc./Société du droit de reproduction des auteurs, compositeurs, et éditeurs au Canada (SODRAC)Inc. On April11, 2009 the Copyright Board certified the Statement of Royalties to be Collected by SOCAN, NRCC and CSI in Respect of Multi-Channel Subscription Satellite Radio Services, as amended, by an Erratum issued on May16, 2009 (the“Tariff”). CSI and Sirius filed an application for judicial review of the Tariff with the Federal Court of Canada, which was heard on September7 and8, 2010. In a judgment dated December16, 2010, the Federal Court of Canada dismissed the application. It is not known, as of the date of this Circular, whether the Federal Court of Appeal’s decision will be the subject of any subsequent application by CSI for leave to appeal to the Supreme Court ofCanada. The final outcome of this legal proceeding could affect the amount of fees that are payable under the Tariff by the Sirius to CSI for the 2006 to 2009 calendar years and for future periods. In addition, as the Tariff only sets out the rates for certain prescribed years, the copyright collectives have applied to the Copyright Board for certification of higher royalty rates in the future. Sirius’ accrual for payment of these copyright fees is based on the current rates set out in the Tariff. In Canada, copyright tariffs are filed with the Copyright Board before March31 of each year, and become effective in January of the following calendar year. Royalty fees payable under these tariffs may be significantly more costly than anticipated and accruedfor. Higher than expected costs of attracting new subscribers or higher subscriber turnover could each adversely affect Sirius’ financial performance and operating results. Sirius has continued to spend substantial funds on advertising, marketing and subsidizing costs of radio devices in transactions with car and radio manufacturers, retailers and other parties to obtain, or as part of the expense of attracting, new subscribers. Sirius’ ability to sustain positive free cash flow and profitability depends on its ability to continue to maintain or lower these acquisition costs. If the costs of attracting new subscribers and retaining subscribers are greater than expected, Sirius’ financial performance and results of operations could be adversely affected. Sirius is experiencing, and expects to continue to experience, subscriber turnover, or churn. Sirius cannot predict the amount of churn it will experience over the longer term. If Sirius is unable to retain its current subscribers, or the costs of retaining subscribers are higher than it expects, its financial performance and operating results could be adversely affected. Sirius’ inability to retain customers who either purchase or lease new vehicles with its service beyond the promotional period, or who purchase or lease a new vehicle that includes a prepaid subscription to its service, and subscriber churn could adversely affect its financial performance and results ofoperations. F-37 Sirius’ inability to retain customers, including those who purchase or lease vehicles that include a subscription to its service, could adversely affect its financial performance. Sirius experiences subscriber turnover, or churn, among its customers. To the extent Sirius’ churn is greater than it currently experiences and anticipates, it may be more costly for Sirius to acquire a sufficient customer base to generate revenues that will enable it to sustain positive free cash flow and profitability. In particular, Sirius cannot predict how successful it will be at retaining customers who purchase or lease vehicles that include a subscription to its service, beyond the promotional period. Competition from XMCanada and other traditional and emerging audio entertainment providers could adversely affect Sirius’ revenues. In seeking market acceptance, Sirius encounters competition for listeners from many sources, including traditional and digital AM/FMradio, XMCanada, other Canadian subscription radio services, Internet based audio providers, direct broadcast satellite television audio service, MP3players, and digital cable systems that carry audioservice. Sirius’ direct competitor in satellite radio service is the Company, which operates through its wholly owned subsidiary, XMCanada and is the only other licensee for satellite radio service inCanada. XM Canada’s application for a satellite radio service was approved at the same time as Sirius’. XMCanada launched its satellite radio service on November22, 2005. XMCanada broadcasts channels and offers programming that Sirius does not offer, and XMCanada’s satellite radio service may be offered as an option on various Canadian car model brands, certain of which may not offer Sirius’ service. XMCanada may offer a more attractive service or enhanced features, may have stronger marketing or distribution channels, and either or both may gain a competitive advantage overSirius. In addition, unlike satellite radio, traditional AM/FMradio already has a well-established and dominant market presence for its services and generally offers free broadcast reception supported by commercial advertising, rather than by a subscription fee. Many radio stations offer information programming of a local nature, such as traffic and weather reports, which Sirius is not permitted to offer under its satellite radio licence. To the extent that consumers place a high value on these features of traditional AM/FMradio, Sirius is at a competitive disadvantage to the dominant providers of such audio entertainment services. In the U.S., some radio stations have begun reducing the number of commercials per hour, expanding the range of music played on the air and experimenting with new formats in order to compete more directly with satellite radio. Further, radio companies may launch an advertising campaign designed to assert the benefits of traditional AM/FMradio, as compared with satellite radioservice. Digital (orHD or high definition) radio broadcast services have been expanding, and as many as 1,500radio stations in the UnitedStates have begun digital broadcasting and approximately 3,000have committed to broadcasting in digital format. The technology permits broadcasters to transmit as many as five stations per frequency. To the extent that traditional AM/FMradio stations in Canada adopt digital transmission technology, any competitive advantage that Sirius enjoys over traditional radio because of its digital signal would belessened. Internet radio broadcasts have no geographic limitations and can provide listeners with radio programming from around the country and the world. Sirius expects that improvements from higher bandwidths, faster modems and wider programming selections and mobile Internet service will make Internet radio increasingly competitive as well. In light of the increasing popularity of Internet radio, Sirius has an Internet based version of Sirius’ service, as a free service to Sirius subscribers as well as offering free trials at various times for which individuals maysubscribe. Smart phones, wireless choices and other portable digital music players allow users to download and purchase music through online music stores, as well as convert music on compact disc to digital files. Smart phones and portable devices are also compatible with certain car stereos and various home speaker systems. Sirius’ portable digital audio players compete with the smart phones and other downloading technology and F-38 devices, and some consumers may use their digital music players in their vehicles rather than subscribe to satellite radio. The audio entertainment marketplace continues to evolve rapidly, with a steady emergence of new media platforms and portable devices that compete with Sirius now or that could compete with Sirius in the future. For example, Slacker and other companies have begun to introduce portable music players offering customizable Internet-based channels. Ford and Microsoft recently started an in-car communications system called “Sync,” which allows drivers to use voice commands or steering wheel controls to play songs from their digital-music players. In addition, ICO Global Communications (Holdings) Limited recently demonstrated a satellite-based mobile entertainment platform to deliver live broadcast media nationwide through a hybrid satellite and terrestrial repeater network. Sirius’ business depends in large part upon automakers, whose sales are dependent on general macroeconomic conditions. The sale and lease of vehicles with satellite radios is an important source of subscribers for Sirius’ satellite radio services. Sirius has entered into several exclusive factory installed arrangements with Canadian auto manufacturers, including, among others, Bentley Motors CanadaLtd., BMW CanadaInc., Ford Motor Company Canada, Limited, Chrysler CanadaInc., Jaguar Land Rover CanadaULC, Mazda CanadaInc., Mercedes-Benz CanadaInc., Volkswagen CanadaInc., Audi CanadaInc., and KIA CanadaInc. for installation of Sirius satellite radios in many of these auto manufacturers’ vehicles. Sirius spends a significant amount of money on marketing expenditures towards auto manufacturers’ initiatives, and purchasers of these auto manufacturers’ vehicles represent a substantial proportion of Sirius’ subscriberbase. Current economic conditions could negatively impact subscriber growth for Sirius’ services in 2011 and beyond. Although auto sales are slowly recovering, Sirius’ ability to convert customers on trial subscriptions into paying customers may become more difficult due to general economic conditions and consumers’ cautiousness around discretionary purchases. Subscription growth is dependent, in large part, on sales and vehicle production by automakers. Automotive sales and production are dependent on many factors, including the availability of consumer credit, general economic conditions, consumer confidence and fuel costs. To the extent vehicle sales by automakers decline, or the penetration of factory-installed satellite radios in those vehicles is reduced, and there is no offsetting growth in vehicle sales or increased penetration by other automakers, subscriber growth for Sirius’ service will be adversely impacted. The customers of auto manufacturers with which Sirius has reached agreements may not subscribe or be attracted to Sirius’ service. If any of these auto manufacturers with which Sirius has reached arrangements lose market share to manufacturers with whom Sirius does not have distribution arrangements or the market in general experiences a downturn, then Sirius’ business may also be adversely affected. Sirius’ service network or other facilities could be damaged by natural catastrophes, which would adversely affect itsbusiness. Since Sirius’ ground-based network of terrestrial repeaters are attached to towers, buildings and other structures around the country, an earthquake, tornado, flood, power outage or other catastrophic event anywhere in Canada could temporarily damage the network, interrupt Sirius’ service and harm its business in the affected area. Sirius does not have replacement or redundant facilities that can be used to assume the functions of the repeater network in the event of a catastrophic event. Any damage to the repeater network would likely result in degradation of Sirius’ service for some subscribers and could result in complete loss of service in affectedareas. F-39 Adverse impact of litigation, claims, patent, copyright and other infringement could be material to Sirius’ bottomline. In the ordinary course of business, Sirius may become aware from time to time of claims or potential claims, or may become party to legal proceedings arising out of various matters, such as contract matters, employment related matters, issues relating to Sirius’ repeater network, product liability issues, and copyright, patent, trademark or other intellectual property matters. Third parties may bring suit relating to such matters. Sirius cannot predict the outcome of any such claim, potential claim or these lawsuits and legal proceedings with certainty. Nevertheless, Sirius believes that the outcome of any such claim, potential claim or proceeding, of which it is currently aware, even if determined adversely, would not have a material adverse effect on its business, consolidated results of operations or financial position. Sirius’ service could be interrupted in areas where there is no direct line of sight access to a satellite or a terrestrial repeater, which would adversely affect itsbusiness. Sirius’ service may be unavailable or interrupted from time to time at specific locations where radios cease to have direct line of sight access to a satellite or a terrestrial repeater (e.g.,in tunnels, parking garages, or within or next to buildings). Sirius’ service could also be subject to occasional interference from other broadcasting sites. Such service disruptions, if for a prolonged and sustained period of time, could have a material adverse impact on Sirius’ business. Sirius relies on third parties for the manufacture and distribution of Siriusradios. Many of the tasks associated with manufacturing and distribution of Sirius radios are dependent on the efforts and performance of third parties that are outside of Sirius’ control. If one or more of these third parties do not meet their obligation towards Sirius, Sirius’ operations could be materially adversely affected. Sirius relies on third party manufacturers and distributors to manufacture and distribute Sirius radios. If current manufacturers of Sirius radios fail to develop Sirius radios for timely commercial sale, at an affordable price and for mass market nationwide distribution, Sirius’ revenue and subscriber growth may be impeded and its business may be adversely impacted. A bankruptcy or financial difficulties of a third party with whom Sirius has a significant relationship could harm Sirius’ results ofoperations. In the event that any third party with whom Sirius has significant relationships, including any distributor, licensor, OEM or radio supplier, filesa petition in or is assigned into bankruptcy or becomes insolvent, or makes any assignment for the benefit of creditors or makes any arrangements or otherwise becomes subject to any proceedings under applicable bankruptcy laws or insolvency laws with a trustee, or receiver appointed in respect of a substantial portion of its property, or in the event that such a third party liquidates or winds up its daily operations for any reason whatsoever, then Sirius’ business and results of operations would likely be materially adversely affected. Sirius needs people with special skills to develop and maintain its service. If Sirius cannot find and keep these people, its business couldsuffer. Sirius depends on the continued efforts of its executive officers and key employees, who have specialized technical knowledge regarding its repeater network, broadcast facilities, information technology systems and radio systems and business knowledge regarding the radio industry and subscription services. Sirius strives to retain key individuals by providing a competitive remuneration package. If Sirius loses the services of one or more of these employees, or fails to attract qualified replacement personnel, it could harm its business and its future prospects. F-40 Sirius’ terrestrial repeater network may not provide an adequate level of reception and Sirius may be required to incur additional capital expenditures in order to enhance its repeater network; Sirius relies on CBC for certain operations and property management services as well as technical supervision and maintenance services for its repeater network. Sirius has built a terrestrial repeater network. As Sirius continuously tests reception and receives direct consumer feedback, it may find that it requires more repeaters than it currently has in order to provide a level of signal availability that will be acceptable to its customers. To the extent Sirius needs a more robust repeater network than it currently has, its capital requirements may be higher than it anticipates and it may need to seek funding either through bank, equity or debt financing. Such financing may not be available and, if available, may not be available on commercially reasonable terms. Sirius relies on CBC to provide certain operations and property management services as well as technical supervision and maintenance services in respect of its repeater network. If CBC fails to perform its obligations under this arrangement, it could adversely affect the performance of Sirius’ repeater network, which could reduce the attractiveness of its service to subscribers and its business could be adversely affected. Sirius may from time to time modify its business plan, and these changes could adversely affect it and its financial condition. Sirius regularly evaluates its plans and strategy. These evaluations often result in changes to its plans and strategy, some of which may be material and significantly change its cash requirements or results of operations. These changes in Sirius’ plans or strategy may include: the acquisition or termination of unique or compelling programming; the introduction of new features or services; significant new or enhanced distribution arrangements; and investments in infrastructure, such as equipment or radio spectrum; and acquisitions, including acquisitions that are not directly related to Sirius’ satellite radiobusiness. Rapid technological and industry changes could adversely impact Sirius’ services. The audio entertainment industry is characterized by rapid technological change, frequent new product innovations, changes in customer requirements and expectations, and evolving standards. If Sirius is unable to keep pace with these changes, its business may be unsuccessful. Products using new technologies, or emerging industry standards, could make Sirius’ technologies less competitive in the marketplace. Consumers could pirate Sirius’ services. Individuals who engage in piracy may be able to obtain or rebroadcast Sirius’ satellite radio service or access the Internet transmission of Sirius’ services without paying the subscription fee. Although Sirius uses encryption technologies to mitigate the risk of signal theft, such technologies may not be adequate to prevent theft of the signals. If signal theft becomes widespread, it could harm Sirius’ business. Changes in consumer protection laws and their enforcement could damage Sirius’ business. Sirius engages in extensive marketing efforts to attract and retain subscribers to its services. Sirius employs a wide variety of communications tools as part of its marketing campaigns, including print, radio and online advertising, telemarketing efforts and email solicitations. Various governmental agencies have responsibility for consumer protection and have jurisdiction over components of Sirius’ consumer marketing efforts. Consumer protection laws, rules and regulations are extensive and have developed rapidly. Consumer protection laws in certain jurisdictions cover nearly all aspects of Sirius’ marketing efforts, including the content of its advertising, the terms of consumer offers and the manner in which it communicates with subscribers and prospective subscribers. Sirius is engaged in considerable efforts to ensure that all its activities comply with federal and provincial laws, rules and regulations relating to consumer protection. Modifications to federal and provincial laws, rules and regulations concerning consumer protection, including decisions by federal and provincial courts and agencies interpreting these laws, could have an adverse impact on Sirius’ ability to attract and retain subscribers to its services. While Sirius monitors the changes in and interpretations of these laws in consumer-related settlements and decisions, and while Sirius believes that it is in material compliance with applicable laws, there can be no assurances that new laws or regulations will not be enacted or adopted, or preexisting laws or regulations will not be more strictly enforced, which might adversely affect Sirius’ operations. F-41 Risks Related To Regulatory Matters Failure to comply with CRTC and Industry Canada requirements could damage Sirius’ business. As a licensee under the Broadcasting Act (Canada), Sirius is subject to CRTC policies and regulations, and the specific conditions of its broadcasting licence. Those conditions of licence include, amongst other things, those requirements listed above under the heading “Description of the Business - Regulatory Matters”. As one of two operators of a commercial satellite radio service in Canada, Sirius is subject to Industry Canada rules and regulations which require Sirius to meet certain conditions including the power level of radio emissions its receivers may produce, coordination of its satellite radio service with radio systems operating in the same range of frequencies in neighbouring countries and coordination of its communications links to its satellites or terrestrial repeaters with other systems that operate in the same frequency band. Non-compliance by Sirius with these conditions could result in additional costs, fines, additional licence conditions, licence revocation or other detrimental Industry Canadaactions. Sirius’ CRTC licence is conditional on its commitment to contribute a portion of its revenues each year to the development of Canadian content and talent which may adversely affect its profitability. Pursuant to Sirius’ broadcasting licence, it must contribute, based on a prescribed percentage of its revenue each year, to the development of Canadian content, talent and capabilities over the term of the licence. In the event Sirius is unable to meet these contribution requirements, its licence could be revoked and it would lose its ability to continue operating inCanada. The licence granted by the CRTC is valid for a period of six years and must be renewed prior to August31, 2011 unless otherwise extended by the CRTC. The CRTC has no obligation to renew the licence and if the licence is renewed it may be on conditions different than those existing today. If Sirius is unable to renew this licence, then it will be unable to continue legally carrying on a satellite radio business in Canada. Sirius has applied for a one-year administrative extension to its current licence on the same terms and conditions as are currently inforce. Given the conditions of the licence imposed by the CRTC, Sirius may not be able to offer a service that is sufficiently competitive to other audio offerings, both in Canada and the U.S.If the Sirius service in Canada is substantially different from SiriusXM’s offering in the U.S., or if there are specific channels that are offered in the U.S.but are not offered by Sirius in Canada, Canadians may attempt to subscribe via the U.S.services (XMSatellite Radio or Sirius Satellite Radio in the U.S.) instead of with Sirius. A significant gray market for U.S.based satellite radio has already developed in Canada and its continued strength may have a material adverse effect on Sirius’ business. Broadcasting licence fees are payable by Sirius to the CRTC, based on the broadcasting regulatory costs incurred each year by the CRTC and other federal departments or agencies, including spectrum management costs. A failure to pay these fees on a timely basis or at all could result in the loss of Sirius’ licence. Fees may vary from year to year based on increasing broadcasting regulatory costs incurred by the CRTC and other federal departments oragencies. Sirius may be subject to interference from adjacent radio frequency users, such as recently licensed WCS telecommunications services. Further, Sirius may be restricted by Industry Canada in the transmitting power levels or the location(s) of the terrestrial repeater facilities that it will require to serve urbanareas. Industry Canada may require Sirius to correct any interference, at Sirius’ cost, to existing broadcasting or land-mobile services (including WCS licensees) caused by the operation of Sirius’ terrestrial repeaters. Sirius may also be required to bear the costs of relocating some incumbent Fixed Service (FS) Operators within the 2320-2356MHz band, whose stations are within 300kilometers of the terrestrial repeater transmitter sites. Sirius is required to adhere to Safety Code6 “Limits of Human Exposure to Radiofrequency Electromagnetic Fields in the Frequency Range from 3kHz to 300GHz” (“Safety Code6”) prepared by the Radiation Protection Bureau of Health Canada in 1999, as amended from time to time. Sirius is required to conduct Radio Frequency surveys, at repeater facilities, in order to verify compliance with Safety Code6, and if such facilities do not comply with Safety Code6, Sirius may be required by Industry Canada to reduce power levels or curtail the transmissions from the terrestrial transmitters. This could result in service interruption to Sirius’ subscribers in areas where structures impede direct reception of the signals from the Sirius satellites. F-42 Risks Related To Sirius’ Relationship with SiriusXM On February19, 2007, XM Satellite RadioInc. entered into a merger agreement with Sirius Satellite RadioInc. and Vernon Merger Corporation (“MergerCo.”). On July28, 2008, subsequent to receiving all necessary regulatory approvals to complete the merger, XMSatellite RadioInc. merged with and into MergerCo., and is now being operated as a wholly-owned subsidiary of SiriusXM, formerly, Sirius Satellite RadioInc. SiriusXM which owns a direct 49.5% equity interest in Sirius and a 21.5% indirect equity interest in the Company, which is Sirius’ direct competitor in satellite radio service in Canada. Both Sirius and the Company are operated separately under their own respective broadcasting licences from the CRTC and are controlled by different persons. Sirius has entered into an exclusive licence arrangement with Sirius Satellite RadioInc., now SiriusXM, pursuant to which it provides the non-Canadian portion of Sirius’ service. Sirius will therefore continue to rely heavily on the services and relationships provided by SiriusXM. A breach of this agreement or a failure by Sirius or SiriusXM to perform their respective parts of the agreement could have serious financial consequences to Sirius’ business. Sirius’ agreement with SiriusXM, which became effective August25, 2005, is for an initial term of twelve years. Certain renewal terms are yet to be negotiated. If Sirius is unable to renew or extend the agreement with SiriusXM at the conclusion of the twelve-year term, it would be very difficult to operate Sirius’ business. As a result of this dependency, should SiriusXM’s business suffer as a result of increased competition, increased costs of programming, satellite malfunctions, regulatory changes, adverse effects of litigation or other factors, Sirius’ business may suffer aswell. Third-party content is an important part Sirius’ satellite radio service. In addition to the content provided to Sirius by SiriusXM, Sirius must develop or acquire content for all Canadian-produced channels on Sirius’ service. Obtaining third-party content can be expensive. Sirius may not be able to obtain and retain the third-party content it needs at all or within the costs contemplated by its business plan. In addition, SiriusXM may be unable to consistently obtain third-party content at a reasonable cost or renegotiate programming agreements successfully, which may adversely affect Sirius’ marketing efforts, its reputation and brand, its revenues and itsbusiness. Sirius has the exclusive right and licence to commercially offer and provide to Canadian subscribers certain SiriusXM channels that are offered by SiriusXM in the U.S.as part of its Sirius satellite digital audio radio services, in combination with those Canadian channels Sirius supplies to SiriusXM, as transmitted by the SiriusXM satellite system or as retransmitted within Canada using terrestrial repeaters located in Canada. Sirius does not have a direct interest in the technology comprising the SiriusXM system. However, Sirius has agreed to bear a share of the cost of product development and this cost could be significant. Further, other parties may have patents or pending patent applications which will later mature into patents or inventions which may block SiriusXM’s ability to operate its system or may negatively affect Sirius’ ability to license its’ technology from SiriusXM. The loss of necessary technologies by SiriusXM could require it to obtain substitute technology of lower quality performance standards, at greater cost or on a delayed basis, which could harm the business of both of SiriusXM and Sirius. Litigation that is successfully brought by a third party against SiriusXM could require Sirius to seek alternative licences from third parties which may offer services of an inferior quality which could adversely affect Sirius’ business. Sirius is also responsible for the payment of fees to SiriusXM in connection with the provision of information technology services from SiriusXM. The failure of SiriusXM to continue providing these services may have a material adverse effect on Sirius’ business. F-43 INTERESTS OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS Except as described below under the heading “Material Contracts”, no director or executive officer of Sirius, or any person or company that beneficially owns, or controls or directs, directly or indirectly, more than 10% of any class or series of voting securities of Sirius, or any of their respective associates or affiliates, has any material interest, direct or indirect, in any transaction within the three most recently completed financial years or during the current financial year that has materially affected or is reasonably expected to materially affectSirius. AUDITOR The auditor of Sirius is Ernst& YoungLLP. MATERIAL CONTRACTS The following is a summary of each material contract, other than contracts entered into in the ordinary course of business, to which Sirius is aparty: • Pursuant to an agreement made as of October31, 2006 between DaimlerChrysler CanadaInc., (nowChrysler CanadaInc.), Freightliner CanadaLtd, Mercedes-Benz CanadaInc. (collectively, “Chrysler”) and Sirius, as amended, Chrysler has agreed to manufacture, market and sell vehicles for distribution in Canada that include receivers capable of receiving the Sirius broadcast in consideration for a share of the revenue generated from subscriptions to the Sirius service. In January2009, Sirius and Mercedes-Benz CanadaInc. entered into a separate agreement with respect to matters similar in all material respects to those in the agreement withChrysler. • Pursuant to an agreement made as of May31, 2006 between Ford Motor Company of Canada, Limited (“Ford”) and Sirius, as amended, Ford has agreed to manufacture, market and sell vehicles for distribution in Canada that include receivers capable of receiving the Sirius broadcast in consideration for a share of the revenue generated from subscriptions to the Siriusservice. • Pursuant to an Amended and Restated Licence and Services Agreement made as of August24, 2005 between SiriusXM and Sirius, as amended, Sirius has certain broadcast rights for the SiriusXM music and voice channels in Canada. In consideration for these and other rights granted under this agreement, Sirius pays SiriusXM a royalty equal to a percentage of Sirius’ gross revenues based on subscriber levels (ranging between 5% to 15% and currently set at 10%). In addition to the royalty fee, SiriusXM is reimbursed for certain costs incurred to provide the Sirius service, including certain costs incurred by SiriusXM for product development, as well as information technology supportcosts. • Pursuant to an Amended and Restated Licence Agreement made as of August24, 2005 between CBC and Sirius, CBC has granted Sirius a licence to broadcast certain radio channels produced by CBC over Sirius’ online services. F-44 APPENDIX “G” FINANCIAL STATEMENTS OF SIRIUS G-1 Audited Financial Statements Sirius CanadaInc. As at and for the years ended December31, 2009, 2008 and 2007 Unaudited Financial Statements As at and for the three and nine months ended September30, 2010 and 2009 G-2 AUDITORS’ REPORT To the Board of Directors of Sirius CanadaInc. We have audited the balance sheets of Sirius CanadaInc. as at December31, 2009 and 2008 and the statements of operations and comprehensive income (loss), changes in shareholders’ deficiency and cash flows for each of the years in the three-year period ended December31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on ouraudits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three-year period ended December31, 2009 in accordance with Canadian generally accepted accounting principles. Toronto, Canada, March19, 2010 (except as to note15, which is as of November24, 2010). /s/ Ernst & Young LLP Chartered Accountants, Licensed Public Accountants G-3 SIRIUS CANADAINC. BALANCE SHEETS (Expressed in Canadian dollars) As at September30, As at December31, As at December31, $ $ $ (unaudited) ASSETS Current Cash Accounts receivable Prepaid assets Inventory (note5) 279,885 598,488 653,422 Total current assets 58,185,792 39,626,123 47,968,356 Property and equipment, net (notes3 and6) Intangible assets, net (notes3 and7) Other assets 36,720 36,720 36,720 Total assets 64,978,575 46,253,235 56,182,932 LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current Accounts payable Accrued liabilities Due to related parties (notes4 and15) Future tax liability (note13) Deferred revenue Deferred leasehold inducement 42,890 42,890 42,890 Total current liabilities 132,371,093 121,945,723 140,430,257 Deferred revenue Deferred leasehold inducement 207,304 239,472 282,362 Total liabilities 146,182,669 138,593,742 158,419,548 Commitments (notes4 and12) Shareholders’ deficiency Share capital (note8) Accumulated deficit ) ) ) Total shareholders’ deficiency ) ) ) Total liabilities and shareholders’ deficiency 64,978,575 46,253,235 56,182,932 See accompanying notes G-4 SIRIUS CANADAINC. STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Expressed in Canadian dollars) Three months ended September30, Nine months ended September30, Years ended December31, $ (unaudited) (unaudited) REVENUE Broadcasting Equipment 254,644 154,329 740,208 502,125 813,252 962,356 647,524 40,451,001 34,802,014 112,281,756 98,292,138 134,280,296 112,453,755 63,354,687 EXPENSES Cost of service (notes4, 5 and12) Sales and marketing (note4) Information andtechnology (note4) General andadministrative (notes4 and12) Foreign exchange loss (gain) ) ) Amortization (notes6 and7) 735,411 620,534 1,944,209 1,760,997 2,353,222 2,349,363 1,820,212 33,487,680 29,209,179 98,923,276 83,718,576 121,484,726 129,717,537 109,101,710 Income (loss) before interest income ) ) Interest income (note9) 74,591 14,281 111,522 165,516 177,498 633,083 619,728 Net and comprehensive income (loss) for the period 7,037,912 5,607,116 13,470,002 14,739,078 12,973,068 ) ) See accompanying notes G-5 SIRIUS CANADAINC. STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIENCY (Expressed in Canadian dollars) Common shares ClassA ClassB ClassC Total common shares Accumulated deficit Accumulated other comprehensive income Total shareholders’ deficiency # $ # $ # $ Balance at December31, 2007 6,262 63 3,738 37 3,600,000 36,000,000 36,000,100 ) - ) Dividends (note8) - ) - ) Net income (loss) for the year - ) - ) PartVI.1tax (note13) - ) - ) Balance at December31, 2008 6,262 63 3,738 37 3,600,000 36,000,000 36,000,100 ) - ) Dividends (note8) - ) - ) Net income (loss) for the year - PartVI.1tax (note13) - ) - ) Balance at December31, 2009 6,262 63 3,738 37 3,600,000 36,000,000 36,000,100 ) - ) Dividends (note8) - ) - ) Net income (loss) for the nine-month period - PartVI.1tax (note13) - ) - ) Balance at September30, 2010 (unaudited) 6,262 63 3,738 37 3,600,000 36,000,000 36,000,100 ) - ) See accompanying notes G-6 SIRIUS CANADAINC. STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) Three months ended September30, Nine months ended September30, Years ended December31, $ (unaudited) (unaudited) OPERATING ACTIVITIES Net income (loss) for the period ) ) Add item not involving cash Amortization Net change in non-cash working capital balances related to operations (note9) 659,405 ) 11,063,206 ) ) 40,759,475 45,529,541 Cash provided by (used in) operating activities 8,432,728 ) 26,477,417 ) ) 26,478,139 2,222,458 INVESTING ACTIVITIES Purchase of property and equipment ) - ) Purchase of intangible assets ) Cash used in investing activities ) Net increase (decrease) in cash during the period ) ) ) Cash, beginning of period 41,505,676 32,567,714 24,677,367 36,356,435 36,356,435 10,626,484 10,269,223 Cash, end of period 49,278,899 19,146,660 49,278,899 19,146,660 24,677,367 36,356,435 10,626,484 See accompanying notes G-7 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 1. NATURE OF BUSINESS Sirius CanadaInc.(“Sirius Canada” or the “Company”) was incorporated in July2004 under the Canada Business Corporations Act and is a provider of satellite radio in Canada. The Company commenced providing service in December2005 with 100channels and has increased to 120channels as at December31,2009. The Company’s principal shareholders are the Canadian Broadcasting Corporation (“CBC”), 40% voting ownership; Slaight CommunicationsLtd. (“Slaight”), 40% voting ownership; and SiriusXM RadioInc. (“SiriusXM”), 20% voting ownership. The Company broadcasts its signal through proprietary satellite network and uplink. Subscribers receive a radio signal through satellite radios which are factory installed by the Company’s OEM partners and sold at consumer electronics retailers. The Company is dependent upon SiriusXM to provide ongoing proprietary satellite network anduplink. The Company has a single operating segment and all of the Company’s property and equipment and intangible assets are located inCanada. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation These financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles (“GAAP”). The significant accounting policies are asfollows: Use of estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and related disclosure of contingent assets and liabilities. On an ongoing basis, the Company evaluates its estimates, including those related to the valuation of accounts receivable and other receivables, accounts payable and accrued liabilities and the useful lives of long-lived assets. The Company relies on historical experience and on various other assumptions that are believed to be reasonable under the circumstances in making judgments about the carrying value of assets or liabilities that are not readily apparent from other sources. Actual results could differ from those estimates under different assumptions orconditions. Revenue recognition The Company derives revenue primarily from subscriber service, activation fees (net of customer rebates earned) and sale of equipment. Revenue from subscribers consists of subscription fees, non-refundable activation fees, and the effects of rebates. Revenue is recognized as it is realized or realizable andearned. The Company recognizes subscription fees as service is provided to the subscriber. Prepaid subscription fees are recorded as deferred revenue and amortized to revenue ratably over the term of the applicable subscriptionplan. At the time of sale, vehicle owners purchasing or leasing a vehicle with a subscription to Sirius Canada’s service typically receive between a three-month and one-year prepaid subscription. Prepaid subscription fees received from automakers are recorded as deferred revenue and amortized to revenue ratably over the service period, upon activation. The Company reimburses automakers for certain costs associated with the satellite radio installed in the applicable vehicle at the time the vehicle is manufactured. The associated payments to the automakers are included in subscriber acquisition costs, which are part of sales and marketing. Although the Company receives payments from the automakers, they do not resell the service; the automakers facilitate the sale of the service to their customers, acting similarly to an agent. In the opinion of management, this is the appropriate characterization of the Company’s relationship with automakers since the Company is responsible for providing the service to the customers, including being obligated to the customers in the case of an interruption ofservice. Activation fees are recognized evenly over the estimated term of a subscriber relationship which is based upon historical customer subscription terms of similar businesses. The Company currently estimates this period to be 3.5years. Equipment revenue from the direct sale of satellite radios and accessories is recognized upon shipment. Shipping and handling costs billed to customers are recorded as revenue. Shipping and handling costs associated with shipping goods to customers are recorded within cost of service expense. Interest income is accrued as earned. G-8 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Foreign currency translation Monetary assets and liabilities denominated in foreign currencies are translated into Canadian dollars at the exchange rates in effect at the balance sheet dates and non-monetary items are translated at rates in effect when the assets were acquired or obligations incurred. Revenue and expenses are translated at average exchange rates prevailing during the year. All exchange gains or losses are included in the determination of net income (loss) for theperiod. Inventory Inventory is valued at the lower of invoiced cost and net realizable value using a standard costing system. The balance consists of finishedgoods. Property and equipment Property and equipment are reported at cost less accumulated amortization. Amortization is calculated using the straight-line method over the estimated useful lives of the Company’s property and equipment asfollows: Terrestrial repeaters 7years Computer hardware 3years Office equipment 3-5years Furniture and fixtures 7years Leasehold improvements Term of lease Intangible assets Intangible assets with definite useful lives are amortized over their useful lives using the straight-line method asfollows: Computer software 3-5years Computer software licenses Term of license The Company evaluates the recoverability of intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the intangible assets may not berecoverable. Impairment of long-lived assets The Company evaluates the recoverability of long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable. This valuation is performed by comparing the carrying amounts of these assets to the related estimated undiscounted future cash flows expected to be derived from these assets. If these future cash flows are less than the carrying amount of the asset, then the carrying amount of the asset is written down to its fair value, based on the related estimated discounted future cash flows. While the Company believes that its estimates of future cash flows are reasonable, different assumptions regarding such cash flows could materially affect its evaluations of asset recoverability. Employee savings plan The Company sponsors the Sirius CanadaInc. Group Registered Retirement Savings Plan (“RRSP”)/Deferred Profit Sharing Plan (“DPSP” (the“Plan”) for eligible employees. The Plan allows eligible employees to voluntarily contribute to a Group RRSP subject to certain defined limitations. Currently, the Company matches 100% of an employee’s voluntary contributions via a DPSP, up to 4% of an employee’s pre-tax base salary, in the form of cash contributions. The total expense resulting from the Company’s matching contribution to the Plan for the three-month and nine-month periods ended September30, 2010 was $64,544 and $193,145, respectively, compared with $59,204 and $183,388 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $241,036, $205,164, and $178,834, respectively). G-9 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Income taxes Income taxes are accounted for under the liability method of accounting for income taxes. Under this method, future tax assets and liabilities are recognized for the differences between the financial statement and income tax bases of assets and liabilities, and for operating losses. A valuation allowance is provided for the portion of future tax assets that is more likely than not to remain unrealized. Future tax assets and liabilities are measured using the substantively enacted tax rates and laws expected to apply when these assets or liabilities are expected to be realized orsettled. Advertising costs Advertising costs are expensed as the services are received. Subscriber acquisition costs Subscriber acquisition costs consist of costs incurred to acquire new subscribers and include hardware subsidies paid to radio manufacturers, distributors and automakers, including subsidies paid to automakers who include a satellite radio and a prepaid subscription to the Company’s service in the sale or lease price of a new vehicle; subsidies paid for chip sets and certain other components used in manufacturing radios; device royalties for certain radios; commissions paid to retailers and automakers as incentives to purchase, install and activate radios; and provisions for inventory allowance. Subscriber acquisition costs do not include advertising, loyalty payments to distributors and dealers of radios and revenue share payments to automakers and retailers ofradios. Subsidies paid to radio manufacturers and automakers are expensed upon shipment of the product. Commissions paid to retailers and automakers are expensed upon either the purchase or activation ofradios. Financial instruments All financial instruments are classified into the following categories: held-for-trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets or other financial liabilities. All financial instruments are included in the financial statements and are initially measured at fair values. Subsequently, all financial instruments are re-measured to fair value at each reporting period except for loans and receivables, held-to-maturity investments and other financial liabilities which are measured at amortized cost using the effective interest method. Held-for-trading financial instruments are subsequently measured at fair value and all gains and losses as a result of measurement are included in the statements of operations and comprehensive income (loss) in the period in which they arise. Available-for-sale financial instruments are subsequently measured at fair value with revaluation gains and losses included in other comprehensive income until the instrument is derecognized or an impairment loss isrecognized. 3. ADOPTION OF NEW ACCOUNTING POLICIES Effective January1, 2009, the Company adopted Section3064 of the Canadian Institute of Chartered Accountants’ (“CICA”) Handbook, “Goodwill and Intangible Assets”, which replaces the existing Section3062, “Goodwill andOther Intangible Assets” and Section3450, “Research andDevelopment Costs”. In conjunction with the issuance of this new standard, the CICA has amended Section1000, “Financial Statement Concepts”. These changes clarify the criteria for asset recognition for an internally developed intangible asset and reinforce the distinction between costs that should be expensed and those that should be capitalized. This standard was applied retrospectively by the Company in 2009, with restatement of prior periods. Upon adoption of this standard, the Company reclassified the net carrying value of its computer software and computer software licenses from property and equipment to intangible assets. As at September30, 2010, the resulting adjustment that was recorded in the Company’s financial statements was $4,003,169 from property and equipment, net, to intangible assets, net (years ended December31, 2009 and 2008 were $3,037,628 and $3,777,533, respectively). Corresponding adjustments of $447,833 and $1,082,692 for the three-month and nine-month periods ended September30, 2010, respectively, were made from amortization of property and equipment to amortization of intangible assets compared with $305,780 and $900,167 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $1,215,076, $1,231,392, and $911,450, respectively). In February2008, Canada’s Accounting Standards Board confirmed that Canadian GAAP, as used by publicly accountable enterprises, will be fully converged to International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). The Company is currently assessing the impact of the adoption of IFRS on its financial statements. G-10 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 3. ADOPTION OF NEW ACCOUNTING POLICIES (Continued) Section1582 of the CICA Handbook, “Business Combinations”, replaces the existing Section1581, “Business Combinations”. The CICA also issued Section1601, “Consolidated Financial Statements” and Section1602, “Non-Controlling Interests”, which replaces Section1600, Consolidated Financial Statements. These new sections are based on the IASB’s IFRS3, “Business Combinations”, and will replace the existing guidance on business combinations and consolidated financial statements. The objective of the new standards is to harmonize Canadian accounting for business combinations with the international and U.S.accounting standards. The three new standards have to be adopted concurrently and will apply to the Company’s financial statements for the year ended December31,2011. 4. RELATED PARTY TRANSACTIONS Amounts due to related parties consist of the following: September30, December31, December31, $ $ $ (unaudited) CBC (i) Slaight (i) SiriusXM (ii) 10,417,367 7,633,768 16,842,279 19,977,262 15,806,771 28,406,807 Related party transactions with the parties listed above included within the statement of operations and comprehensive income (loss) are asfollows: Three months ended September30, Nine months ended September30, Years ended December31, $ (unaudited) (unaudited) Cost of service Sales and marketing Information and technology General and administrative - - 10,853 - - 75,885 - 7,129,545 5,501,622 17,712,810 17,625,532 21,931,760 25,095,219 18,495,610 These transactions have been measured at their respective exchange amounts, being the consideration established and agreed to by the related parties. For the nine-month period ended September30, 2010, intangible assets totalling $233,933 were purchased from SiriusXM relating to computer software. For the year ended December31, 2009, property and equipment totalling $157,760, and intangible assets totalling $239,312 relating to purchases made for terrestrial repeater upgrades from CBC and computer hardware and computer software from SiriusXM are presented within the balancesheet. For the year ended December31, 2008, property and equipment totalling $380,764, and intangible assets totalling $671,176 relating to purchases made for terrestrial repeater upgrades from CBC and computer hardware and computer software from SiriusXM are presented within the balancesheet. (i) The Company entered into two 12-year non-exclusive, non-transferable license agreements with CBC and Slaight whereby the Company has obtained distribution rights to transmit channels currently owned by the parties within Canada. The amounts owing to CBC and Slaight for the distribution rights, as at September30, 2010 and for the nine-month period then ended, have been accrued and expensed subject to the terms below. Effective September1, 2008, the obligation for Slaight to provide these production channels wasterminated. G-11 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 4. RELATED PARTY TRANSACTIONS (Continued) (ii) In fiscal 2005, the Company entered into a license and service agreement with SiriusXM whereby the Company acquired the right to distribute channels owned or licensed by SiriusXM within Canada. In return, the Company is obligated to pay SiriusXM a percentage of its gross revenue, to a maximum of15%. For each of the agreements with CBC and Slaight, one-half of the amounts was deferred, with the exception of one Slaight channel. For the agreement with SiriusXM, the full amount was deferred. The Company’s obligation to pay the amounts owed under the license and service agreement was deferred until the first of the following events occurred: (a) all or a substantial part of the assets, or control of the Company, is sold to a third party acting at arm’s length with each of the shareholders; (b) an initial public offering; or (c) the Company achieves positive free cash flow, defined as cash from operations, including working capital, less cash applied to capital expenditures, over a period of 12consecutive months. Should the events (a) or (b) occur first, then all of the deferred programming costs shall be paid upon the date of the closing of the sale or the initial public offering. Should the Company achieve (c) first, then 50% of the available positive free cash flow will be used to pay any outstanding deferred royalties payable to SiriusXM and any outstanding deferred incremental programming costs payable to CBC and Slaight on a paripassu basis, until such time all amounts have been paid in full. All amounts outstanding are non-interest bearing. During the year ended December31, 2008, the Company achieved the condition as stipulated in (c) and reclassified all amounts payable to related parties as current. In 2010, these amounts are being paid out to the related parties in accordance with the license agreements and the license and service agreement. Future minimum annual commitments to related parties under the license agreements and the license and service agreement noted above are included in note12. In addition to the license agreements and the license and service agreement listed above, the Company has accumulated dividends owing to shareholders as described in note8. 5. INVENTORY Inventory consists of the following: September30, December31, December31, $ $ $ (unaudited) Finished goods 279,885 598,488 653,422 The amount of inventory recognized as an expense in cost of service for the three-month and nine-month periods ended September30, 2010 was $360,549 and $992,254, respectively, compared with $129,989 and $382,925 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $1,076,529, $750,095, and $592,669, respectively). The write-down of inventory recognized as an expense in sales and marketing for the three-month and nine-month periods ended September30, 2010 and 2009 was nil (years ended December31, 2009, 2008 and 2007 were nil, $127,859, and nil, respectively). G-12 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 6. PROPERTY AND EQUIPMENT Property and equipment consist of the following: September30, 2010 Cost Accumulated amortization Net book value $ $ $ (unaudited) Terrestrial repeaters Computer hardware Office equipment Furniture and fixtures Leasehold improvements 991,650 522,217 469,433 7,556,978 4,804,084 2,752,894 December31, 2009 Cost Accumulated amortization Net book value $ $ $ Terrestrial repeaters Computer hardware Office equipment Furniture and fixtures Leasehold improvements 991,650 367,649 624,001 7,495,331 3,942,567 3,552,764 December31, 2009 Cost Accumulated amortization Net book value $ $ $ Terrestrial repeaters Computer hardware Office equipment Furniture and fixtures Leasehold improvements 931,201 188,350 742,851 7,204,744 2,804,421 4,400,323 Total amortization expense presented within the statements of operations and comprehensive income (loss) which relates to property and equipment for the three-month and nine-month periods ended September30, 2010 was $287,578 and $861,517, respectively, compared with $314,754 and $860,830 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $1,138,146, $1,105,172, and $908,762, respectively). G-13 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 7. INTANGIBLE ASSETS Intangible assets consist of the following: September30, 2010 Cost Accumulated amortization Net book value $ $ $ (unaudited) Computer software Computer software licenses 2,363,311 1,519,046 844,265 8,811,864 4,808,695 4,003,169 December31, 2009 Cost Accumulated amortization Net book value $ $ $ Computer software Computer software licenses 2,363,311 1,070,927 1,292,384 6,763,632 3,726,004 3,037,628 December31, 2008 Cost Accumulated amortization Net book value $ $ $ Computer software Computer software licenses 2,090,595 649,827 1,440,768 6,288,461 2,510,928 3,777,533 Total amortization expense presented within the statements of operations and comprehensive income (loss) which relates to intangible assets for the three-month and nine-month periods ended September30, 2010 was $447,833 and $1,082,692, respectively, compared with $305,780 and $900,167 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $1,215,076, $1,231,392 and $911,450, respectively). As at September30, 2010, computer software totalling $230,022 (nil as at December31, 2009 and 2008) represents internally developed intangible assets. The amount of computer software not yet subject to amortization at September30, 2010 is $1,655,591 (nil as at December31, 2009 and 2008). During both the three-month and nine-month periods ended September30, 2010, $178,675 of accelerated amortization was recognized as a result of the expected termination of use of certain computer software in July2011. 8. SHARE CAPITAL The Company’s authorized share capital consists of the following: • Unlimited number of voting ClassA shares with no par value and no fixed dividends; • Unlimited number of non-voting ClassB shares with no par value and no fixed dividends;and • Unlimited number of non-voting ClassC shares with no par value and 8% cumulative dividends. The ClassA shares and ClassB shares participate in the equity of the Company on an equal per share basis. ClassC shares are redeemable by the Company at any time at the redemption price. ClassC shareholders are entitled to cumulative dividends, payable when declared by the Board of Directors. As at September30, 2010, the Company had accrued $13,172,252 (December31, 2009 - $11,018,170; December31, 2008 - $8,174,170) of cumulative dividends in accordance with its license agreements and the license and service agreement. As at September30, 2010, no payments have been made in regards to these dividends. The above amount has been included in the due to related parties balance as detailed within note4. G-14 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths ended September30, 2010 and 2009 is unaudited) 8. SHARE CAPITAL (Continued) The Company’s issued common shares consist of the following: ClassA shares ClassB shares ClassC shares Total # $ # $ # $ $ Balance, September30, 2010, and December31, 2009, 2008 and2007 6,262 63 3,738 37 3,600,000 36,000,000 36,000,100 9. SUPPLEMENTAL CASH FLOW DISCLOSURE The net change in non-cash working capital balances related to operations consists of thefollowing: Three months ended September30, Nine months ended September30, Years ended December31, $ (unaudited) (unaudited) Decrease (increase) in assets Accounts receivable ) ) ) Other assets ) Increase (decrease) in liabilities Accounts payable ) Accrued liabilities ) ) ) Deferred revenue ) ) ) Deferred leasehold inducement ) Net change in non-cash working capital balances related to operations 659,405 ) 11,063,206 ) ) 40,759,475 45,529,541 Excluded from the statements of cash flows for the three-month and nine-month periods ended September30, 2010 relating to purchases of property and equipment are investing activities of $360,724, compared with $234,604 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $360,724, $380,764 and $471,921, respectively). Also excluded from the statements of cash flows for the three-month and nine-month periods ended September30, 2010 relating to the purchase of intangible assets are investing activities of $473,306, compared to nil for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $239,313, $671,176 and $110,740, respectively). Excluded from the statements of cash flows for the three-month and nine-month periods ended September30, 2010 are financing activities of $786,412 and $2,333,589, respectively, compared with $743,370 and $2,290,548 for the corresponding periods in 2009 (years ended December31, 2009, 2008 and 2007 were $3,076,959, $3,128,547 and $3,320,523, respectively) relating to dividends and PartVI.1tax that have not beenpaid. Interest income received included in operating activities is as follows: Three months ended September30, Nine months ended September30, Years ended December31, $ (unaudited) (unaudited) Interest income received FINANCIAL INSTRUMENTS The Company has designated the following classifications for its financial assets and financial liabilities: Cash is classified as held-for-trading with a total carrying value of $49,278,899 (December31, 2009 - $24,677,367; December31, 2008 - $36,356,435). Interest income is earned on cashbalances. G-15 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths) ended September30, 2010 and 2009 is unaudited) FINANCIAL INSTRUMENTS (Continued) Accounts receivable are classified as loans and receivable, which are measured at amortized cost, using the effective interest rate method. No interest in relation to these instruments was recognized in the financial statements as at September30, 2010, December31, 2009 or December31,2008. Accounts payable and accrued liabilities are classified as other financial liabilities, which are measured at amortized cost using the effective interest rate method. No interest in relation to these instruments was recognized in the financial statements as at September30, 2010, December31, 2009 or December31,2008. Market risk Market risk is the risk that changes in market prices, such as foreign exchange rates and interest rates, will affect the Company’s income or the value of its holdings of financial instruments. To perform sensitivity analysis, the Company assesses the impact of hypothetical changes in interest rates and foreign currency exchange rates on foreign currency denominated and interest-bearing financial instruments. Information provided by the analysis does not represent the Company’s view of future market changes, nor does it necessarily represent the actual changes in fair value that would occur under normal market conditions because, of necessity, all variables other than the specific market risk factor are held constant. In reality, changes in one factor may result in a change to another, which may magnify or counteract the sensitivities. Foreign currency risk The Company is exposed to fluctuations of the Canadian dollar in relation to the US dollar, resulting from US dollar-denominated liabilities. The Company does not currently use foreign currency derivatives. Most of the Company’s revenue and expenses are received or paid in Canadian dollars. The Company’s only exposure to material foreign currency risk is with respect to payments under OEM agreements and due to SiriusXM under a license and service agreement. Given that the Company’s exposure is limited to payments to SiriusXM, management does not actively manage thisrisk. As at September30, 2010, the Canadian/US foreign exchange rate was 0.9718. Assuming that all other variables remain constant, a decrease of 10% [with opposite impacts on an increase of similar proportion] in the Canadian dollar would have the following impact on the ending balances of certain balance sheetitems: September30, $ (unaudited) Financial assets Cash Financial liabilities Accounts payable ) Accrued liabilities ) Due to related parties ) Net foreign exchange loss ) The impact on the net income is equivalent to the net foreign exchange loss presented in the table above. There is no impact on other comprehensive income. Interest rate risk The Company is subject to interest rate risk from changes in interest rates on the Company’s cashbalances. G-16 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths) ended September30, 2010 and 2009 is unaudited) FINANCIAL INSTRUMENTS (Continued) Credit risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. The Company is exposed to credit risk, primarily in relation to its cash and accounts receivable, both of which are uncollateralized. The carrying amount of these financial assets represent the maximum credit exposure which as at the following dates was asfollows: September30, December31, December31, $ $ $ (unaudited) Cash Accounts receivable The Company’s objective is to minimize its exposure to credit risk in order to prevent losses on financial assets by placing its cash with major chartered Canadian banks. Due to their short-term nature and placement with major chartered Canadian banks, cash is not exposed to material creditrisk. With respect to accounts receivable, exposure to credit risk varies due to the composition of individual customer balances. Subscription fees are received through either credit card payments or cheque remittances. The majority of subscriber billings are credit card transactions. For cheque remittances, the Company regularly monitors customer balances to assess creditrisk. The Company assesses the credit risk of accounts receivable by evaluating the age of accounts receivable based on the invoice date. Accounts receivable are considered past due 31days after the invoice date. The following table sets out details of the aging of accounts receivable that are outstanding and the related allowance for doubtful accounts: September30, December31, December31, $ $ $ (unaudited) Current 31-60days 61-90days Over 90days Less: allowance for doubtful accounts ) ) ) 7,228,780 12,829,792 10,185,585 No past due accounts have been renegotiated with different terms. The Company believes that the concentration of credit risk of accounts receivable is limited as accounts receivable are widely distributed among many subscribers across Canada and there are no specific types of customers that have unique characteristics. Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they become due or the risk that those financial obligations have to be met at excessive cost. The Company’s management believes that cash flows from operations should be sufficient to cover committed cash requirements for capital investments, working capital and dividends in thefuture. G-17 SIRIUS CANADA INC. NOTES TO FINANCIAL STATEMENTS (Continued) (Information as at September30, 2010 and for the three and ninemonths) ended September30, 2010 and 2009 is unaudited) FINANCIAL INSTRUMENTS (Continued) These obligations and their maturities are as follows: Total Less than 1year 1-3years 3-5years 5years or more Accounts payable $ $ $
